Exhibit 10.1

 

Execution Version

 

AMENDMENT NO. 6

 

AMENDMENT NO. 6 (this “Agreement”) dated as of May 23, 2016 by and among ARES
HOLDINGS L.P., a Delaware limited partnership (as successor by conversion to
Ares Holdings LLC) (“Ares Holdings”), ARES DOMESTIC HOLDINGS L.P., a Delaware
limited partnership (“Ares Domestic Holdings”), ARES INVESTMENTS L.P., a
Delaware limited partnership (as successor by conversion to Ares Investments
LLC) (“Ares Investments”), ARES REAL ESTATE HOLDINGS L.P., a Delaware limited
partnership (“Ares Real Estate”, together with Ares Holdings, Ares Domestic
Holdings, Ares Investments and any other Person that thereafter become borrowers
under the Credit Agreement by joinder, are referred to hereinafter individually
and collectively, jointly and severally, as the “Borrower”), the Guarantors
party hereto, the lenders identified on the signature pages hereto (such
lenders, together with their respective successors and permitted assigns, are
referred to hereinafter each individually as a “Lender” and collectively as the
“Lenders”) and JPMorgan Chase Bank, N.A., as Agent.

 

RECITALS

 

WHEREAS, the Borrower, the Guarantors party thereto, the Lenders party thereto
and Agent are party to that certain Sixth Amended and Restated Senior Credit
Agreement, dated as of April 21, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; the Credit
Agreement as amended by this Agreement is hereinafter referred to as the
“Amended Credit Agreement”); and

 

WHEREAS,  the Borrower, the Guarantors, the Agent and the Lenders have agreed to
amend the Credit Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing recital, mutual agreements
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

Section 1.  Definitions.  Except as otherwise defined in this Agreement, terms
defined in the Credit Agreement are used herein as defined therein.  This
Agreement shall constitute a Loan Document for all purposes of the Credit
Agreement and the other Loan Documents.

 

Section 2.  Amendments.  Subject to the satisfaction of the conditions precedent
specified in Section 4 below, but effective as of the date hereof, the Credit
Agreement is hereby amended and modified from and after the date hereof as
reflected in the “blacklined” changes in the Amended Credit Agreement attached
hereto as Annex I.  References in the Credit Agreement (including references to
the Credit Agreement as amended hereby) to “this Agreement” (and indirect
references such as “hereunder”, “hereby”, “herein” and “hereof”) shall be deemed
to be references to the Credit Agreement as amended hereby.

 

Section 3.  Representations and Warranties.

 

(a) Each Borrower, individually as to itself only, represents and warrants to
the Lenders and the Administrative Agent, that this Agreement has been duly
executed and delivered by such Borrower and constitutes a legal, valid and
binding obligation of such Borrower, enforceable in accordance with its terms,
except as such enforceability may be limited by (a) bankruptcy, insolvency,
reorganization, moratorium or similar laws of general applicability affecting
the enforcement of creditors’ rights and (b) the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

--------------------------------------------------------------------------------


 

(b) Each Borrower represents and warrants that on the date hereof the
representations and warranties of such Borrower set forth in Article IV of the
Credit Agreement are true, correct and complete in all material respects on and
as of the date hereof, provided that, to the extent that such representations
and warranties specifically refer to an earlier date, they shall be true and
correct in all material respects as of such earlier date; provided, further
that, any representation and warranty that is qualified as to “materiality,”
“Material Adverse Effect” or similar language shall be true and correct in all
respects on such respective dates.

 

(c)  For purposes of determining withholding Taxes imposed under FATCA, from and
after August 5, 2015, the Borrower and the Administrative Agent shall treat (and
the Lenders hereby authorize the Administrative Agent to treat) the Amended
Credit Agreement as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i) or 1.471-2T(b)(2)(i).

 

Section 4.  Conditions Precedent.  The amendments set forth in Section 2 hereof
shall become effective, as of the date hereof, upon satisfaction of the
following conditions:

 

(a)                               Execution.  The Administrative Agent shall
have received counterparts of this Agreement executed by the Borrower and the
Required Lenders under the Credit Agreement[; and]

 

(b)                              Fees and Expenses.  For the account of each
Lender who shall have delivered its signature page hereto on or prior to the
date hereof, a non-refundable and fully-earned fee equal to 0.025% of the
aggregate principal amount of such Lender’s outstanding Loans and unfunded
Revolver Commitments on the date hereof.  In addition, Borrower shall have paid
all other fees and expenses then due and payable to the Lead Arrangers and
Administrative Agent under the Loan Documents.

 

Section 5.  Effect.  Except as expressly set forth herein, this Agreement shall
not by implication or otherwise limit, impair, constitute a waiver of or
otherwise affect the rights and remedies of the Lenders or the Administrative
Agent under the Credit Agreement or any other Loan Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other provision of the Credit Agreement or any other Loan Document, all of which
are ratified and affirmed in all respects and shall continue in full force and
effect.

 

Section 6.  Confirmation of Loan Documents.  As of the date hereof and after
giving effect to this Agreement, the Borrower hereby confirms and ratifies all
of its obligations under the Credit Agreement and each other Loan Document to
which it is a party.  By its execution on the respective signature lines
provided below, as of the date hereof and after giving effect to this Agreement,
each of the Guarantors hereby (a) confirms and ratifies all of its obligations
and (b) represents and warrants that the representations and warranties set
forth herein, the Credit Agreement and in such other Loan Documents are true and
correct in all material respects on the date hereof as if made on and as of such
date (except to the extent that any representation or warranty expressly relates
to an earlier date, in which case such representation or warranty shall have
been true and correct as of such earlier date); provided that any representation
and warranty that is qualified as to materiality or material adverse effect
shall, after giving effect to such qualifications as set forth therein, be true
and correct in all respects.  This Agreement is deemed to be a “Loan Document”
for the purposes of the Credit Agreement.

 

Section 7.  Miscellaneous.  Except as herein provided, the Credit Agreement
shall remain

 

--------------------------------------------------------------------------------


 

unchanged and in full force and effect.  This Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same amendatory instrument and any of the parties hereto may execute this
Agreement by signing any such counterpart.  Delivery of a counterpart by
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.  This Agreement and any right, remedy, obligation, claim,
controversy, dispute or cause of action (whether in contract, tort or otherwise)
based upon, arising out of or relating to this Agreement shall be governed by,
and construed in accordance with, the law of the State of New York without
regard to conflicts of law principles that would lead to the application of laws
other than the law of the State of New York.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

 

BORROWERS:

 

 

 

ARES HOLDINGS L.P.,

 

a Delaware limited partnership

 

By: Ares Holdco LLC, its general partner

 

 

 

By:

/s/ Naseem Sagati

 

 

Name: Naseem Sagati

 

 

Title: Authorized Signatory

 

 

 

 

 

ARES INVESTMENTS L.P.,

 

a Delaware limited partnership

 

By: AI Holdco LLC, its general partner

 

 

 

 

 

By:

/s/ Naseem Sagati

 

 

Name: Naseem Sagati

 

 

Title: Authorized Signatory

 

 

 

 

 

ARES DOMESTIC HOLDINGS L.P.,

 

a Delaware limited partnership

 

By: ADH Holdco LLC, its general partner

 

 

 

 

 

By:

/s/ Naseem Sagati

 

 

Name: Naseem Sagati

 

 

Title: Authorized Signatory

 

 

 

 

 

ARES REAL ESTATE HOLDINGS L.P.,

 

a Delaware limited partnership

 

By: AREH Holdco LLC, its general partner

 

 

 

 

 

By:

/s/ Naseem Sagati

 

 

Name: Naseem Sagati

 

 

Title: Authorized Signatory

 

[Signature Page to Amendment No. 6]

 

--------------------------------------------------------------------------------


 

 

GUARANTORS:

 

 

 

 

 

ARES MANAGEMENT LLC

 

 

 

 

 

By:

/s/ Naseem Sagati

 

Name:

Naseem Sagati

 

Title:

Authorized Signatory

 

 

 

 

 

ARES INVESTMENTS HOLDINGS LLC

 

 

 

 

 

By:

/s/ Naseem Sagati

 

Name:

Naseem Sagati

 

Title:

Authorized Signatory

 

 

 

 

 

ARES FINANCE CO. LLC

 

 

 

 

 

By:

/s/ Naseem Sagati

 

Name:

Naseem Sagati

 

Title:

Authorized Signatory

 

 

 

 

 

ARES FINANCE CO. II LLC

 

 

 

 

 

By:

/s/ Naseem Sagati

 

Name:

Naseem Sagati

 

Title:

Authorized Signatory

 

 

 

 

 

ARES OFFSHORE HOLDINGS L.P.,

 

 

 

By: AOF Holdco LLC, its General Partner

 

 

 

By:

/s/ Naseem Sagati

 

Name:

Naseem Sagati

 

Title:

Authorized Signatory

 

[Signature Page to Amendment No. 6]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Agent

 

 

 

 

 

By:

/s/ Michael Kusner

 

Name: Michael Kusner

 

Title:   Vice President

 

[Signature Page to Amendment No. 6]

 

--------------------------------------------------------------------------------


 

 

Bank Name:

 

Bank of America, N.A.

 

as a Lender

 

 

 

 

 

By:

/s/ Matthew C. White

 

Name:  Matthew C. White

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

Bank Name:

 

Morgan Stanley Bank, N.A.

 

as a Lender

 

 

 

 

 

By:

/s/ Harry Comninellis

 

Name:  Harry Comninellis

 

Title: Authorized Signatory

 

-2-

--------------------------------------------------------------------------------


 

 

Bank Name:

 

MUFG Union Bank, N.A.

 

as a Lender

 

 

 

 

 

By:

/s/ Di Li

 

Name:  Di Li

 

Title: Vice President

 

-3-

--------------------------------------------------------------------------------


 

 

Bank Name:

 

City National Bank, N.A.

 

as a Lender

 

 

 

 

 

By:

/s/ Brandon L. Feitelson

 

Name:  Brandon L. Feitelson

 

Title: Senior Vice President

 

-4-

--------------------------------------------------------------------------------


 

 

Bank Name:

 

State Street Bank and Trust Company

 

as a Lender

 

 

 

 

 

By:

/s/ Janet B. Nolin

 

Name:  Janet B. Nolin

 

Title: Vice President

 

-5-

--------------------------------------------------------------------------------


 

 

Bank Name:

 

Goldman Sachs Bank USA

 

as a Lender

 

 

 

 

 

By:

/s/ Jerry Li

 

Name:  Jerry Li

 

Title: Authorized Signatory

 

-6-

--------------------------------------------------------------------------------


 

 

Bank Name:

 

Sumitomo Mitsui Banking Corporation

 

as a Lender

 

 

 

 

 

By:

/s/ Ken Takahashi

 

Name:  Ken Takahashi

 

Title: Managing Director

 

-7-

--------------------------------------------------------------------------------


 

 

Bank Name:

 

Barclays Bank PLC

 

as a Lender

 

 

 

 

 

By:

/s/ Evan Moriarty

 

Name:  Evan Moriarty

 

Title: Assistant Vice President

 

-8-

--------------------------------------------------------------------------------


 

 

Bank Name:

 

Royal Bank of Canada

 

as a Lender

 

 

 

 

 

By:

/s/ Greg DeRise

 

Name:  Greg DeRise

 

Title: Authorized Signatory

 

-9-

--------------------------------------------------------------------------------


 

 

Bank Name:

 

Credit Suisse AG, Cayman Islands Branch

 

as a Lender

 

 

 

 

 

By:

/s/ Doreen Barr

 

Name:  Doreen Barr

 

Title: Authorized Signatory

 

 

 

 

 

By:

/s/ Lorenz Meler

 

Name:  Lorenz Meler

 

Title: Authorized Signatory

 

-10-

--------------------------------------------------------------------------------


 

 

Bank Name:

 

Citibank, N.A.

 

as a Lender

 

 

 

 

 

By:

/s/ Erik Andersen

 

Name:  Erik Andersen

 

Title: Vice President

 

-11-

--------------------------------------------------------------------------------


 

 

Bank Name:

 

Deutsche Bank AG New York Branch

 

as a Lender

 

 

 

 

 

By:

/s/ Anca Trifan

 

Name:  Anca Trifan

 

Title: Managing Director

 

 

 

 

 

By:

/s/ Marcus M. Tarkington

 

Name:  Marcus M. Tarkington

 

Title: Director

 

-12-

--------------------------------------------------------------------------------


 

 

Bank Name:

 

The Bank of New York Mellon

 

as a Lender

 

 

 

 

 

By:

/s/ Bernard Lambert

 

Name:  Bernard Lambert

 

Title: Director

 

-13-

--------------------------------------------------------------------------------


 

 

Bank Name:

 

Wells Fargo Bank, N.A.

 

as a Lender

 

 

 

 

 

By:

/s/ Luke Harbinson

 

Name:  Luke Harbinson

 

Title: Director

 

-14-

--------------------------------------------------------------------------------


 

 

Bank Name:

 

U.S. Bank National Association

 

as a Lender

 

 

 

 

 

By:

/s/ Michael F. Ugliarolo

 

Name:  Michael F. Ugliarolo

 

Title: Vice President

 

-15-

--------------------------------------------------------------------------------


 

ANNEX I

 

AMENDED CREDIT AGREEMENT

 

-16-

--------------------------------------------------------------------------------


 

Amendment No. 56 reflecting changes

to Conformed Credit Agreement

through Amendment No. 45

 

 

SIXTH AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of

 

April 21, 2014

 

among

 

ARES HOLDINGS L.P.

 

ARES DOMESTIC HOLDINGS L.P.

 

ARES INVESTMENTS L.P.

 

ARES REAL ESTATE HOLDINGS L.P.

 

The Guarantors Party Hereto

 

The Lenders Party Hereto

 

and

 

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

 

--------------------------------------------------------------------------------

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

 

J.P. MORGAN SECURITIES LLC

 

as Joint Lead Arrangers and Joint Bookrunners

 

 

BANK OF AMERICA, N.A.

 

as Syndication Agent

 

 

MORGAN STANLEY SENIOR FUNDING, INC.

 

SUNTRUST BANK

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

as Documentation Agents

 

 

-17-

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

 

 

 

 

ARTICLE I DEFINITION AND CONSTRUCTION

1

 

 

 

1.1

Definitions

1

 

1.2

Construction

2931

 

 

ARTICLE II AMOUNT AND TERMS OF LOANS

3031

 

 

 

2.1

Credit Facilities

3031

 

2.2

Rate Designation

3132

 

2.3

Interest Rates; Payment of Principal and Interest

3132

 

2.4

Default Rate

3436

 

2.5

Computation of Interest and Fees Maximum Interest Rate; Letter of Credit Fee

3436

 

2.6

Request for Borrowing

3536

 

2.7

Conversion or Continuation

3839

 

2.8

Mandatory Repayment

3840

 

2.9

Voluntary Prepayments; Termination and Reduction in Commitments

3941

 

2.10

Letters of Credit

4142

 

2.11

Fees

4446

 

2.12

Maintenance of Records; Effect

4546

 

2.13

Increased Costs

4547

 

2.14

Market Disruption and Alternate Rate of Interest

4648

 

2.15

Illegality

4749

 

2.16

Place of Loans

4749

 

2.17

Survivability

4749

 

2.18

Increase in Revolver Commitments

4749

 

2.19

Exchange Rates; Currency Equivalents

4950

 

2.20

Joint and Several Liability of Each of the Entities Comprising Borrower

5051

 

2.21

[Reserved]

5254

 

2.22

Defaulting Lenders

5254

 

2.23

Taxes

5455

 

2.24

Mitigation of Obligations

5657

 

 

ARTICLE III CONDITIONS TO LOANS

5658

 

 

 

3.1

Conditions Precedent to the Restatement Effective Date

5658

 

3.2

Conditions Precedent to All Extensions of Credit

5860

 

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BORROWER

5860

 

 

 

4.1

Due Organization

5961

 

4.2

Interests in Loan Parties

5961

 

4.3

Requisite Power and Authorization

5961

 

4.4

Binding Agreements

6062

 

4.5

Other Agreements

6062

 

4.6

Litigation; Adverse Facts

6062

 

- i -

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(continued)

 

 

4.7

Government Consents

6163

 

4.8

Title to Assets; Liens

6163

 

4.9

Payment of Taxes

6163

 

4.10

Governmental Regulation

6264

 

4.11

Disclosure

6264

 

4.12

Debt

6365

 

4.13

Existing Defaults

6365

 

4.14

No Default; No Material Adverse Effect

6365

 

4.15

Reserved

6365

 

4.16

Reserved

6365

 

4.17

Governing Documents of the Guarantors

6365

 

4.18

Anti-Corruption Laws and Sanctions

6365

 

4.19

EEA Financial Institutions. No Loan Party is an EEA Financial Institution

66

 

 

 

 

ARTICLE V AFFIRMATIVE COVENANTS OF BORROWER

6466

 

 

 

5.1

Accounting Records and Inspection

6466

 

5.2

Financial Statements and Other Information

6466

 

5.3

Existence

6770

 

5.4

Payment of Taxes and Claims

6770

 

5.5

Compliance with Laws

6870

 

5.6

Further Assurances

6870

 

5.7

Additional Loan Parties

6870

 

5.8

Obligation to Upstream Management Fees and Incentive Fees

6971

 

5.9

Foreign Qualification

6971

 

5.10

Designation ofDesignated Subsidiaries

6971

 

 

ARTICLE VI NEGATIVE COVENANTS OF BORROWER

6971

 

 

 

6.1

Debt

7072

 

6.2

Liens

7173

 

6.3

Investments

7173

 

6.4

[Reserved.]

7173

 

6.5

Dividends

7173

 

6.6

Restriction on Fundamental Changes

7274

 

6.7

Sale of Assets

7375

 

6.8

Transactions with Shareholders and Affiliates

7375

 

6.9

Conduct of Business

7376

 

6.10

Amendments or Waivers of Certain Documents; Actions Requiring the Consent of
Agent

7376

 

6.11

Use of Proceeds

7476

 

6.12

Margin Regulation

7476

 

6.13

Financial Covenants

7476

 

6.14

Restrictive Agreements

7577

 

6.15

CLO Management Subsidiaries

77

 

- ii -

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(continued)

 

ARTICLE VII EVENTS OF DEFAULT AND REMEDIES

7577

 

 

 

7.1

Events of Default

7577

 

7.2

Remedies

7880

 

 

ARTICLE VIII EXPENSES AND INDEMNITIES

7880

 

 

 

8.1

Expenses

7880

 

8.2

Indemnity

7880

 

 

ARTICLE IX ASSIGNMENT AND PARTICIPATIONS

7982

 

 

 

9.1

Assignments and Participations

7982

 

9.2

Successors

8284

 

 

 

 

ARTICLE X AGENT; THE LENDER GROUP

8284

 

 

 

 

 

10.1

Appointment and Authorization of Agent

8284

 

10.2

[Reserved]

8486

 

10.3

Reports and Information

8486

 

10.4

Set Off; Sharing of Payments

8486

 

10.5

Payments by Agent to the Lenders

8587

 

10.6

Several Obligations; No Liability

8587

 

 

ARTICLE XI MISCELLANEOUS

8688

 

 

 

11.1

No Waivers, Remedies

8688

 

11.2

Waivers and Amendments

8688

 

11.3

Notices

8790

 

11.4

Successors and Assigns

8890

 

11.5

Headings

8890

 

11.6

Execution in Counterparts; Effectiveness

8890

 

11.7

GOVERNING LAW

8890

 

11.8

JURISDICTION AND VENUE

8891

 

11.9

WAIVER OF TRIAL BY JURY

8991

 

11.10

Independence of Covenants

8991

 

11.11

Confidentiality

8992

 

11.12

Complete Agreement

9093

 

11.13

USA Patriot Act Notice

9093

 

11.14

No Novation

9193

 

11.15

Judgment Currency

9193

 

11.16

PTPAres Holdings as Agent for Each Entity Comprising the Borrower

9294

 

11.17

No Fiduciary Duties

9294

 

11.18

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

94

 

 

ARTICLE XII GUARANTY

9295

 

- iii -

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(continued)

 

 

12.1

Guaranty of Payment

9295

 

12.2

Obligations Unconditional

9295

 

12.3

Modifications

9598

 

12.4

Waiver of Rights

9598

 

12.5

Reinstatement

9698

 

12.6

Remedies

9699

 

12.7

Limitation of Guaranty

9699

 

12.8

Termination of Existing Guarantee

9699

 

 

 

EXHIBITS

 

Exhibit A-1

Form of Assignment and Acceptance

Exhibit A-2

Form of Promissory Note for Advances

Exhibit A-3

Form of Loan Party Joinder Agreement

Exhibit B

Form of Intercompany Subordination Agreement

Exhibit C

Form of Compliance Certificate

Exhibit D

Form of Confirmation Agreement

Exhibit R-1

Persons Authorized to Request a Loan

Exhibit R-2

Form of Request for Borrowing

Exhibit R-3

Form of Request for Conversion/Continuation

Exhibit 3.1(c)

Form of Opinions

Exhibit 3.1(f)

Form of Certificates

Exhibit 11.3

Addresses and Information for Notices

 

 

SCHEDULES

 

 

 

Schedule A-1

Agent’s Account

Schedule A-2

Approved Banks

Schedule C-1

Revolver Commitments

Schedule D

Assets Under Management Definition

 

- iv -

--------------------------------------------------------------------------------


 

SIXTH AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS SIXTH AMENDED AND RESTATED CREDIT AGREEMENT, dated as of April 21, 2014 and
effective as of the Restatement Effective Date, is entered into by and among,
the lenders identified on the signature pages hereof (such lenders, together
with their respective successors and permitted assigns, are referred to
hereinafter each individually as a “Lender” and collectively as the “Lenders”)
and JPMORGAN CHASE BANK, N.A., a national banking association (“JPMCB”), as
administrative agent for the Lenders (together with its successors and assigns
in such capacity, the “Agent”), ARES HOLDINGS L.P., a Delaware limited
partnership (“Ares Holdings”), ARES DOMESTIC HOLDINGS L.P., a Delaware limited
partnership (“Ares Domestic Holdings”), ARES INVESTMENTS L.P., a Delaware
limited partnership (“Ares Investments”), ARES REAL ESTATE HOLDINGS L.P., a
Delaware limited partnership (“Ares Real Estate”, together with Ares Holdings,
Ares Domestic Holdings and Ares Investments are referred to hereinafter
individually and collectively, jointly and severally, as the “Borrower”) and the
Guarantors (as defined below) party hereto from time to time.

 

WHEREAS, Ares Management LLC (“Ares”), Ares Investments Holdings LLC (“AIH”),
Agent and certain of the Lenders are parties to that certain Fifth Amended and
Restated Credit Agreement, dated as of October 29, 2013 (as amended, restated,
supplemented or otherwise modified from time to time before the date hereof, the
“Existing Credit Agreement”);

 

WHEREAS, Ares will become a wholly owned indirect subsidiary of Ares Holdings
and AIH will become a wholly owned subsidiary of Ares Investment;

 

WHEREAS, the parties to this Agreement wish to amend and restate the Existing
Credit Agreement in its entirety as set forth herein; and

 

WHEREAS, the parties to this Agreement intend that the “Obligations” (as defined
in the Existing Credit Agreement and as amended hereby) shall continue to exist
under, and be evidenced by, this Agreement.

 

NOW, THEREFORE, the parties agree to amend and restate the Existing Credit
Agreement in its entirety as follows:

 

ARTICLE I

 

DEFINITION AND CONSTRUCTION

 

1.1                            Definitions.  For purposes of this Agreement (as
defined below), the following initially capitalized terms shall have the
following meanings:

 

“Adjusted EBITDA” means, with respect to any Person on a Stand Alone Basis, for
any period of four consecutive fiscal quarters, the Net Income of such Person on
a Stand Alone Basis for such period plus

 

- 1 -

--------------------------------------------------------------------------------


 

(a)                               the sum, without duplication (including with
respect to any item already added back to Net Income) and to the extent deducted
in calculating Net Income, of the amounts for such period of:

 

(i)                                  depreciation and amortization (including
any purchase price amortization but excluding any marketing fee amortization);

 

(ii)                              Interest Expense;

 

(iii)                          income taxes;

 

(iv)                          non-recurring, extraordinary or unusual expenses,
losses and charges; minus

 

(b)                              the sum, without duplication and to the extent
included in Net Income, of the amounts (which may be negative) for such period
of:

 

(i)                                  any extraordinary, unusual or other
non-recurring gains;

 

(ii)                              any non-cash items (other than accrual of
Management Fees in the ordinary course of business) increasing Net Income, but
excluding any such items in respect of which cash was received in a prior period
(other than accrual of Management Fees in the ordinary course of business);

 

(iii)                          interest and dividend income received in cash
later than one fiscal quarter after the end of such period;

 

(iv)                          an amount equal to the Net Income attributable to
Persons not constituting Loan Parties or Restricted Subsidiaries of Loan Parties
(to the extent such Net Income is not distributed to a Loan Party during such
period);

 

(v)                              an amount equal to all earned Incentive Fees
(other than the ARCC Part I Fees) included in Net Income for such period;

 

(vi)                          an amount equal to all unearned Incentive Fees
included in Net Income for such period; and

 

(vii)                      an amount equal to any “carried interest” or similar
profit interest not constituting Incentive Fees and included in Net Income for
such period;

 

provided that (1) in no event shall more than 15% of Management Fees and ARCC
Part I Fees included in Adjusted EBITDA be comprised of amounts attributable to
Designated Subsidiaries and (2) in no event shall more than 5% of Management
Fees and ARCC Part I Fees included in Adjusted EBITDA be comprised of amounts
attributable to Unrestricted Subsidiaries.

 

- 2 -

--------------------------------------------------------------------------------


 

For purposes of calculating Adjusted EBITDA, for any period of four consecutive
quarters, if at any time during such period (and after the Restatement Effective
Date), a Loan Party or any of the Restricted Subsidiaries shall have consummated
a New Acquisition, to the extent such acquired entity will continue to receive
such related Net Income within one calendar quarter, or if the related payment
cycle is longer than one quarter, within one such payment cycle, the Adjusted
EBITDA for such period shall be calculated after giving pro forma effect to such
New Acquisition as if such New Acquisition occurred on the first day of such
period.; provided that for four consecutive quarters following the consummation
of any New Acquisition of the type specified in the proviso in the definition
thereof, such pro forma adjustments shall include, without duplication: (i) from
and after the consummation of such New Acquisition to the end of the first
quarter thereafter, the projected annualized Adjusted EBITDA attributable to
such New Acquisition as presented to the board of directors (or similar
governing body) of the general partner of PTP (or of PTP, as applicable) based
on Borrower’s good faith estimate for such period; (ii) for the second quarter
after the consummation of such New Acquisition, an amount equal to the sum of
(A) the actual Adjusted EBITDA attributable to such New Acquisition for the
first quarter after the consummation of such New Acquisition plus (B) the
projected Adjusted EBITDA attributable to such New Acquisition for the three
quarters following such first quarter as presented to the board of directors (or
similar governing body) of the general partner of PTP (or of PTP, as applicable)
based on Borrower’s good faith estimate for such period; (iii) for the third
quarter after the consummation of such New Acquisition, an amount equal to the
sum of (A) the actual Adjusted EBITDA attributable to such New Acquisition for
the first and second quarters after the consummation of such New Acquisition
plus (B) the projected Adjusted EBITDA attributable to such New Acquisition for
the two quarters following such second quarter as presented to the board of
directors (or similar governing body) of the general partner of PTP (or of PTP,
as applicable) based on Borrower’s good faith estimate for such period; and
(iv) for the fourth quarter after the consummation of such New Acquisition, an
amount equal to the sum of (A) the actual Adjusted EBITDA attributable to such
New Acquisition for the first, second and third quarters after the consummation
of such New Acquisition plus (B) the projected Adjusted EBITDA attributable to
such New Acquisition for the quarter following such third quarter as presented
to the board of directors (or similar governing body) of the general partner of
PTP (or of PTP, as applicable) based on Borrower’s good faith estimate for such
period.

 

“Administrative Entity” has the meaning set forth in Section 11.16.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

 

“Advances” has the meaning set forth in Section 2.1(a).

 

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person.  For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling,” “controlled by,” and “under common control
with”), as applied to any Person, means the possession, directly or indirectly,
of the power to direct or cause the direction of the management or policies of
that Person, whether through the ownership of voting securities, by contract, or
otherwise.

 

- 3 -

--------------------------------------------------------------------------------


 

“Agent” has the meaning set forth in the preamble to this Agreement.

 

“Agent Fee Letter” means that certain Administrative Agent Fee Letter, dated as
of the Closing Date, among the Agent, Ares Holdings, Ares Domestic Holdings,
Ares Investments and Ares Real Estate.

 

“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

 

“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1.

 

“Agreement” means this Sixth Amended and Restated Credit Agreement among
Borrower, the Guarantors, the Lenders, and Agent, together with all exhibits and
schedules hereto, including the Disclosure Statement.

 

“Alternative Currency” means, with respect to any non-Dollar Advance or Letter
of Credit, British Pounds Sterling, euros, Japanese Yen or another currency that
may be agreed by Administrative Entity, Agent, each Lender, and in the case of
any Letter of Credit, the Issuing Lender with respect to such Letter of Credit,
so long as, in respect of any such specified Alternative Currency or other
Alternative Currency, at such time (a) such Alternative Currency is dealt with
in the London (or, in the case of British Pounds Sterling, Paris) interbank
deposit market or, in the case of any Local Rate Currency, the relevant local
market for obtaining quotations, and (b) no central bank or other governmental
authorization in the country of issue of such Alternative Currency (including,
in the case of the euro, any authorization by the European Central Bank) is
required to permit use of such Alternative Currency by any Lender for making any
Advance or purchasing a participation in any Letter of Credit hereunder and/or
to permit the Borrower to borrow and repay the principal thereof and to pay the
interest thereon, unless such authorization has been obtained and is in full
force and effect.

 

“Alternative Currency Equivalent” means, with respect to any amount in Dollars,
the amount of any Alternative Currency that could be purchased with such amount
of Dollars using the reciprocal of the foreign exchange rate(s) specified in the
definition of the term “Dollar Equivalent”, as determined by the Agent.

 

“Amendment No. 5 Effective Date” means December 16, 2015.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower, any other Loan Party or their
respective Subsidiaries from time to time concerning or relating to bribery or
corruption.

 

“Applicable Lending Office” means, for each Lender, the office of such Lender
(or of a branch or affiliate of such Lender) designated for its Loans in its
Administrative Questionnaire or such other office of such Lender (or of an
affiliate or branch of such Lender) as such Lender may from time to time specify
to the Borrower as the office by which its Loans to the Borrower of the
respective type are to be made and maintained.

 

- 4 -

--------------------------------------------------------------------------------


 

“Applicable Margin” means, for any day, with respect to any Base Rate Loan,
LIBOR Rate Loan, Letter of Credit, or with respect to the commitment fees
payable hereunder, as the case may be, a percentage equal to the percentage set
forth below in the applicable column opposite the level corresponding to the
applicable S&P/Moody’s/Fitch Corporate Credit Rating(s):

 

Level

PTP’s Senior Long-
Term Unsecured
Debt Ratings
S&P/Fitch/Moody’s1

Commitment
Fee Rate

Applicable
Margin for LIBOR
Rate Loans and
Letters of Credit

Applicable Margin
for Base Rate Loans

 

 

 

 

 

 

 

 

 

 

I

> A/A2

0.15%

1.25%

0.25%

 

 

 

 

 

II

A-/A3

0.20%

1.50%

0.50%

 

 

 

 

 

III

BBB+/Baa1

0.25%

1.75%

0.75%

 

 

 

 

 

IV

BBB/Baa2

0.30%

2.00%

1.00%

 

 

 

 

 

V

< BBB-/Baa3

0.375%

2.25%

1.25%

 

 

 

 

 

 

If there is only one credit rating with respect to PTP, the Applicable Margin
shall be determined with reference to the Level below such credit rating.  In
the event of a split credit rating, the Applicable Margin shall be determined by
the two highest credit ratings (each a “Relevant Rating” and together
the “Relevant Ratings”).  In the event the Relevant Ratings are different, the
Applicable Margin shall be determined by (a) the higher of such Relevant
Ratings, provided, however, the lower of such Relevant Ratings shall be no
greater than one level below the higher of such Relevant Ratings or (b) in the
event the lower of such Relevant Ratings is greater than one Level below the
higher of such Relevant Ratings, the Applicable Margin shall be determined based
on the Relevant Rating which is one Level below the higher of such Relevant
Ratings.  If the ratings established by S&P, Fitch or Moody’s shall be changed,
such change shall be effective as of the date on which it is first announced by
the applicable rating agency and if none of S&P, Fitch or Moody’s shall have in
effect a credit rating, the Applicable Margin shall be based on Level V.  Each
change in the Applicable Margin shall apply during the period commencing on the
effective date of the applicable change in ratings and ending on the date
immediately preceding the effective date of the next such change in ratings. 
Upon the occurrence and during the continuance of an Event of Default, the
Applicable Margin shall be based on Level V.  Notwithstanding the foregoing, in
the event that any of the aforementioned credit ratings with respect to PTP are
unavailable, Borrower shall, at Borrower’s option, substitute credit ratings
with respect to Borrower in lieu thereof.

 

--------------------------------------------------------------------------------

1  Moody’s to be included in the sole discretion of PTP, if applicable.

 

- 5 -

--------------------------------------------------------------------------------


 

“Application Event” means the occurrence of (a) a failure by Borrower to repay
in full all of the Obligations on the Maturity Date, or (b) an Event of Default
and the election by Agent or the Required Lenders to terminate the Revolver
Commitments and accelerate the Loans.

 

“Approved Increase” has the meaning set forth in Section 2.18(a).

 

“ARCC” means Ares Capital Corporation, a Maryland corporation.

 

“ARCC Part I Fees” mean fees received from ARCC based on ARCC’s net investment
income which are paid quarterly.

 

“Ares Domestic Holdings” has the meaning set forth in the preamble to this
Agreement.

 

“Ares Domestic Holdings Designated Account” means the deposit account of Ares
Domestic Holdings (located within the United States) designated, in writing, and
from time to time, by Ares Domestic Holdings to Agent.

 

“Ares Fund” means (i) any fund that is managed, co-managed, serviced or
co-serviced, directly or indirectly, by a Loan Party or any Subsidiary of a Loan
Party; (ii) any entity that, upon the making of an Investment therein or upon
the acquisition of the related management rights with respect thereto, would be
a fund under clause (i) of this definition or a Subsidiary of such a fund;
(iii) any entity that Borrower intends, in good faith, to cause to become a fund
under clause (i) of this definition or a Subsidiary of such a fund within a
reasonable period of time; provided that if at any time Borrower no longer
intends in good faith to cause such entity to become an Ares Fund or a
Subsidiary of an Ares Fund within a reasonable period of time, such entity shall
no longer constitute an Ares Fund; (iv) any entity established (or acquired) in
connection with the formation or other administration of an Ares Fund or the
primary purpose of which is to receive funds or other assets to be invested in,
or constituting investments in, an Ares Fund, solely to the extent that (and for
so long as) such entity conducts no other material business activities other
than those related to the formation or other administration of an Ares Fund or
the receiving of funds or other assets to be invested in, making investments
with such funds in, holding interests in, or the investment activities related
to, other Ares Funds or using such funds to purchase assets substantially all of
which would be contributed to an Ares Fund or (v) any entity into which the
Borrower in good faith believes an Investment has been made or that is acquired
for the primary purposes of providing a strategic benefit to the Borrower, a
Guarantor or any Affiliate thereof; provided if at any time any Person described
above in any of clauses (i), (ii), (iii), (iv) or (v) of this definition
receives any Management Fees owing to it (or if any Management Fees are payable,
in whole or in part, to any such Person), such Person shall thereafter no longer
be an Ares Fund for all purposes under this Agreement and the other Loan
Documents.

 

“Ares Holdings” has the meaning set forth in the preamble to this Agreement.

 

“Ares Holdings Designated Account” means the deposit account of Ares Holdings
(located within the United States) designated, in writing, and from time to
time, by Ares Holdings to Agent.

 

- 6 -

--------------------------------------------------------------------------------


 

“Ares Investments” has the meaning set forth in the preamble to this Agreement.

 

“Ares Investments Designated Account” means the deposit account of Ares
Investments (located within the United States) designated, in writing, and from
time to time, by Ares Investments to Agent.

 

“Ares Offshore” means Ares Offshore Holdings L.P., a Delaware limited
partnership.

 

“Ares Real Estate” has the meaning set forth in the preamble to this Agreement.

 

“Ares Real Estate Designated Account” means the deposit account of Ares Real
Estate (located within the United States) designated, in writing, and from time
to time, by Ares Real Estate to Agent.

 

“Asset” means any interest of a Person in any kind of property or asset, whether
real, personal, or mixed real and personal, or whether tangible or intangible.

 

“Assets Under Management” has the meaning set forth in Schedule D; provided that
for purposes of calculating compliance with Section 6.13(c), the calculation of
Assets Under Management shall exclude CLOs that are Ares Funds and any Assets
managed by Designated Subsidiaries.

 

“Assignee” has the meaning set forth in Section 9.1(a).

 

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.

 

“Availability” means, as of any date of determination, the amount that Borrower
is entitled to borrow as Advances hereunder (after giving effect to all then
outstanding Advances and Letters of Credit).

 

“Back-to-Back Lending Facilities” shall mean credit facilities made available to
the Loan Parties or their Affiliates for the purpose of funding loans or
advances to Permitted Holders or Affiliates of the Loan Parties or their
Affiliates, the proceeds of which are (a) invested in Ares Funds and/or (b) used
by such Persons to purchase a direct or indirect equity ownership in a Loan
Party or any Affiliate thereof in connection with one or more Benefit Plans.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

- 7 -

--------------------------------------------------------------------------------


 

“Bankruptcy Code” means Title 11 of the United States Code, as amended or
supplemented from time to time, and any successor statute, and all of the
rules and regulations issued or promulgated in connection therewith.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the Agent,
has taken any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof, provided, further, that such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Base LIBOR Rate” means, with respect to (A) any LIBOR Rate Loan in any LIBOR
Quoted Currency and for any applicable Interest Period, the London interbank
offered rate administered by the ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for such LIBOR Quoted
Currency for a period equal in length to such Interest Period as displayed on
pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event such rate does
not appear on such Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate as shall be selected by the
Agent from time to time in its reasonable discretion (the “LIBOR Screen Rate”)
at approximately 11:00 a.m., London time, on the Quotation Date for such
Interest Period and (B) any LIBOR Rate Loan denominated in any Local Rate
Currency and for any applicable Interest Period, the applicable Local Screen
Rate for such Local Rate Currency; provided, that, if a LIBOR Screen Rate or a
Local Screen Rate, as applicable, shall not be available at the applicable time
for the applicable Interest Period (the “Impacted Interest Period”), then the
Base LIBOR Rate shall be the Interpolated Rate at such time, subject to
Section 2.14, and provided further, that, if the Base LIBOR Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“Base Rate” means the highest of (i) the rate of interest publicly announced by
Agent as its prime rate in effect at its principal office in New York City (the
“Prime Rate”), (ii) the Federal Funds Rate from time to time plus 0.50% and
(iii) the LIBOR Rate for a one month Interest Period on such day (or if such day
is not a Business Day, the immediately preceding Business Day) plus 1.00% (which
shall be the relevant rate appearing on the relevant Reuters screen page at
approximately 11:00 a.m. London time on such day).

 

“Base Rate Loan” means each portion of the Advances bearing interest based on
the Base Rate.

 

“Benefit Plan” means those certain equity incentive or ownership programs
established by any Loan Party or any of its Subsidiaries in good faith to
provide equity

 

- 8 -

--------------------------------------------------------------------------------


 

ownership or participation to Permitted Holders and other Persons associated or
affiliated with a Loan Party or any Affiliate thereof and not for the purpose of
or in view of avoiding the obligations of Borrower as set forth in this
Agreement.

 

“Borrower” has the meaning set forth in the preamble to this Agreement.

 

“British Pounds Sterling” means the lawful currency of England.

 

“Business Day” means a day when major commercial banks are open for business in
New York, New York, other than Saturdays or Sundays and if such day relates to a
borrowing or continuation of, a payment or prepayment of principal of or
interest on, or the Interest Period for, any Loan or Letter of Credit
denominated in any Alternative Currency, or to a notice by the Borrower with
respect to any such borrowing, continuation, payment, prepayment or Interest
Period, that is also a day on which commercial banks and the London foreign
exchange market settle payments in the Principal Financial Center for such
Alternative Currency and, if on that day there is a payment in euro to be made,
a TARGET Day.

 

“Capitalized Lease Obligations” means the aggregate amount which, in accordance
with GAAP, is required to be reported as a liability on the balance sheet of
Person at such time in respect of such Person’s interest as lessee under a
capitalized lease.

 

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within 1 year from the date of acquisition thereof and, at the time of
acquisition, having one of the two highest ratings obtainable from either
Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit or
bankers’ acceptances maturing within 1 year from the date of acquisition thereof
issued by any bank organized under the laws of the United States or any state
thereof having at the date of acquisition thereof combined capital and surplus
of not less than $250,000,000, (e) demand deposit accounts maintained with any
bank organized under the laws of the United States or any state thereof having
combined capital and surplus of not less than $1,000,000,000, so long as the
amount maintained with any individual bank is less than or equal to $1,000,000
and is insured by the Federal Deposit Insurance Corporation, or larger amounts,
to the extent that such amounts are covered by insurance which is reasonably
satisfactory to Agent, (f) demand deposit accounts maintained with any of the
financial institutions listed on Schedule A-2 hereto (as may be modified from
time to time upon reasonably prompt written notice to the Agent following the
establishment of such an account), Affiliates thereof, or any Lender that is a
bank that is insured by the Federal Deposit Insurance Corporation, and
(g) Investments in money market funds substantially all of whose assets are
invested in the types of assets described in clauses (a) through (e) above.

 

- 9 -

--------------------------------------------------------------------------------


 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Lender
(or, for purposes of Section 2.13(b), by any lending office of such Lender or by
such Lender’s or such Issuing Lender’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.  For the
purposes hereof, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements and directives thereunder
issued in connection therewith or in implementation thereof and (ii) all
requests, rules, guidelines or directives promulgated by the Bank for
International settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or any applicable national, foreign or
regulatory authorities implementing the same, shall in each case be deemed to be
a “Change in Law”, regardless of the date enacted, adopted, issued or
implemented.

 

“Change of Control Event” means the occurrence of any of the following:

 

(i) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or group (within the meaning of the Exchange Act and the
rules of the SEC thereunder as in effect on the date hereof) other than the
Permitted Holders or any direct or indirect holder of PTP immediately prior to
the IPO Event, of Securities representing more than 40% of the aggregate voting
power represented by the issued and outstanding Securities of PTP (including,
without limitation, the special voting unit of PTP held by Ares Voting LLC);
(ii) occupation of a majority of the seats (other than vacant seats) on the
board of directors (or similar governing body) of the general partner of PTP (or
of the PTP, as applicable) by Persons who were neither (A) nominated by the
board of directors (or similar governing body) of the general partner of PTP (or
of PTP, as applicable), Permitted Holders or an entity controlled by one or more
of the Permitted Holders nor (B) appointed by directors or the equivalent so
nominated; (iii) the acquisition of direct or indirect control of PTP by any
Person or group other than the Permitted Holders or any direct or indirect
holder of PTP immediately prior to the IPO Event; or (iv) PTP together with the
Permitted Holders cease to directly or indirectly own and control at least 50.1%
of the outstanding Securities issued by each of the Loan Parties.

 

“CLO Management Subsidiary” means, unless otherwise designated by the
Administrative Entity, (a) any Subsidiary of a CLO Management Subsidiary and
(b) any other Subsidiary of a Loan Party designated by the Administrative Entity
as a CLO Management Subsidiary pursuant to Section 5.10.

 

“Closing Date” means April 21, 2014.

 

“CNB” means City National Bank, N.A.

 

“Code” means the Internal Revenue Code of 1986, as amended or supplemented from
time to time, and any successor statute, and all of the rules and regulations
issued or promulgated in connection therewith.

 

- 10 -

--------------------------------------------------------------------------------


 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C delivered by the chief financial officer of Administrative Entity to
Agent.

 

“Confirmation Agreement” means the confirmation agreement dated as of the
Restatement Effective Date made by Ares Holdings LP (as successor by conversion
to Ares Holdings LLC) and Ares Investments LP (as successor by conversion to
Ares Investments LLC), and acknowledged by the Loan Parties (other than Ares
Holdings LP and Ares Investments LP) and the Agent in substantially the form of
Exhibit D.

 

“Contingent Obligation” means, as to any Person and without duplication of
amounts, any written obligation of such Person guaranteeing or intended to
guarantee (whether guaranteed, endorsed, co-made, discounted, or sold with
recourse to such Person) any Debt, noncancellable lease, dividend, reimbursement
obligations relating to letters of credit, or any other obligation that pertains
to Debt, a noncancellable lease, a dividend, or a reimbursement obligation
related to letters of credit (each, a “primary obligation”) of any other Person
(“primary obligor”) in any manner, whether directly or indirectly, including any
written obligation of such Person, irrespective of whether contingent, (a) to
purchase any such primary obligation, (b) to advance or supply funds (whether in
the form of a loan, advance, stock purchase, capital contribution, or otherwise)
(i) for the purchase, repurchase, or payment of any such primary obligation or
any Asset constituting direct or indirect security therefor, or (ii) to maintain
working capital or equity capital of the primary obligor, or otherwise to
maintain the net worth, solvency, or other financial condition of the primary
obligor, or (c) to purchase or make payment for any Asset, securities, services,
or noncancellable lease if primarily for the purpose of assuring the owner of
any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation.

 

“Contractual Obligation” means, as applied to any Person, any material provision
of any material indenture, mortgage, deed of trust, contract, undertaking,
agreement, or other instrument to which that Person is a party or by which any
of its Assets is subject.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Currency” means Dollars or any Alternative Currency.

 

“Currency Valuation Notice” has the meaning set forth in Section 2.8.

 

“Daily Balance” means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.

 

“Debt” means, with respect to any Person, (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations of such Person in respect of letters of credit (including contingent
obligations in respect of undrawn letters of credit), bankers acceptances,
interest rate swaps, other Hedging Agreements, or other financial products,
(c) all

 

- 11 -

--------------------------------------------------------------------------------


 

obligations of such Person to pay the deferred purchase price of Assets or
services (exclusive of (i) trade payables that are due and payable in the
ordinary and usual course of such Person’s business and (ii) any purchase price
adjustment, deferred purchase price or earnout incurred in connection with an
acquisition, except to the extent that the amount payable pursuant to such
purchase price adjustment, deferred purchase price or earnout is, or becomes, a
liability on the balance sheet of such Person in accordance with GAAP (other
than with respect to any portion of such liability that can be settled at all
times at the sole option of such Person through the issuance of equity
interests)), (d) all Capitalized Lease Obligations of such Person, (e) all
obligations or liabilities of others secured by a Lien on any Asset owned by
such Person, irrespective of whether such obligation or liability is assumed, to
the extent of the lesser of such obligation or liability or the fair market
value of such Asset, and (f) all Contingent Obligations of such Person. 
Notwithstanding any provision in this Agreement to the contrary, for purposes of
calculating outstanding Debt with respect to any covenant calculation or
compliance hereunder (including but not limited to compliance with Section 6.13
or any reference thereto), such calculation of Debt shall be net of any cash of
PTP, the Loan Parties or any of their respective Subsidiaries (including but not
limited to any cash on hand as a result of the incurrence of any indebtedness
(including any indebtedness incurred hereunder)); provided that (A) the netting
of any cash on hand as a result of the incurrence of any indebtedness that is
not repaid within 7 days of such incurrence shall be capped at no greater than
$750,000,000 and (B) all netted cash shall be used solely to repay existing
Debt, fund the consummation of a New Acquisition, or transactions related
thereto, which in the case of netted cash of PTP, shall be applied in accordance
with this clause (B) within 60 days of the date on which such cash is first
netted for purposes of Section 6.13(b).

 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
(iii) pay over to any member of the Lender Group any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or any member of the Lender Group in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a Loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by any member of the Lender Group, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans and participations in then outstanding Letters of
Credit under this Agreement, provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon such Person’s receipt of such
certification in form and substance satisfactory to it and the Agent, or (d) has
become the subject of a Bankruptcy Event or (e) becomes the subject of a Bail-In
Action.

 

- 12 -

--------------------------------------------------------------------------------


 

“Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the Federal Funds Rate, and (b) thereafter, the
interest rate then applicable to Advances that are Base Rate Loans.

 

“Deposit Account” means any “deposit account” (as that term is defined in the
UCC).

 

“Designated Subsidiary” means any CLO Management Subsidiary or any Unrestricted
Subsidiary.

 

“Direct Competitor” means any Person who is a direct competitor of PTP or any of
its Subsidiaries if Agent and the assigning Lender have actual knowledge of the
foregoing (including, upon notification by Borrower); provided that in
connection with any assignment or participation, the assignee with respect to
such proposed assignment that is an investment bank, a commercial bank, a
finance company, a fund or other entity which merely has an economic interest in
any such Person, and is not itself such a direct competitor of PTP, shall be
deemed not to be a Direct Competitor for the purposes of this definition so long
as it does not exercise direct control over, or is controlled directly or
indirectly by, such Person that is a direct competitor of PTP.

 

“Disclosure Statement” means that certain statement, executed and delivered by a
Responsible Officer of Administrative Entity as of the Restatement Effective
Date, that sets forth information regarding or exceptions to the
representations, warranties, and covenants made by the Loan Parties herein, as
amended from time to time to the extent permitted hereby.

 

“Distribution” has the meaning set forth in Section 6.5.

 

“Dollars” or “$” means United States dollars.

 

“Dollar Equivalent” means, on any date of determination, with respect to an
amount denominated in any Alternative Currency, the amount of Dollars that would
be required to purchase such amount of such Alternative Currency on the date two
Business Days prior to such date, based upon the spot selling rate at which the
Agent offers to sell such Alternative Currency for Dollars in the London foreign
exchange market at approximately 11:00 a.m., London time, for delivery two
Business Days later.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country

 

- 13 -

--------------------------------------------------------------------------------


 

(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Transferee” means (a) a commercial bank organized under the laws of
the United States, or any state thereof, (b) a commercial bank organized under
the laws of any other country which is a member of the Organization for Economic
Cooperation and Development or a political subdivision of any such country,
(c) a finance company, insurance company, financial institution, or fund that is
engaged in making, purchasing, or otherwise investing in commercial loans in the
ordinary course of its business, (d) any Lender, (e) any Affiliate (other than
individuals) of a Lender, and (f) any other Person approved by Agent and, so
long as no Event of Default has occurred and is continuing, Administrative
Entity (which approval of Administrative Entity, except in the case of a
proposed assignment to a Direct Competitor, and Agent shall not be unreasonably
withheld, delayed, or conditioned, provided that the Administrative Entity shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Agent within 5 Business Days after having
received notice thereof); provided that “Eligible Transferee” shall not in any
event include (i) the Borrower or any of its Affiliates, (ii) a natural person,
(iii) any holding company or investment vehicle for, or owned and operated for
the primary benefit of, a natural person and/or family members or relatives of
such person and (iv) any trust for the primary benefit of a natural person
and/or family members or relatives of such person, other than any entity
referred to in clause (iii) or (iv) that (x) has not been formed or established
for the primary purpose of acquiring any Loans or Total Commitments under this
Agreement, (y) is managed by a professional adviser (other than said natural
person or family members or relatives of such person) having significant
experience in the business of making or purchasing commercial loans, and (z) has
assets of greater than $25,000,000 and a significant part of the business,
activities or operations of which consist of making or purchasing (by assignment
as principal), commercial loans and similar extensions of credit in the ordinary
course.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“euro” means the single currency of Participating Member States of the European
Union.

 

“Eurocurrency Reserve Requirement” means the sum (without duplication) of the
rates (expressed as a decimal) of reserves (including, without limitation, any
basic, marginal, supplemental, or emergency reserves) that are required to be
maintained by banks during the Interest Period under any regulations of the
Federal Reserve Board, or any other governmental authority having jurisdiction
with respect thereto, applicable to funding based on so-called “Eurocurrency
Liabilities”, including Regulation D (12 CFR 224).

 

“Eurodollar Business Day” means any Business Day on which major commercial banks
are open for international business (including dealings in Dollar deposits) in
New York, New York and London, England.

 

“Event of Default” has the meaning set forth in Article VII.

 

- 14 -

--------------------------------------------------------------------------------


 

“Exchange Act” means the Securities Exchange Act of 1934, as amended or
supplemented from time to time, and any successor statute, and all of the
rules and regulations issued or promulgated in connection therewith.

 

“Excluded Taxes” means, with respect to the Agent, any Lender, any Issuing
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income, branch profits or franchise
taxes imposed on (or measured by) its net income by the United States, or by the
jurisdiction under the laws of which such recipient is organized or resident for
tax purposes,  in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrower is located, (c) any withholding tax
(other than withholding taxes imposed on an assignee of a Foreign Lender
pursuant to a request by the Borrower under Section 11.2) that is imposed on
amounts payable to such Lender at the time such Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Lender’s failure to comply with Section 2.23(e), (f) or (g), except to the
extent that such Lender is a Foreign Lender and such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.23(a), and (d) any
withholding taxes imposed under FATCA.

 

“Existing Credit Agreement” has the meaning set forth in the recitals to this
Agreement.

 

“Existing Letters of Credit” means each Letter of Credit that is outstanding
under the Existing Credit Agreement on the Restatement Effective Date.

 

“Family Member” means, with respect to any individual, any other individual
having a relationship by blood (to the second degree of consanguinity),
marriage, or adoption to such individual.

 

“Family Trusts” means, with respect to any individual, trusts or other estate
planning vehicles established for the primary benefit of such individual or
Family Members of such individual and in respect of which such individual or a
bona fide third party trustee serves as trustee or in a similar capacity.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, including any
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code or intergovernmental agreement (and
implementing laws) pursuant to any of the foregoing.

 

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th

 

- 15 -

--------------------------------------------------------------------------------


 

of 1% of the quotations for such day on such transactions received by the Agent
from three Federal funds brokers of recognized standing selected by the Agent,
provided, that, if the Federal Funds Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereto.

 

“Fee Generating Entity” has the meaning set forth in the definition of “New
Management Fee Asset”.

 

“Fee Letter” means the Agent Fee Letter and any fee letter between the Borrower
and any member of the Lender Group (or any Affiliate of any member of the Lender
Group) relating to this Agreement.

 

“Financial Officer” of any Person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such Person or of the general partner of such Person.

 

“FINRA” means the Financial Industry Regulatory Authority.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means, with respect to any Person, any Subsidiary of such
Person (a)(i) that is not organized or incorporated under the laws of the United
States, any state of the United States or the District of Columbia and (ii) that
has not become a Loan Party in accordance with Section 5.7 or (b) whose direct
or indirect parent is a Foreign Subsidiary.

 

“Fund” means (a) any Ares Fund, (b) any co-investment vehicle established in
connection with an Ares Fund or acquired in connection with the acquisition of
an Ares Fund, (c) any entity established (or acquired) in connection with an
Ares Fund to serve as the general partner, managing member or other similar role
in connection with such Ares Fund, and (d) any other investment fund or managed
account (and related co-investment vehicles) established (or acquired) directly
or indirectly by the Loan Parties; provided if at any time any Person described
above in any of clauses (a), (b), (c) or (d) of this definition receives any
Management Fees owing to it (or if any Management Fees are payable, in whole or
in part, to any such Person), such Person shall thereafter no longer be a Fund
for all purposes under this Agreement and the other Loan Documents.

 

“Funding Date” means the date on which any Advance is made by the Lenders.

 

“Funding Losses” has the meaning set forth in Section 2.6(b)(ii).

 

“GAAP” means generally accepted accounting principles in the United States in
effect from time to time.

 

- 16 -

--------------------------------------------------------------------------------


 

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

 

“Governmental Authority” means to any federal, state, local, or other
governmental department, commission, board, bureau, agency, central bank, court,
tribunal, or other instrumentality, domestic or foreign.

 

“Guarantors” means (a) Ares, AIH, Ares Finance Co. LLC, Ares Finance Co. II LLC
and Ares Offshore Holdings L.P. and (b) each other Person who from time to time
guarantees the Debt of Borrower to the Lender Group under the Loan Documents
pursuant to the provisions of Section 5.7, and “Guarantor” means any one of
them.

 

“Guaranty” means the guaranty provided for under Article XII of this Agreement.

 

“Hedging Agreement” means any interest rate, foreign currency, commodity or
equity swap, collar, cap, floor or forward rate agreement, or other agreement or
arrangement designed to protect against fluctuations in interest rates or
currency, commodity or equity values (including any option with respect to any
of the foregoing and any combination of the foregoing agreements or
arrangements), and any confirmation executed in connection with any such
agreement or arrangement.

 

“Holdout Lender” has the meaning set forth in Section 11.2.

 

“Impacted Interest Period” has the meaning set forth in the definition of “Base
LIBOR Rate”.

 

“Incentive Fee” means, with respect to any Fund, any payment or distribution
received in respect of any “carried interest” or similar profit interest in such
Fund (including incentive or performance fees dependent on investment
performance or results); provided that “Incentive Fees” shall not include that
portion of any “carried interest”, similar profit interest, incentive fee or
performance fee in any Fund accruing to any co-invest entity or otherwise
directly or indirectly to the individuals providing or who have provided
investment management services to such Fund, or the current or former members,
partners, employees, executives, consultants, contractors or advisors of the
Loan Parties or any of their Affiliates, or allocable under GAAP to any Person
that is not the manager or general partner of such Fund.

 

“Increase Effective Date” has the meaning set forth in Section 2.18(a).

 

“Increase Joinder” has the meaning set forth in Section 2.18(a).

 

“Indemnified Liabilities” has the meaning set forth in Section 8.2.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning set forth in Section 8.2.

 

- 17 -

--------------------------------------------------------------------------------


 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

 

“Intercompany Subordination Agreement” means that certain Subordination
Agreement, dated as of the Closing Date, among the Loan Parties and Agent.

 

“Interest Expense” means, for any Person with respect to any period, the
aggregate interest expense (both accrued and paid) of such Person and its
Subsidiaries for such period on a Stand Alone Basis, including the portion of
any payments or accruals with respect to Capitalized Lease Obligations allocable
to interest expense, in each case, determined in accordance with GAAP, plus any
net hedging interest payments (or minus any net interest hedging amounts
received in cash), excluding any mark to market gain or loss from the underlying
hedge instrument.  For purposes of calculating Interest Expense, for any period,
if at any time during such period (and after the Restatement Effective Date)
such Person or any of its Subsidiaries shall have assumed or acquired any Person
obligated to pay any Debt, Interest Expense for such period shall be calculated
after giving pro forma effect thereto as if such acquisition of Debt occurred on
the first day of such period.

 

“Interest Payment Date” means, (x) in the case of Base Rate Loans, the first day
of each fiscal quarter and, (y) in the case of LIBOR Rate Loans, the last day of
the applicable Interest Period, provided, however, that in the case of any
Interest Period greater than 3 months in duration, interest shall be payable at
3 month intervals after the commencement of the applicable Interest Period and
on the last day of such Interest Period.

 

“Interest Period” means, with respect to any LIBOR Rate Loan, the period
commencing on the date such LIBOR Rate Loan is made (including the date a Base
Rate Loan is converted to a LIBOR Rate Loan, or a LIBOR Rate Loan is renewed as
a LIBOR Rate Loan, which, in the latter case, will be the last day of the
expiring Interest Period) and ending on the date which is one (1), two (2),
three (3),  or six (6) months thereafter, as selected by Borrower, or twelve
(12) months thereafter, as requested by Borrower and approved by the Lenders;
provided, however, that no Interest Period may extend beyond the Maturity Date.

 

“Interpolated Rate” means, at any time, for any Impacted Interest Period, the
rate per annum (rounded upward to four decimal places) determined by the Agent
(which determination shall be conclusive and binding absent manifest error) to
be equal to the rate that results from interpolating on a linear basis between:
(a) the applicable Screen Rate (for the longest period for which the applicable
Screen Rate is available for the applicable currency) that is shorter than such
Impacted Interest Period and (b) the applicable Screen Rate for the shortest
period (for which such Screen Rate is available for the applicable currency)
that exceeds such Impacted Interest Period, in each case, at such time.

 

“Investment” means, as applied to any Person, any direct or indirect purchase or
other acquisition by that Person of, or beneficial interest in, stock,
instruments, bonds, debentures or other securities of any other Person, or any
direct or indirect loan, advance, or capital

 

- 18 -

--------------------------------------------------------------------------------


 

contribution by such Person to any other Person, including all indebtedness and
accounts receivable due from that other Person that did not arise from sales or
the rendition of services to that other Person in the ordinary and usual course
of such Person’s business, and deposit accounts (including certificates of
deposit).

 

“IPO Event” means an underwritten public offering by PTP pursuant to an
effective registration statement filed with the Securities and Exchange
Commission in accordance with the Securities Act.

 

“Issuing Lender” means, with respect to the Existing Letters of Credit or any
Letter of Credit, JPMCB, Bank of America, N.A., or any other Lender that, at the
request of Borrower and with the consent of Agent, agrees, in such Lender’s sole
discretion, to become an Issuing Lender for the purpose of issuing Letters of
Credit pursuant to Section 2.10.  Any Issuing Lender may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of such
Issuing Lender, in which case the term “Issuing Lender” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.

 

“Japanese Yen” means the lawful currency of Japan.

 

“JPMCB” has the meaning set forth in the preamble to this Agreement.

 

“L/C Disbursement” means a payment made by any Issuing Lender to a beneficiary
of a Letter of Credit pursuant to such Letter of Credit.

 

“Lender” and “Lenders” have the respective meanings set forth in the preamble to
this Agreement, and shall include any other Person made a party to this
Agreement in accordance with the provisions of Section 9.1.

 

“Lender Group” means, individually and collectively, each of the Lenders
(including each of the Issuing Lenders) and Agent.

 

“Lender Group Expenses” means all (a) reasonable costs or expenses (including
taxes, and insurance premiums) required to be paid by Borrower or any other Loan
Party under any of the Loan Documents that are paid, advanced, or incurred by
Agent, (b) reasonable fees or charges paid or incurred by Agent in connection
with the Lender Group’s transactions with Borrower or any other Loan Party,
including, fees or charges for photocopying, notarization, couriers and
messengers, (c) costs and expenses incurred by Agent in the disbursement of
funds to Borrower or other members of the Lender Group (by wire transfer or
otherwise), (d) charges paid or incurred by Agent resulting from the dishonor of
checks, (e) reasonable costs and expenses paid or incurred by Agent or any
Lender to correct any default or enforce any provision of the Loan Documents
(f) reasonable costs and expenses of third party claims or any other suit paid
or incurred by the Agent or any Lender in enforcing or defending the Loan
Documents or in connection with the transactions contemplated by the Loan
Documents or the Lender Group’s relationship with any Loan Party, (g) Agent’s
reasonable costs and expenses (including attorneys’ fees of one counsel)
incurred in advising, structuring, drafting, reviewing, administering,
syndicating, or amending the Loan Documents, and (h) Agent’s and each Lender’s
costs and expenses (including attorneys, accountants, consultants, and other
advisors fees and expenses) incurred in terminating, enforcing (including
attorneys, accountants,

 

- 19 -

--------------------------------------------------------------------------------


 

consultants, and other advisors fees and expenses incurred in connection with a
“workout,” a “restructuring,” or an Insolvency Proceeding concerning Borrower or
any other Loan Party or in exercising rights or remedies under the Loan
Documents), or defending the Loan Documents, irrespective of whether suit is
brought, or in taking any remedial action.

 

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.

 

“Letter of Credit” has the meaning set forth in Section 2.10(a).

 

“Letter of Credit Collateral Account” has the meaning set forth in
Section 2.10(g).

 

“Letter of Credit Commitment” means (i) with respect to JPMCB, $75,000,000 (or
such greater amount as may be agreed between Borrower and JPMCB) and (ii) with
respect to any other Issuing Lender, such amount as may be agreed between
Borrower and such Issuing Lender; provided that the aggregate Letter of Credit
Commitment for all such Issuing Lenders shall in no event exceed $200,000,000.

 

“Letter of Credit Fee” has the meaning set forth in Section 2.3(g).

 

“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit plus the aggregate amount of
all L/C Disbursements in respect of such Letters of Credit that have not yet
been reimbursed by or on behalf of the Borrower at such time.

 

“LIBOR Quoted Currency” means Dollars, British Pounds Sterling, euros, Japanese
Yen, or any other Alternative Currency which is dealt with in the London
interbank deposit market.

 

“LIBOR Rate” means the rate per year (rounded upward to the next one-sixteenth
(1/16th) of one percent (0.0625%), if necessary) determined by Agent to be the
quotient of (a) the Base LIBOR Rate divided by (b) one minus the Eurocurrency
Reserve Requirement for the Interest Period; which is expressed by the following
formula:

 

Base LIBOR Rate divided by (1 - Eurocurrency Reserve Requirement).

 

“LIBOR Rate Loan” means each portion of an Advance bearing interest based on the
LIBOR Rate.

 

“Lien” means any lien, hypothecation, mortgage, pledge, assignment (including
any assignment of rights to receive payments of money) for security, security
interest, charge, or encumbrance of any kind (including any conditional sale or
other title retention agreement, any lease in the nature thereof, and any
agreement to give any security interest).

 

“Loan” means an Advance made by the Lenders (or Agent on behalf thereof) to
Borrower pursuant to Section 2.1, and “Loans” means all such Advances.

 

- 20 -

--------------------------------------------------------------------------------


 

“Loan Documents” means this Agreement, the Letters of Credit, the Intercompany
Subordination Agreement, the Confirmation Agreement, each Fee Letter, and any
and all other documents, agreements, or instruments that have been or are
entered into by Borrower or any Guarantor, on the one hand, and Agent, on the
other hand, in connection with the transactions contemplated by this Agreement.

 

“Loan Party” means the Borrower, any other entity comprising the Borrower from
time to time or any Guarantor, and “Loan Parties” means, collectively, jointly
and severally, the Borrower, each other entity comprising the Borrower from time
to time and the Guarantors.

 

“Loan Party Joinder Agreement” shall mean a Loan Party Joinder Agreement
executed by a new Loan Party and the Administrative Agent in substantially the
form of Exhibit A-3 or such other form agreed to by the Borrower and the
Administrative Agent.

 

“Local Bank Reference Rate” means, with respect to any Interest Period for a
Local Rate Currency, the average bid reference rate as administered by the
applicable administrator of that rate (or any other Person that takes over the
administration of that rate) for such Local Rate Currency with a tenor equal to
such Interest Period, displayed on the page applicable for such currency of the
Reuters screen (or, in the event such rate does not appear on such Reuters page,
on any successor or substitute page on such screen that displays such rate, or
on the appropriate page of such other information service that publishes such
rate from time to time as selected by the Agent in its reasonable discretion,
(the “Local Screen Rate”)) at a time as selected by the Agent in its discretion
on the Quotation Day for such Interest Period.

 

“Local Rate” means for Loans in a Local Rate Currency, the Local Bank Reference
Rate for that currency.

 

“Local Rate Currency” means any Alternative Currency which is not dealt with in
the London (or, in the case of British Pounds Sterling, Paris) interbank deposit
market.

 

“Local Screen Rate” has the meaning assigned to such term in the definition of
“Local Bank Reference Rate”.

 

“Local Time” means, with respect to any Loan or Letter of Credit denominated in
or any payment to be made in any Currency, the local time in the Principal
Financial Center for the Currency in which such Loan is denominated or such
payment is to be made.

 

“Management Fee” means, with respect to any Fund, any management, servicing or
administrative fee and any other similar (and regularly recurring) compensation
paid by such Fund or portfolio company for the management, servicing,
administration or similar function performed in connection with such Fund or
portfolio company (excluding for the avoidance of doubt, any Incentive Fee), in
each case, as would appear as management fees on the financial statements of the
Loan Parties and their consolidated Subsidiaries on a Stand-Alone Basis.

 

“Margin Securities” means “margin stock” as that term is defined in Regulation U
of the Federal Reserve Board.

 

- 21 -

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means, with respect to a specified Person, a material
and adverse effect on the business, operations, Assets, or condition (financial
or otherwise) of such Person and its Subsidiaries, taken as a whole.

 

“Material Operating Group Entity” means any Operating Group Entity existing on
the Closing Date or formed or acquired thereafter that owns or controls (a) any
investment or asset management services, financial advisory services, money
management services, merchant banking activities or similar or related business,
including but not limited to a business providing services to mutual funds,
private equity or debt funds, hedge funds, funds of funds, corporate or other
business entities or individuals or (b) any person that makes investments,
including investments in funds of the type specified in clause (a); provided,
however, that, for the avoidance of doubt, none of the Ares Holdings Inc., Ares
Domestic Holdings Inc., Ares Real Estate Holdings LLC, Ares Offshore
Holdings, Ltd., Ares Holdco LLC, ADH Holdco LLC, AOF Holdco LLC, AI Holdco LLC,
AREH Holdco LLC, any Fund or any Subsidiary of a Fund shall be a “Material
Operating Group Entity” hereunder.

 

“Maturity Date” means the earlier to occur of (a) April 30, 2019 or (b) such
earlier date on which the Loans shall become due and payable in accordance with
the terms of this Agreement and the other Loan Documents.

 

“Maximum Revolver Amount” means, as of any date after giving effect to the
Restatement Effective Date, $1,030,000,000 as such amount may be reduced
pursuant to Section 2.9; provided, however, to the extent there is an increase
in Revolver Commitments pursuant to Section 2.18, the foregoing “$1,030,000,000”
shall thereafter be deemed to be increased upon the effectiveness of, and to the
extent of, such increase.

 

“Moody’s” has the meaning set forth in the definition of “Cash Equivalents”
hereto.

 

“Net Income” means, with respect to any Person for any period, the net income
(loss) of such Person for such period on a Stand Alone Basis, determined in
accordance with GAAP, but excluding from the determination of Net Income all
realized and unrealized gains and losses on Investments incurred by such Person
during such period.

 

“New Acquisition” means any acquisition by a Loan Party or a Subsidiary of a
Loan Party of Assets after the Closing Date, to the extent otherwise permitted
by this Agreement., provided that, for all purposes of this Agreement, any
acquisition by a portfolio company or Fund for which a Loan Party or Subsidiary
contributes consideration in connection with such acquisition and such
acquisition will directly or indirectly result in increased Management Fees for
any Loan Party or Subsidiary shall be deemed to be a New Acquisition.

 

“New Management Fee Assets” means, for any New Acquisition (other than any Ares
Fund that is a CLO or Assets that are managed by a Designated Subsidiary) and
determined immediately upon the consummation of such New Acquisition, the
aggregate amount (without duplication and calculated on a consistent basis with
“Assets Under Management”) for the applicable fund and any Person or asset pool
subject to an asset management contract that

 

- 22 -

--------------------------------------------------------------------------------


 

requires payment of Management Fees included in such New Acquisition (any of the
foregoing funds, Persons or asset pools, a “Fee Generating Entity”) of invested
capital in such Fee Generating Entities to the extent Management Fees are earned
thereon (whether such Management Fees are calculated on a percentage or a flat
fee basis, provided that the amount of invested capital on which any Management
Fees are calculated on a flat fee basis shall exclude the amount thereof funded
from Debt) and only to the extent such Fee Generating Entity would also
constitute a Fund upon the consummation of such New Acquisition.

 

“Obligations” means all loans (including the Advances), debts, principal,
interest (including any interest that accrues after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), premiums, liabilities,
contingent reimbursement obligations with respect to outstanding Letters of
Credit, obligations (including indemnification obligations), fees (including the
Letter of Credit Fee and the fees provided for in any Fee Letter), charges,
costs, expenses (including Lender Group Expenses) (including any portion thereof
that accrues after the commencement of an Insolvency Proceeding, whether or not
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), lease payments, guaranties, covenants, and duties of any kind and
description incurred and outstanding by Borrower to the Lender Group pursuant to
or evidenced by the Loan Documents and irrespective of whether for the payment
of money, whether direct or indirect, absolute or contingent, due or to become
due, now existing or hereafter arising, and including all interest not paid when
due and all expenses that Borrower is required to pay or reimburse by the Loan
Documents, by law, or otherwise.  Any reference in this Agreement or in the Loan
Documents to the Obligations shall include all extensions, modifications,
renewals, or alterations thereof, both prior and subsequent to any Insolvency
Proceeding.

 

“Operating Group Entity” means each Guarantor and any person that is a direct
Subsidiary of PTP.

 

“Originating Lender” has the meaning set forth in Section 9.1(d).

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

 

“Participant” has the meaning set forth in Section 9.1(d).

 

“Participating Member State” means any member state of the European Community
that adopts or has adopted the euro as its lawful currency in accordance with
the legislation of the European Union relating to the European Monetary Union.

 

“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a lender) business judgment.

 

- 23 -

--------------------------------------------------------------------------------


 

“Permitted Holders” means Ares Owners Holdings L.P. and current and former
partners, senior management and employees of any Loan Party and its Affiliates
and their Family Members and their Family Trusts, in each case, as of the
Closing Date.

 

“Permitted Investments” means (a) Investments in cash and Cash Equivalents;
(b) Investments in negotiable instruments for collection; (c) advances made in
connection with purchases of goods or services in the ordinary course of
business; (d) any Investments to the extent that (i) the Distribution by
Borrower of the cash, Cash Equivalents or other Assets used to fund such
Investment or transfer would not have violated this Agreement, (ii) such
Investment or such transfer would not otherwise result in an Event of Default or
an Unmatured Event of Default, and (iii) after giving pro-forma effect thereto,
the Borrower would be in compliance with Section 6.13; (e) loans and advances to
employees, partners or officers of any Loan Party or its Affiliates in the
nature of travel advances, advances against salary and other similar advances in
an aggregate outstanding amount at any one time not in excess of $50,000,000;
(f) other Investments existing on the Closing Date described in the Disclosure
Statement with respect to Section 6.3 hereof; (g) deposits, prepayments and
other credits to suppliers made in the ordinary course of business consistent
with past practices of any Loan Party or any Subsidiary; (h) Investments of any
Loan Party or any Subsidiary under any Hedging Agreement so long as such Hedging
Agreements are used solely as a part of its normal business operations as a risk
management strategy or hedge against changes resulting from market operations
and not as a means to speculate for investment purposes on trends and shifts in
financial or commodities markets; (i) existing Investments of Persons acquired
to the extent such acquisition is otherwise permitted hereunder and so long as
such Investment was not made in contemplation of such acquisition;
(j) Investments in the form of Letters of Credit issued by Agent on behalf of
Borrower to support the credit obligations of a Fund; (k) Investments comprising
general partnership interests held by Subsidiaries in Funds; (l) other
Investments in an aggregate amount not to exceed $200,000,000 at any time,
(m) Investments to the extent made or funded with the proceeds from a
substantially contemporaneous sale of equity of Borrower or its direct or
indirect parents; (n) Investments received or acquired in connection with a
restructuring, reorganization, bankruptcy or workout of an existing Investment;
(o) illiquid Investments received or acquired in connection with a liquidation
of a Fund; and (p) Investments made in order to pay salary of employees and
other personnel and other ongoing operating expenses.; and (q) contributions of
consideration by a Loan Party or Subsidiary in connection with a New Acquisition
of the type specified in the proviso in the definition thereof provided that
cash consideration shall not exceed $275,000,000 for each such New Acquisition.

 

“Permitted Liens” means:  (a) Liens for taxes, assessments, or governmental
charges or claims the payment of which is not, at such time, required by
Section 5.4 hereof, (b) any attachment or judgment Lien either in existence less
than 30 calendar days after the entry thereof, or with respect to which
execution has been stayed, or with respect to which payment in full above any
applicable deductible is covered by insurance (so long as no reservation of
rights has been made by the insurer in connection with such coverage), and Liens
incurred to secure any surety bonds, appeal bonds, supersedeas bonds, or other
instruments serving a similar purpose in connection with the appeal of any such
judgment, (c) banker’s Liens in the nature of rights of setoff arising in the
ordinary course of business of a Loan Party, (d) Liens, if any, granted by the
Loan Parties to Agent in order to secure their respective obligations under this
Agreement and the other Loan Documents to which they are a party, (e) Liens and
deposits in

 

- 24 -

--------------------------------------------------------------------------------


 

connection with workers’ compensation, unemployment insurance, social security
and other legislation affecting any Loan Party and its Subsidiaries, (f) Liens
arising by operation of law in favor of carriers, warehousemen, landlords,
mechanics, materialmen, laborers or employees for sums that are not yet
delinquent or are being contested in good faith, (g) Liens described in the
Disclosure Statement with respect to Section 4.8 hereof, if any, but not the
extension of coverage thereof to other property or assets, (h) easements, rights
of way, zoning restrictions and similar encumbrances on real property and minor
irregularities in the title thereto that do not (i) secure obligations for the
payment of money or (ii) materially impair the value of such property or its use
by any Loan Party or any of its Subsidiaries in the normal conduct of such
Person’s business, any interest or title of a lessor under any lease entered
into by a Loan Party or any Subsidiary in the ordinary course of its business
and covering only the assets so leased, (i) leases or subleases, licenses or
sublicenses granted to other Persons not materially interfering with the conduct
of the business of the Borrower or any of its Subsidiaries, (j) Liens in
connection with the financing of insurance premiums in the ordinary course of
business which attach solely to the proceeds thereof or any premium refund,
(k) Liens in favor of any escrow agent solely on and in respect of any cash
earnest money deposits made by any Loan Party or any Subsidiary in connection
with any letter of intent or purchase agreement (to the extent that the
acquisition or disposition with respect thereto is otherwise permitted
hereunder), provided that (i) the Distribution by Borrower of cash in an amount
equal to such cash earnest money deposit would not be prohibited by Section 6.5
and (ii) such acquisition would not otherwise result in an Event of Default or
an Unmatured Event of Default, (l) Liens encumbering customary deposits and
margin deposits, and similar Liens and margin deposits, and similar Liens
attaching to commodity trading accounts and other deposit or brokerage accounts
incurred in the ordinary course of business, provided that (i) the Distribution
by Borrower of cash in an amount equal to such deposit would not be prohibited
by Section 6.5 and (ii) no Event of Default or an Unmatured Event of Default has
occurred and is continuing at the time of such incurrence, (m) Liens deemed to
exist as a matter of law in connection with permitted repurchase obligations or
set-off rights, (n) Liens in favor of collecting banks arising under
Section 4-210 of the UCC, (o) purported Liens evidenced by the filing of
precautionary UCC financing statements relating solely to operating leases of
personal property entered into the ordinary course of business, (p) other Liens
granted by any Loan Party or any Subsidiary in the ordinary course of its
business with respect to obligations (including Purchase Money Debt) that do not
exceed $150,000,000 in the aggregate, (q) precautionary Liens and filings of
financing statements under the UCC, covering assets sold or contributed to any
Person not prohibited hereunder, (r) Liens on Investments of Designated
Subsidiaries securing Debt incurred in accordance with Sections 6.1(n) and
6.1(p) for the purpose of financing such Investments to the extent such Lien
does not cover assets owned by any Loan Party or other Restricted Subsidiary,
and (s) Liens granted by any Loan Party in favor of any other Loan Party, or
Liens granted by any other Subsidiary in favor of any Loan Party.

 

“Permitted Tax Distribution” means in respect of any fiscal year during which
any Loan Party or Restricted Subsidiary qualifies as a partnership for U.S.
federal and state income tax purposes, a Distribution to owners of its
Securities with respect to such fiscal year in an aggregate cash amount not to
exceed the product of (a) the amount of taxable income allocated by such Loan
Party or Restricted Subsidiary to such owners for such fiscal year, as reduced
by any available carryforwards of net operating losses, capital losses, and
similar items, calculated by assuming that each such owner elects to carry
forward such items and that such owner’s only income, gain, deductions, losses
and similar items are those allocated to such owner by such

 

- 25 -

--------------------------------------------------------------------------------


 

Loan Party or Restricted Subsidiary and taking into account such limitations as
the limitation on the deductibility of capital, multiplied by (b) the highest
effective combined federal, state and local income tax rate applicable during
such fiscal year to a natural person residing in the applicable jurisdiction
taxable at the highest marginal federal income tax rate and the highest marginal
income tax rates (after giving effect to the federal income tax deduction for
such state and local income taxes and without taking into account the effects of
Sections 67 and 68 of the Code).

 

“Person” means and includes natural persons, corporations, partnerships, limited
liability companies, joint ventures, associations, companies, business trusts,
or other organizations, irrespective of whether they are legal entities.

 

“Principal Financial Center” means, in the case of any Currency, the principal
financial center where such Currency is cleared and settled, as determined by
the Agent.

 

“Prime Rate” has the meaning set forth in the definition of “Base Rate” hereto.

 

“Pro Rata Share” means, as of any date of determination:

 

(a)                               with respect to a Lender’s obligation to make
Advances and receive payments of principal, interest, fees, costs, and expenses
with respect thereto, (i) prior to the Revolver Commitments being terminated or
reduced to zero, the percentage obtained by dividing (y) such Lender’s Revolver
Commitment, by (z) the aggregate Revolver Commitments of all Lenders, and
(ii) from and after the time that the Revolver Commitments have been terminated
or reduced to zero, the percentage obtained by dividing (y) the aggregate
outstanding principal amount of such Lender’s Advances by (z) the aggregate
outstanding principal amount of all Advances,

 

(b)                              with respect to a Lender’s obligation to
participate in Letters of Credit, to reimburse the respective Issuing Lender,
and to receive payments of fees with respect thereto, (i) prior to the Revolver
Commitments being terminated or reduced to zero, the percentage obtained by
dividing (y) such Lender’s Revolver Commitment, by (z) the aggregate Revolver
Commitments of all Lenders, and (ii) from and after the time that the Revolver
Commitments have been terminated or reduced to zero, the percentage obtained by
dividing (y) the aggregate outstanding principal amount of such Lender’s
Advances by (z) the aggregate outstanding principal amount of all Advances, and

 

(c)                               with respect to all other matters as to a
particular Lender (including the indemnification obligations arising under
Section 10.6), (i) prior to the Revolver Commitments being terminated or reduced
to zero, the percentage obtained by dividing (y) such Lender’s Revolver
Commitment, by (z) the aggregate amount of Revolver Commitments of all Lenders,
and (ii) from and after the time that the Revolver Commitments have been
terminated or reduced to zero, the percentage obtained by dividing (y) the
outstanding principal amount of such Lender’s Advances, by (z) the outstanding
principal amount of all Advances; provided, however, that if all of the Advances
have been repaid in full and Letters of Credit remain outstanding, Pro Rata
Share under this clause shall be determined based upon subclause (i) of this
clause (c) as if the Revolver Commitments had not been terminated or reduced to
zero and

 

- 26 -

--------------------------------------------------------------------------------


 

based upon the Revolver Commitments as they existed immediately prior to their
termination or reduction to zero.

 

“PTP” means Ares Management L.P. or its successors and assigns including,
without limitation, as a result of a restructuring or conversion not prohibited
by this Agreement.

 

“Purchase Money Debt” means Debt (other than the Obligations, but including
Capitalized Lease Obligations), incurred at the time of, or within 20 days
after, the acquisition of any fixed assets for the purpose of financing all or
any part of the acquisition cost thereof (and secured by a Permitted Lien under
clause (p) of the definition thereof).

 

“Quotation Day” means, with respect to any LIBOR Rate Loan for any Interest
Period, (i) if the currency is an Alternative Currency (other than euros,
Japanese Yen, or any Local Rate Currency), the first day of such Interest
Period, and (ii) for any other currency, two Business Days prior to the
commencement of such Interest Period (unless, in each case under this clause
(ii), market practice differs in the relevant market where the LIBOR Rate for
such currency is to be determined, in which case the Quotation Day will be
determined by the Agent in accordance with market practice in such market (and
if quotations would normally be given on more than one day, then the Quotation
Day will be the last of those days)).

 

“Reference Banks” means any banks as may be appointed by the Agent in
consultation with the Borrower.

 

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) as supplied to the Agent at its request by the Reference
Banks (as the case may be):

 

(a)                               in relation to the Local Bank Reference Rate,
as the rate at which the relevant Reference Bank is willing to extend credit by
the purchase of bankers acceptances which have been accepted by banks which are
for the time being customarily regarded as being of appropriate credit standing
for such purpose with a term to maturity equal to the relevant period; and

 

(b)                              in relation to LIBOR (other than the Local Bank
Reference Rate), as the rate at which the relevant Reference Bank could borrow
funds in the London interbank market in the relevant currency and for the
relevant period, were it to do so by asking for and then accepting interbank
offers in reasonable market size in that currency and for that period.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, partners,
trustees, administrators and advisors of such Person and such Person’s
Affiliates.

 

“Replacement Lender” has the meaning set forth in Section 11.2.

 

“Request for Borrowing” means an irrevocable written notice from any of the
individuals identified on Exhibit R-1 attached hereto (or, in certain cases, two
of such

 

- 27 -

--------------------------------------------------------------------------------


 

individuals, all as set forth in further detail in Exhibit R-1 attached hereto)
to Agent of Administrative Entity’s request for an Advance or for the issuance
of a Letter of Credit, which notice shall be substantially in the form of
Exhibit R-2 attached hereto.

 

“Request for Conversion/Continuation”  means an irrevocable written notice from
any of the individuals identified on Exhibit R-1 attached hereto (or, in certain
cases, two of such individuals, all as set forth in further detail in
Exhibit R-1 attached hereto) to Agent pursuant to the terms of Section 2.7,
substantially in the form of Exhibit R-3 attached hereto.

 

“Required Lenders” means, at any time, Lenders whose aggregate Pro Rata Shares
(calculated under clause (c) of the definition of Pro Rata Share) exceed 50%.

 

“Responsible Officer” means the president, chief executive officer, chief
operating officer, chief financial officer, secretary, general counsel, vice
president, manager, or controller of a Person, or such other officer of such
Person designated by a Responsible Officer in a writing delivered to Agent, in
each case, to the extent that any such officer is authorized to bind Borrower or
the applicable Guarantor (as applicable).

 

“Restatement Effective Date” means the date on which the conditions specified in
Section 3.1 are satisfied (or waived in accordance with Section 11.2).

 

“Restricted Subsidiary” means each Subsidiary of a Loan Party other than a
Designated Subsidiary.  A “Restricted Subsidiary of a Person” (or other
provision herein having the same meaning) refers to a Restricted Subsidiary that
is also a Subsidiary of such Person. Each Guarantor shall at all times
constitute a Restricted Subsidiary.

 

“Revolver Commitment” means, with respect to each Lender, its commitment to make
Advances, and to acquire participations in Letters of Credit denominated in
Dollars and in Alternative Currencies hereunder, and, with respect to all
Lenders, their commitments in respect of the Revolving Credit Facility, in each
case in the maximum aggregate amount as set forth beside such Lender’s name
under the applicable heading on Schedule C-1, beside such Lender’s name under
the applicable heading in the applicable Increase Joinder, or in the Assignment
and Acceptance pursuant to which such Lender became a Lender hereunder, as such
amounts may be (a) reduced or increased from time to time pursuant to
assignments made in accordance with the provisions of Section 9.1, and
(b) increased from time to time pursuant to Section 2.18.

 

“Revolver Post-Increase Lenders” has the meaning set forth in Section 2.18(d).

 

“Revolver Pre-Increase Lenders” has the meaning set forth in Section 2.18(d).

 

“Revolving Credit Facility” means the revolving credit facility described in
Section 2.1(a).

 

“Revolving Credit Facility Usage” means, at the time any determination thereof
is to be made, the aggregate Dollar amount of the outstanding Advances at such
time.

 

“Risk Participation Liability” means, as to each Letter of Credit, all
reimbursement obligations of Borrower to the respective Issuing Lender with
respect to such

 

- 28 -

--------------------------------------------------------------------------------


 

Letter of Credit, consisting of (a) the amount available to be drawn or which
may become available to be drawn, (b) all amounts that have been paid by such
Issuing Lender with respect thereto to the extent not reimbursed by Borrower,
whether by the making of an Advance or otherwise, and (c) all accrued and unpaid
interest, fees, and expenses payable with respect thereto.

 

“S&P” has the meaning set forth in the definition of “Cash Equivalents” hereto.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any such Person.

 

“Screen Rate” means the LIBOR Screen Rate and the Local Screen Rate collectively
and individually as the context may require.

 

“SEC” means the Securities and Exchange Commission of the United States or any
successor thereto.

 

“Securities” means the capital stock, membership interests, partnership
interests (whether limited or general) or other securities or equity interests
of any kind of a Person, all warrants, options, convertible securities, and
other interests which may be exercised in respect of, converted into or
otherwise relate to such Person’s capital stock, membership interests,
partnership interests (whether limited or general) or other equity interests and
any other securities, including debt securities of such Person.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Significant Restricted Subsidiary” means, at any time of determination, any
(a) Loan Party or (b) any other Restricted Subsidiary that, together with its
Subsidiaries, has aggregate Management Fees greater than 10% of the aggregate
Management Fees of the Loan Parties and the Restricted Subsidiaries, taken as a
whole, at such time.

 

“Stand Alone Basis” means, for any Person, with respect to any financial
calculation or information that is specified herein to be calculated or reported
on a “Stand Alone Basis”, such calculation or information for such Person and
its Subsidiaries on a stand-alone basis which deconstructs funds required to be
consolidated under GAAP and, when used in

 

- 29 -

--------------------------------------------------------------------------------


 

respect of the Borrower (but not PTP), that such calculation or information is
to be determined on a combined basis with respect to each Loan Party and its
Subsidiaries.

 

“Subsidiary” means, with respect to any Person (a) any corporation in which such
Person, directly or indirectly through its Subsidiaries, owns more than 50% of
the stock of any class or classes having by the terms thereof the ordinary
voting power to elect a majority of the directors of such corporation, and
(b) any partnership, association, joint venture, limited liability company, or
other entity in which such Person, directly or indirectly through its
Subsidiaries, has more than a 50% equity interest at the time; provided,
however, that for the purposes of this Agreement, (x) no Fund or Subsidiary of a
Fund shall be deemed to be a Subsidiary of a Loan Party and (y) none of Ares
Investor Services LLC nor any of its Subsidiaries shall be deemed to be a
Subsidiary of a Loan Party.

 

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer payment system is open for settlement of payments in
euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
charges or withholdings imposed by any Governmental Authority.

 

“Total Commitment” means, with respect to each Lender, its Revolver Commitment
and, with respect to all Lenders, the sum of their Revolver Commitments, in each
case in the maximum aggregate amounts as are set forth beside such Lender’s name
under the applicable heading on Schedule C-1 attached hereto, beside such
Lender’s name under the applicable heading in the applicable Increase Joinder,
or on the signature page of the Assignment and Acceptance pursuant to which such
Lender became a Lender under this Agreement, as such amounts may be (1) reduced
or increased from time to time pursuant to assignments made in accordance with
the provisions of Section 9.1, and (2) increased from time to time pursuant to
Section 2.18.

 

“Triggering Event” means, with respect to any Fund, either (a) an event or
occurrence that results in such Fund not having sufficient funds to pay the
Management Fees that were otherwise required to be paid by such Fund when such
Management Fees were otherwise due and payable, or (b) an agreement by a Loan
Party with one or more of the partners of such Fund to defer the payment by such
Fund of Management Fees or to amend or otherwise modify any agreement evidencing
any obligation of such Fund to pay Management Fees; provided, however, that any
deferral of the payment of Management Fees in connection with any New
Acquisition or that is set forth in the agreements that are executed in
connection with the closing or refinancing of any Fund, shall not constitute a
Triggering Event.

 

“UCC” means the New York Uniform Commercial Code as in effect from time to time.

 

“United States” means the United States of America.

 

“Unmatured Event of Default” means an event, act, or occurrence which, with the
giving of notice or the passage of time, would become an Event of Default.

 

- 30 -

--------------------------------------------------------------------------------


 

“Unrestricted Subsidiary” means, unless otherwise designated by the
Administrative Entity, (a) any Subsidiary of an Unrestricted Subsidiary, and
(b) any other Subsidiary of a Loan Party designated by the Administrative Entity
as an Unrestricted Subsidiary pursuant to Section 5.10.

 

“USA Patriot Act” has the meaning set forth in Section 11.13.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2                            Construction.  Unless the context of this
Agreement clearly requires otherwise, references to the plural include the
singular and to the singular include the plural, the part includes the whole,
the term “including” is not limiting, and the term “or” has, except where
otherwise indicated, the inclusive meaning represented by the phrase “and/or.” 
References in this Agreement to a “determination” or “designation” include
estimates by Agent (in the case of quantitative determinations or designations),
and beliefs by Agent (in the case of qualitative determinations or
designations).  The words “hereof,” “herein,” “hereby,” “hereunder,” and similar
terms in this Agreement refer to this Agreement as a whole and not to any
particular provision of this Agreement.  Article, section, subsection, clause,
exhibit, and schedule references are to this Agreement unless otherwise
specified.  Any reference herein to this Agreement or any of the Loan Documents
includes any and all alterations, amendments, restatements, changes, extensions,
modifications, renewals, or supplements thereto or thereof, as applicable.  Any
reference herein to any Person shall be construed to include such Person’s
successors and assigns including, without limitation, as a result of a
restructuring or conversion not prohibited by this Agreement.  Any reference
herein or in any other Loan Document to the satisfaction or repayment in full of
the Obligations, any reference herein or in any other Loan Document to the
Obligations being “paid in full” or “repaid in full”, and any reference herein
or in any other Loan Document to the action by any Person to repay the
Obligations in full, shall mean the repayment in full in cash in Dollars or
applicable Alternative Currency (or cash collateralization or receipt of a
backup letter of credit in accordance with the terms hereof) of all Obligations
other than contingent indemnification Obligations.   Any reference to an officer
of PTP, whether in PTP’s own capacity or in its capacity as the Administrative
Entity, shall also be a reference to the officer of the general partner of PTP
(if applicable).

 

ARTICLE II

 

AMOUNT AND TERMS OF LOANS

 

2.1                            Credit Facilities.

 

(a)                               Revolver Credit Facility.

 

- 31 -

--------------------------------------------------------------------------------


 

(i)                                  Subject to the terms and conditions of this
Agreement, and during the term of this Agreement:

 

(A)                          each Lender agrees (severally, not jointly or
jointly and severally) to make revolving loans (“Advances”) to Borrower in
Dollars or any Alternative Currency in an aggregate amount at any one time
outstanding not to exceed such Lender’s Pro Rata Share of the Maximum Revolver
Amount less such Lender’s Pro Rata Share of the aggregate Letter of Credit Usage
at such time; provided that at no time shall the sum of such Lender’s aggregate
Advances and such Lender’s Pro Rata Share of the aggregate Letter of Credit
Usage exceed such Lender’s Revolver Commitment, and

 

(B)                           amounts borrowed pursuant to this Section 2.1 may
be repaid at any time during the term of this Agreement and, subject to the
terms and conditions of this Agreement, reborrowed prior to the Maturity Date. 
The outstanding principal amount of the Advances, together with interest accrued
thereon, shall be due and payable on the Maturity Date or, if earlier, on the
date on which they are declared due and payable pursuant to the terms of this
Agreement.

 

(ii)                              No Lender shall have an obligation to make any
Advance under the Revolving Credit Facility on or after the Maturity Date.

 

(b)                              Conversion and Assumption of Existing
Obligations.  Subject to satisfaction of the conditions precedent specified in
Article III and effective as of the Restatement Effective Date:

 

(i)                                  Ares, AIH and each Lender holding any
outstanding Obligations (as defined in the Existing Credit Agreement) hereby
agree that the Revolver Commitments (as defined in the Existing Credit
Agreement) of each such Lender will be converted into Revolver Commitments in
the amount set forth opposite the name of such Lender listed in Schedule C-1
attached hereto;

 

(ii)                              the outstanding Advances (as defined in the
Existing Credit Agreement) of the Lenders shall be automatically converted to
Advances from the Lenders, in an aggregate amount equal to the principal amount
of Advances so converted.  The remaining outstanding Advances shall be made from
the Lenders pro rata according to the amount of their respective Revolver
Commitments; provided that, the Lenders shall make and receive payments among
themselves, as set forth in a written notice prepared by the Agent, so that,
after giving effect thereto, Advances are held ratably by the Lenders in
accordance with their respective Revolver Commitments; and

 

(iii)                          each of the Existing Letters of Credit shall
automatically, and without any action on the part of any Person, become Letters
of Credit hereunder.

 

2.2                            Rate Designation.  Borrower shall designate each
Loan as a Base Rate Loan or a LIBOR Rate Loan in the Request for Borrowing or
Request for Conversion/Continuation given to Agent in accordance with
Section 2.6 or Section 2.7, as applicable.  Each Base Rate Loan shall be
denominated in Dollars.  Each Base Rate Loan shall be in a minimum principal
amount of $500,000 and, thereafter, in integral multiples of $100,000,

 

- 32 -

--------------------------------------------------------------------------------


 

unless such Advance is being made to pay any interest, fees, or expenses then
due hereunder, in which case such Advance may be in the amount of such interest,
fees, or expenses, and each LIBOR Rate Loan shall be in a minimum principal
amount of $500,000 and, thereafter, in integral multiples of $100,000.

 

2.3                            Interest Rates; Payment of Principal and
Interest.

 

(a)                               Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of L/C Disbursements, or under Section 2.13, 2.14 or 2.23, or otherwise) or
under any other Loan Document (except to the extent otherwise provided therein)
prior to 1:00 p.m., New York time, on the date when due, in immediately
available funds, without set-off or counterclaim.  Any amounts received after
such time on any date may, in the discretion of the Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Agent at the Agent’s
Account, except as otherwise expressly provided in the relevant Loan Document
and except payments to be made directly to an Issuing Lender as expressly
provided herein and payments pursuant to Sections 2.13, 2.14, 2.23 and 8.2,
which shall be made directly to the Persons entitled thereto.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.

 

(b)                              All amounts owing under this Agreement
(excluding payments of principal of, and interest on, any Advance or payments
relating to any Letters of Credit denominated in any Alternative Currency, which
are payable in such Alternative Currency) or under any other Loan Document
(except to the extent otherwise provided therein) are payable in Dollars. 
Notwithstanding the foregoing, if Borrower shall fail to pay any principal of
any Advance when due (whether at stated maturity, by acceleration, by mandatory
prepayment or otherwise) or shall fail to pay any reimbursement obligation in
respect of any Letter of Credit when due, the unpaid portion of such Advance or
reimbursement obligation shall, if such Advance or reimbursement obligation is
not denominated in Dollars, automatically be redenominated in Dollars on the due
date thereof (or, if such due date in respect of any such Advance is a day other
than the last day of the Interest Period therefor, on the last day of such
Interest Period) in an amount equal to the Dollar Equivalent thereof on the date
of such redenomination and such principal or reimbursement obligation shall be
payable on demand; and if Borrower shall fail to pay any interest on any Advance
or on any reimbursement obligation in respect of any Letter of Credit, or any
other amount (other than any principal or reimbursement obligation), that is not
denominated in Dollars, such interest or other amount shall automatically be
redenominated in Dollars on the due date therefor (or, if such due date in
respect of any such Advance is a day other than the last day of the Interest
Period therefor, on the last day of such Interest Period) in an amount equal to
the Dollar Equivalent thereof on the date of such redenomination and such
interest or other amount shall be payable on demand.

 

(c)                               Unless the Agent shall have received notice
from Borrower prior to the date on which any payment is due to the Agent for
account of the Lenders or the respective Issuing Lender hereunder that the
Borrower will not make such payment, the Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in

 

- 33 -

--------------------------------------------------------------------------------


 

reliance upon such assumption, distribute to the Lenders or such Issuing Lender,
as the case may be, the amount due.  In such event, if Borrower has not in fact
made such payment, then each of the Lenders or such Issuing Lender, as the case
may be, severally agrees to repay to the Agent forthwith on demand the amount so
distributed to such Lender or such Issuing Lender with interest thereon at the
Defaulting Lender Rate, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Agent.

 

(d)                             Except as otherwise provided with respect to
Defaulting Lenders and except as otherwise provided in the Loan Documents
(including agreements between Agent and individual Lenders), aggregate principal
and interest payments shall be apportioned ratably among the Lenders (according
to the unpaid principal balance of the Obligations to which such payments relate
held by each Lender) and applied thereto and payments of fees and expenses
(other than fees or expenses that are for Agent’s separate account, after giving
effect to any agreements between Agent and individual Lenders) shall be
apportioned ratably among the Lenders in accordance with their respective Pro
Rata Shares.

 

(i)                                  Subject to Section 2.3(d)(iii) below, all
payments shall be remitted to Agent and all such payments shall be applied as
follows:

 

(A)                          first, to pay any fees and Lender Group Expenses
then due to Agent under the Loan Documents, until paid in full,

 

(B)                           second, to pay any fees and Lender Group Expenses
then due to the Lenders under the Loan Documents, on a ratable basis, until paid
in full,

 

(C)                           third, ratably to pay interest due in respect of
the Loans until paid in full,

 

(D)                          fourth, so long as no Application Event has
occurred and is continuing, to pay the principal of all Advances until paid in
full,

 

(E)                            fifth, if an Application Event has occurred and
is continuing, ratably (i) to pay the principal of all Advances until paid in
full, and (ii) to Agent, to be held by Agent, for the ratable benefit of the
respective Issuing Lender and those Lenders having a Revolver Commitment, as
cash collateral in an amount up to 102% of the Letter of Credit Usage until paid
in full,

 

(F)                             sixth, if an Application Event has occurred and
is continuing, to pay any other Obligations until paid in full, and

 

(G)                          seventh, to Borrower  (to be wired to the Ares
Holdings Designated Account, Ares Domestic Holdings Designated Account, Ares
Investments Designated Account or Ares Real Estate Designated Account, as
directed by the Administrative Entity) or such other Person entitled thereto
under applicable law.

 

(ii)                              Agent promptly shall distribute to each
Lender, pursuant to the applicable wire instructions received from each Lender
in writing, such funds as it may be entitled to receive.

 

- 34 -

--------------------------------------------------------------------------------


 

(iii)                          In each instance, so long as no Application Event
has occurred and is continuing, Section 2.3(d)(i) shall not apply to any payment
made by Borrower to Agent and specified by Borrower to be for the payment of
specific Obligations then due and payable (or prepayable) under any provision of
this Agreement.

 

(iv)                          For purposes of the foregoing, “paid in full”
means payment of all amounts owing under the Loan Documents according to the
terms thereof, including loan fees, service fees, professional fees, interest
(and specifically including interest accrued after the commencement of any
Insolvency Proceeding), default interest, interest on interest, and expense
reimbursements, whether or not any of the foregoing would be or is allowed or
disallowed in whole or in part in any Insolvency Proceeding, other than any
contingent and unasserted indemnification or similar Obligations.

 

(v)                              In the event of a direct conflict between the
priority provisions of this Section 2.3 and other provisions contained in any
other Loan Document, it is the intention of the parties hereto that such
priority provisions in such documents shall be read together and construed, to
the fullest extent possible, to be in concert with each other.  In the event of
any actual, irreconcilable conflict that cannot be resolved as aforesaid, the
terms and provisions of this Section 2.3 shall control and govern.

 

(e)                               Subject to Section 2.4, each Base Rate Loan
shall bear interest upon the unpaid principal balance thereof, from and
including the date advanced or converted, to but excluding the date of
conversion or repayment thereof, at a fluctuating rate, per annum, equal to the
Base Rate plus the Applicable Margin.  Any change in the interest rate resulting
from a change in the Base Rate will become effective on the day on which each
change in the Base Rate is announced by Agent.  Interest due with respect to
Base Rate Loans shall be due and payable, in arrears, commencing on the first
Interest Payment Date following the Restatement Effective Date, and continuing
on each Interest Payment Date thereafter up to and including the Interest
Payment Date immediately preceding the Maturity Date, and on the Maturity Date.

 

(f)                                Subject to Section 2.4, each LIBOR Rate Loan
shall bear interest upon the unpaid principal balance thereof, from the date
advanced, converted, or continued, at a rate, per annum, equal to the LIBOR Rate
plus the Applicable Margin.  Interest due with respect to each LIBOR Rate Loan
shall be due and payable, in arrears, on each Interest Payment Date applicable
to that LIBOR Rate Loan and on the Maturity Date.  Anything to the contrary
contained in this Agreement notwithstanding, Borrower may not have more than 10
LIBOR Rate Loans outstanding at any one time.

 

(g)                              Borrower shall pay Agent (for the ratable
benefit of the Lenders with a Revolver Commitment), a Letter of Credit fee (in
addition to the charges, commissions, fees, and costs set forth in
Section 2.10(f)) which shall accrue at a rate equal to the Applicable Margin
times the Daily Balance of the undrawn amount of all outstanding Letters of
Credit (the “Letter of Credit Fee”).  The Letter of Credit Fee shall be due and
payable quarterly in arrears on the first day of each quarter.

 

- 35 -

--------------------------------------------------------------------------------


 

(h)                              Unless prepaid in accordance with the terms
hereof, the outstanding principal balance of all Advances, together with accrued
and unpaid interest thereon, shall be due and payable, in full, on the Maturity
Date.

 

(i)                                  Any Lender by written notice to Borrower
(with a copy to Agent) may request that Loans made by it be evidenced by a
promissory note.  In such event, the Borrower shall execute and deliver to such
Lender a promissory note, substantially in the form of Exhibit A-2, payable to
the order of such Lender (or, if requested by such Lender, to such Lender and
its registered assigns).  Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 9) be represented by one or more promissory notes in such
form payable to the order of the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).  For the
avoidance of doubt, assignments of any Loans by Lenders (irrespective of whether
promissory notes are issued hereunder) shall be in accordance with the
provisions of Section 9 of this Agreement.  In no event shall the delivery of a
promissory note pursuant to this Section 2.3(i) constitute a condition precedent
to any extension of credit hereunder.

 

2.4                            Default Rate.  (i) If any principal of or
interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration,
by mandatory prepayment or otherwise, such overdue amount shall bear interest,
after as well as before judgment, at a rate per annum equal to (A) in the case
of overdue principal of any Loan, the rate otherwise applicable to such Loan as
provided above plus 2.0 percentage points or (B) in the case of any other
amount, 2.0 percentage points plus the rate applicable to Base Rate Loans as
provided above and (ii) upon the occurrence and during the continuance of an
Event of Default, (A) all Loans then outstanding shall bear interest at a rate
equal to the rate otherwise applicable to such Loan plus 2.0 percentage points,
and (B) the Letter of Credit Fee shall be increased to 2.0 percentage points
above the per annum rate otherwise applicable thereunder.  All amounts payable
under this Section 2.4 shall be due and payable on demand by Agent.

 

2.5                            Computation of Interest and Fees Maximum Interest
Rate; Letter of Credit Fee.

 

All computations of interest with respect to the Loans and computations of the
fees (including the Letter of Credit Fee) due hereunder for any period shall be
calculated on the basis of a year of 360 days for the actual number of days
elapsed in such period (except in the case of Loans denominated in British
Pounds Sterling or Base Rate Loans, which shall be 365/366 days).  Interest
shall accrue from the first day of the making of a Loan (or the date on which
interest or fees or other payments are due hereunder, if applicable) to (but not
including) the date of repayment of such Loan (or the date of the payment of
interest or fees or other payments, if applicable) in accordance with the
provisions hereof.

 

2.6                            Request for Borrowing.

 

(a)                               Each Base Rate Loan shall be made on a
Business Day and each LIBOR Rate Loan shall be made on a Eurodollar Business
Day.

 

- 36 -

--------------------------------------------------------------------------------


 

(b)                              Each Loan or Letter of Credit that is proposed
to be made after the Restatement Effective Date shall be made upon written
notice, by way of a Request for Borrowing, which Request for Borrowing shall be
irrevocable and shall be given by facsimile, mail, electronic mail (in a format
bearing a copy of the signature(s) required thereon), or personal service, and
delivered to Agent and Issuing Bank as provided in Section 11.3.

 

(i)                                  for a Base Rate Loan, Borrower shall give
Agent notice at least one (1) Business Day prior to the date that is the
requested Funding Date, and such notice shall specify that a Base Rate Loan is
requested and state the amount thereof (subject to the provisions of this
Article II).

 

(ii)                              for a LIBOR Rate Loan, Borrower shall give
Agent notice at least three (3) Eurodollar Business Days before the date the
LIBOR Rate Loan is to be made, and such notice shall specify that a LIBOR Rate
Loan is requested and state the amount and Interest Period thereof (subject to
the provisions of this Article II); provided, however, that no Loan shall be
available as a LIBOR Rate Loan when any Unmatured Event of Default or Event of
Default has occurred and is continuing.  At any time that an Event of Default
has occurred and is continuing, Agent may convert, and shall convert if so
requested by the Required Lenders, the interest rate on all outstanding LIBOR
Rate Loans to the rate then applicable to Base Rate Loans hereunder.  If
Borrower fails to designate a Loan as a LIBOR Rate Loan in accordance herewith,
the Loan will be a Base Rate Loan.  In connection with each LIBOR Rate Loan,
Borrower shall indemnify, defend, and hold Agent and the Lenders harmless
against any loss, cost, or expense incurred by Agent or any Lender as a result
of (A) the payment of any principal of any LIBOR Rate Loan other than on the
last day of an Interest Period applicable thereto (including as a result of an
Event of Default), (B) the conversion of any LIBOR Rate Loan other than on the
last day of the Interest Period applicable thereto, or (C) the failure to
borrow, convert, continue or prepay any LIBOR Rate Loan on the date specified in
any Request for Borrowing or Request for Conversion/Continuation delivered
pursuant hereto (such losses, costs, and expenses, collectively, “Funding
Losses”).  Funding Losses shall, with respect to Agent or any Lender, be deemed
to equal the amount determined by Agent or such Lender to be the excess, if any,
of (I) the amount of interest that would have accrued on the principal amount of
such LIBOR Rate Loan had such event not occurred, at the LIBOR Rate that would
have been applicable thereto, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert, or continue, for the period that would have been the
Interest Period therefor), minus (II) the amount of interest that would accrue
on such principal amount for such period at the interest rate which Agent or
such Lender would be offered were it to be offered, at the commencement of such
period, Dollar deposits of a comparable amount and period in the London
interbank market.  A certificate of Agent or a Lender delivered to Borrower
setting forth any amount or amounts that Agent or such Lender is entitled to
receive pursuant to this Section 2.6(b)(ii) shall be conclusive absent manifest
error.

 

(c)                               If the notice provided for in clause (b) of
this Section 2.6 (i) with respect to a Base Rate Loan or a LIBOR Rate Loan
denominated in Dollars is received by Agent not later than 1:00 p.m. New York
time or (ii) with respect to a LIBOR Rate Loan denominated in an Alternative
Currency is received by Agent not later than 10:00 a.m. London time, on a
Business Day or Eurodollar Business Day, as applicable, such day shall be
treated as the first Business Day or Eurodollar Business Day, as applicable, of
the required notice period.  In any

 

- 37 -

--------------------------------------------------------------------------------


 

other event, such notice will be treated as having been received immediately
before 1:00 p.m. New York time (or 10:00 a.m. London time), of the next Business
Day or Eurodollar Business Day, as applicable, and such day shall be treated as
the first Business Day or Eurodollar Business Day, as applicable, of the
required notice period.

 

(d)                             Each Request for Borrowing shall specify, among
other information, (i) whether the applicable Loan or Letter of Credit will be
used for the Loan Parties’ general working capital purposes or to fund an
Investment in a Fund (and if the latter, the identity of the Fund(s) that the
proceeds of such Loan will be used by Borrower to invest in and the amount of
each such Investment, if applicable), (ii) after giving effect to such Loan or
Letter of Credit, the outstanding amount of Loans and Letters of Credit that
have been used to finance an Investment in each Fund (by such Fund), and the
outstanding amount of all Loans and Letters of Credit that have been used for
the Loan Parties’ general working capital purposes, (iii) with respect to any
Fund as to which the proceeds of Loans are to be used to fund investments, the
fair market value of the investments of the Loan Parties in such Fund, (iv) with
respect to any Margin Securities held by any Loan Party, a description of such
Margin Securities as well as the fair market value thereof as of the date of
such Request for Borrowing and (v) the amount of the proceeds of such Loan that
will be made available to each of Ares Holdings, Ares Domestic Holdings, Ares
Investments, Ares Real Estate, or another entity comprising Borrower.

 

(e)                               Promptly after receipt of a Request for
Borrowing pursuant to Section 2.6(b), Agent shall notify the Lenders not later
than 2:00 p.m. Local Time, on the Business Day immediately preceding the Funding
Date applicable thereto (in the case of a Base Rate Loan), or the third
Eurodollar Business Day preceding the Funding Date (in the case of a LIBOR Rate
Loan), by telecopy, electronic mail (in a format bearing a copy of the
signature(s) required thereon), telephone, or other similar form of
transmission, of the requested Loan.  Each Lender shall make the amount of such
Lender’s Pro Rata Share of the requested Loan available to Agent in immediately
available funds, to Agent’s Account, not later than 1:00 p.m. Local Time on the
Funding Date applicable thereto.  After Agent’s receipt of the proceeds of such
Loans, Agent shall make the proceeds thereof available to Borrower on the
applicable Funding Date by (w) transferring to the Ares Holdings Designated
Account immediately available funds equal to the proceeds that are requested by
Borrower to be sent to Ares Holdings or another entity comprising Borrower
(other than Ares Domestic Holdings, Ares Investments or Ares Real Estate) in the
applicable Request for Borrowing, (x) transferring to the Ares Domestic Holdings
Designated Account immediately available funds equal to the proceeds that are
requested by Borrower to be sent to Ares Domestic Holdings in the applicable
Request for Borrowing, (y) transferring to the Ares Investments Designated
Account immediately available funds equal to the proceeds that are requested by
Borrower to be sent to Ares Investments in the applicable Request for Borrowing,
and (z) transferring to the Ares Real Estate Designated Account immediately
available funds equal to the proceeds that are requested by Borrower to be sent
to Ares Real Estate in the applicable Request for Borrowing; provided, however,
that Agent shall not request any Lender to make, and no Lender shall have the
obligation to make, any Loan if Agent shall have actual knowledge that (1) one
or more of the applicable conditions precedent set forth in Section 3 will not
be satisfied on the requested Funding Date for the applicable Loan unless such
condition has been waived, or (2) the requested Loan would exceed the
Availability on such Funding Date.

 

- 38 -

--------------------------------------------------------------------------------


 

(f)        Unless Agent receives notice from a Lender on or prior to the
Restatement Effective Date or, with respect to any Loan after the Restatement
Effective Date, prior to 10:00 a.m. (New York time) on the date of such Loan,
that such Lender will not make available as and when required hereunder to Agent
for the account of Borrower the amount of that Lender’s Pro Rata Share of the
Loan, Agent may assume that each Lender has made or will make such amount
available to Agent in immediately available funds on the Funding Date and Agent
may (but shall not be so required), in reliance upon such assumption, make
available to Borrower on such date a corresponding amount.  If and to the extent
any Lender shall not have made its full amount available to Agent in immediately
available funds and Agent in such circumstances has made available to Borrower
such amount, that Lender shall on the Business Day following such Funding Date
make such amount available to Agent, together with interest at the Defaulting
Lender Rate for each day during such period.  A notice submitted by Agent to any
Lender with respect to amounts owing under this subsection shall be conclusive,
absent manifest error.  If such amount is so made available, such payment to
Agent shall constitute such Lender’s Loan on the date of such Loan for all
purposes of this Agreement.  If such amount is not made available to Agent on
the Business Day following the Funding Date, Agent will notify Borrower of such
failure to fund and, upon demand by Agent, Borrower shall pay such amount to
Agent for Agent’s account, together with interest thereon for each day elapsed
since the date of such Loan, at a rate per annum equal to the interest rate
applicable at the time to the Loans comprising such Loan, without in any way
prejudicing the rights and remedies of Borrower against the Defaulting Lender. 
The failure of any Lender to make any Loan on any Funding Date shall not relieve
any other Lender of any obligation hereunder to make a Loan on such Funding
Date, but no Lender shall be responsible for the failure of any other Lender to
make the Loan to be made by such other Lender on any Funding Date.

 

(g)        If any Lender shall fail to make any payment required to be made by
it pursuant to Section 2.10(d), 2.6(f) or 8.2, then the Agent may, in its
discretion and notwithstanding any contrary provision hereof, (i) apply any
amounts thereafter received by the Agent for the account of such Lender for the
benefit of the Agent or the respective Issuing Lender to satisfy such Lender’s
obligations to it under such Section until all such unsatisfied obligations are
fully paid, and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section, in the case of each of clauses (i) and
(ii) above, in any order as determined by the Agent in its discretion.

 

(h)        All Advances shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares.  It is understood that (i) no Lender
shall be responsible for any failure by any other Lender to perform its
obligation to make any Advance (or other extension of credit) hereunder, nor
shall any Revolver Commitment of any Lender be increased or decreased as a
result of any failure by any other Lender to perform its obligations hereunder,
and (ii) no failure by any Lender to perform its obligations hereunder shall
excuse any other Lender from its obligations hereunder.

 

2.7       Conversion or Continuation.

 

(a)        Subject to the provisions of clause (d) of this Section 2.7 and the
provisions of Section 2.14, Borrower shall have the option to (i) convert all or
any portion of the

 

- 39 -

--------------------------------------------------------------------------------


 

outstanding Base Rate Loans equal to $500,000, and integral multiples of
$100,000 in excess of such amount, to a LIBOR Rate Loan, (ii) convert all or any
portion of the outstanding LIBOR Rate Loans denominated in Dollars equal to
$500,000 and integral multiples of $100,000 in excess of such amount, to a Base
Rate Loan, and (iii) upon the expiration of any Interest Period applicable to
any of its LIBOR Rate Loans, continue all or any portion of such LIBOR Rate Loan
equal to $500,000, and integral multiples of $100,000 in excess of such amount,
as a LIBOR Rate Loan denominated in the same Currency, and the succeeding
Interest Period of such continued Loan shall commence on the expiration date of
the Interest Period previously applicable thereto; provided, however, that a
LIBOR Rate Loan only may be converted or continued, as the case may be, on the
expiration date of the Interest Period applicable thereto; provided further,
however, that no outstanding Loan may be continued as, or be converted into, a
LIBOR Rate Loan when any Unmatured Event of Default or Event of Default has
occurred and is continuing; provided further, however, that if, before the
expiration of an Interest Period of a LIBOR Rate Loan, Borrower fails timely to
deliver the appropriate Request for Conversion/Continuation, such LIBOR Rate
Loan, in the case of a LIBOR Rate Loan denominated in Dollars, automatically
shall be converted to a Base Rate Loan and, in the case of a LIBOR Rate Loan
denominated in an Alternative Currency, automatically shall be continued as a
LIBOR Rate Loan having an Interest Period of one month.

 

(b)        Borrower shall by facsimile, mail, electronic mail (in a format
bearing a copy of the signature(s) required thereon), personal service or by
telephone (which shall be confirmed by one of the other means of delivery)
deliver a Request for Conversion/Continuation to Agent (i) no later than 1:00
p.m., Local Time, one (1) Business Day prior to the proposed conversion date (in
the case of a conversion to a Base Rate Loan), and (ii) no later than 1:00
p.m. Local Time, three (3) Eurodollar Business Days before (in the case of a
conversion to, or a continuation of, a LIBOR Rate Loan).  A Request for
Conversion/Continuation shall specify (x) the proposed conversion or
continuation date (which shall be a Business Day or a Eurodollar Business Day,
as applicable), (y) the amount and type of the Loan to be converted or
continued, and (z) the nature of the proposed conversion or continuation.

 

(c)        Any Request for Conversion/Continuation (or telephonic notice in lieu
thereof) shall be irrevocable and Borrower shall be obligated to convert or
continue in accordance therewith.

 

(d)       No Loan (or portion thereof) may be converted into, or continued as, a
LIBOR Rate Loan with an Interest Period that ends after the Maturity Date.

 

2.8       Mandatory Repayment.

 

(a)        The Revolver Commitments, including any commitment to issue any
Letter of Credit, shall terminate on the Maturity Date and all Loans, all
interest that has accrued and remains unpaid thereon, all contingent
reimbursement obligations of Borrower with respect to outstanding Letters of
Credit, all unpaid fees, costs, or expenses that are payable hereunder or under
any other Loan Document, and all other Obligations immediately shall be due and
payable in full, without notice or demand (including either (i) providing cash
collateral

 

- 40 -

--------------------------------------------------------------------------------


 

to be held by Agent in an amount equal to 102% of the Letter of Credit Usage, or
(ii) causing the original Letters of Credit to be returned to Agent), on the
Maturity Date.

 

(b)        (i)         On the last Business Day of each quarter and, in
addition, promptly upon the receipt by the Agent of a Currency Valuation Notice
(as defined below), the Agent shall determine the aggregate Revolving Credit
Facility Usage and Letter of Credit Usage.  For the purpose of this
determination, the outstanding principal amount of any Loan or the undrawn
amount of any outstanding Letter of Credit that is denominated in any
Alternative Currency shall be deemed to be the Dollar Equivalent of the amount
in the Alternative Currency of such Loan or Letter of Credit, determined as of
such quarterly date or, in the case of a Currency Valuation Notice received by
the Agent prior to 11:00 a.m., New York time on a Business Day, on such Business
Day or, in the case of a Currency Valuation Notice otherwise received, on the
first Business Day after such Currency Valuation Notice is received.  Upon
making such determination, the Agent shall promptly notify the Lenders and the
Borrower thereof.

 

(i)         In the event that, as of the date of such determination, the sum of
the then outstanding Revolving Credit Facility Usage and the Letter of Credit
Usage exceeds 105% of the then extant amount of the Maximum Revolver Amount,
then, and in each such event, promptly upon obtaining notice of such excess (and
in any event within three (3) Business Days of obtaining such notice) Borrower
shall repay such amount or cash collateralize Letters of Credit as shall be
necessary so that the outstanding Revolving Credit Facility Usage and the Letter
of Credit Usage does not exceed the then extant amount of the Maximum Revolver
Amount.

 

(ii)        For purposes hereof, “Currency Valuation Notice” means a notice
given by the Required Lenders to the Agent stating that such notice is a
“Currency Valuation Notice” and requesting that the Agent determine the
aggregate Revolving Credit Facility Usage and Letter of Credit Usage.  The Agent
shall not be required to make more than one valuation determination pursuant to
Currency Valuation Notices within any rolling three month period.

 

(c)        All prepayments of the Loans made pursuant to this Section 2.8 shall
(i) prior to the Maturity Date, so long as no Application Event shall have
occurred and be continuing, be applied ratably to the outstanding principal
amount of the Advances until paid in full, (ii) if an Application Event shall
have occurred and be continuing, be applied in the manner set forth in
Section 2.3(d)(i), and (iii) so long as an Event of Default has not occurred and
is not continuing, to the extent that such prepayments are to be applied to the
Advances pursuant to Section 2.8(c)(i) above, be applied, first, ratably to
Advances that are Base Rate Loans, until paid in full, and, second, ratably to
Advances that are LIBOR Rate Loans, until paid in full.

 

2.9       Voluntary Prepayments; Termination and Reduction in Commitments.

 

(a)        Borrower shall have the right, at any time and from time to time, to
prepay the Loans without penalty or premium.  Borrower shall give Agent written
notice not less than 1 Business Day prior to any such prepayment with respect to
Base Rate Loans and not less than 3 Eurodollar Business Days prior written
notice of any such prepayment with respect to

 

- 41 -

--------------------------------------------------------------------------------


 

LIBOR Rate Loans.  In each case, such notice shall specify the date on which
such prepayment is to be made (which shall be a Business Day or Eurodollar
Business Day, as applicable), and the amount of such prepayment.  Each such
prepayment shall be in an aggregate minimum amount of $1,000,000 and shall
include interest accrued on the amount prepaid to, but not including, the date
of payment in accordance with the terms hereof (or, in each case, such lesser
amount constituting the amount of all Loans then outstanding). Any voluntary
prepayments of principal by Borrower of a LIBOR Rate Loan prior to the end of
the applicable Interest Period shall be subject to Section 2.6(b)(ii).

 

(b)        Borrower has the option, at any time upon 3 Business Days prior
written notice to Agent, to terminate this Agreement and terminate the Revolver
Commitments hereunder without penalty or premium by paying to Agent, in cash,
the Obligations (including contingent reimbursement obligations of Borrower with
respect to outstanding Letters of Credit, but excluding contingent
indemnification obligations in respect of claims that are unasserted and
unanticipated) in full (including either (i) providing immediately available
funds to be held by Agent for the benefit of those Lenders with a Revolver
Commitment in an amount equal to 102% of the Letter of Credit Usage, or
(ii) causing the original Letters of Credit to be returned to each respective
Issuing Lender); provided that the Revolver Commitments shall not be terminated
if after giving effect to any concurrent prepayment of the Loans in accordance
with Section 2.9(a), the aggregate amount of the Revolving Credit Facility Usage
and Letter of Credit Usage would exceed the aggregate amount of the Revolver
Commitments.  Promptly following receipt of any notice, Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by Borrower pursuant to
this Section 2.9(b) shall be irrevocable; provided that a notice of termination
of the Revolver Commitments delivered by Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by Borrower (by notice to Agent on or prior to the
specified effective date) if such condition is not satisfied.  If Borrower has
sent a notice of termination pursuant to the provisions of this Section, then
(subject to the proviso in the preceding sentence) the Revolver Commitments
shall terminate and Borrower shall be obligated to repay the Obligations
(including contingent reimbursement obligations of Borrower with respect to
outstanding Letters of Credit, but excluding contingent indemnification
obligations in respect of claims that are unasserted and unanticipated) in full
on the date set forth as the date of termination of this Agreement in such
notice (including either (I) providing immediately available funds to be held by
Agent for the benefit of those Lenders with a Revolver Commitment in an amount
equal to 102% of the Letter of Credit Usage, or (II) causing the original
Letters of Credit to be returned to each respective Issuing Lender).  Any
termination of the Revolver Commitments shall be permanent.

 

(c)        Borrower has the option, at any time upon 3 Business Days prior
written notice to Agent, to reduce the Revolver Commitments without penalty or
premium to an amount not less than the sum of (A) the Revolving Credit Facility
Usage as of such date, plus (B) the principal amount of all Advances not yet
made as to which a request has been given by Borrower under Section 2.6(b), plus
(C) the amount of all Letters of Credit not yet issued as to which a request has
been given by Borrower pursuant to Section 2.10(a) plus (D) the Letter of Credit
Usage.  Each such reduction shall be in an amount which is not less than
$500,000 (unless the Revolver Commitments are being reduced to zero and the
amount of the Revolver Commitments in effect immediately prior to such reduction
are less than $500,000).  Each notice

 

- 42 -

--------------------------------------------------------------------------------


 

delivered by Borrower pursuant to this Section 2.9(c) shall be irrevocable. 
Subject to Section 2.18, once reduced, the Revolver Commitments may not be
increased.  Each such reduction of the Revolver Commitments shall reduce the
Revolver Commitments of each Lender proportionately in accordance with its Pro
Rata Share thereof.

 

2.10     Letters of Credit.

 

(a)        Subject to the terms and conditions of this Agreement (including
without limitation the provisions of Article III and this Section 2.10(a)), the
Total Commitments may be utilized in addition to the Loans provided for in
Section 2.1, upon the request of Borrower made in accordance herewith not later
than seven (7) days before the Maturity Date, by the issuance by an Issuing
Lender selected by Borrower of letters of credit denominated in Dollars or in an
Alternative Currency for the account of Borrower (each, including the Existing
Letters of Credit, a “Letter of Credit”), such Issuing Lender shall amend, renew
or extend any Letter of Credit.  Each request for the issuance of a Letter of
Credit, or the amendment, renewal, or extension of any outstanding Letter of
Credit, shall be made in writing by any of the individuals identified on
Exhibit R-1 attached hereto (or, in certain cases, two of such individuals, all
as set forth in further detail in Exhibit R-1 attached hereto) and delivered to
the respective Issuing Lender and Agent via hand delivery, facsimile, or other
electronic method of transmission reasonably in advance of the requested date of
issuance, amendment, renewal, or extension.  Each such request shall be in form
and substance satisfactory to the respective Issuing Lender in its sole and
absolute discretion and shall specify (i) the Issuing Lender, (ii) the amount of
such Letter of Credit, (iii) the date of issuance, amendment, renewal, or
extension of such Letter of Credit, (iv) the expiration of such Letter of
Credit, (v) the name and address of the beneficiary thereof, (vi) whether such
Letter of Credit is to be denominated in Dollars or an Alternative Currency (and
if to be denominated in an Alternative Currency, the Alternative Currency in
which such Letter of Credit is to be denominated) and (vii) such other
information (including, in the case of an amendment, renewal, or extension,
identification of the outstanding Letter of Credit to be so amended, renewed, or
extended) as shall be necessary to prepare, amend, renew, or extend such Letter
of Credit.  It is hereby acknowledged that an Issuing Lender shall have no
obligation to issue a Letter of Credit (A) if, after giving effect to the
issuance of such requested Letter of Credit, (1) the Letter of Credit Usage
would exceed $200,000,000, (2) the Letter of Credit usage would exceed such
Issuing Lender’s Letter of Credit Commitment, or (3) the Letter of Credit Usage
would exceed the Maximum Revolver Amount less the amount of the Revolving Credit
Facility Usage, (B) at any time when one or more of the Lenders is a Defaulting
Lender, but only until such time as either (1) the Revolver Commitments of the
Defaulting Lender or Defaulting Lenders have been assumed by a Lender that is
not a Defaulting Lender, or (2) the Maximum Revolver Amount has been reduced by
the amount of such Defaulting Lender’s or Defaulting Lenders’ Revolver
Commitments, (C) if any order, judgment or decree of any Governmental Authority
or arbitrator shall by its terms purport to enjoin or restrain such Issuing
Lender from issuing such Letter of Credit, or any law applicable to such Issuing
Lender or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over such Issuing Lender shall
prohibit, or request that such Issuing Lender refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Lender is
not otherwise compensated hereunder) not in effect on the Restatement Effective
Date, or shall

 

- 43 -

--------------------------------------------------------------------------------


 

impose upon such Issuing Lender any unreimbursed loss, cost or expense which was
not applicable on the Restatement Effective Date and which such Issuing Lender
in good faith deems material to it, or (D) if the issuance of such Letter of
Credit would violate one or more policies of such Issuing Lender applicable to
letters of credit generally.  Agent shall provide a report to each Lender on a
quarterly basis setting forth the then current Letter of Credit Usage and
Lender’s Pro Rata Share thereof.

 

(b)        Each Letter of Credit shall expire at or prior to the close of
business on the date twelve months after the date of the issuance of such Letter
of Credit (or, in the case of any renewal or extension thereof, twelve months
after the then-current expiration date of such Letter of Credit, so long as such
renewal or extension occurs within three months of such then-current expiration
date).

 

(c)        (i)         If an Issuing Lender shall make any L/C Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such Issuing Lender
in respect of such L/C Disbursement by paying to the Agent an amount equal to
such L/C Disbursement not later than 1:00 p.m., New York City time, on (x) the
Business Day that the Borrower receives notice of such L/C Disbursement, if such
notice is received prior to 10:00 a.m., New York City time, or (y) the Business
Day immediately following the day that the Borrower receives such notice, if
such notice is not received prior to such time, provided that, if such L/C
Disbursement is in Dollars and is not less than $500,000, the Borrower may,
prior to the Maturity Date and subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.6 that such payment be financed
with a Base Rate Loan in an equivalent amount and, to the extent so financed,
the Borrower’s obligation to make such payment shall be discharged and replaced
by the resulting Base Rate Loan.

 

(i)         If the Borrower fails to make such payment when due, the Agent shall
notify each applicable Lender of the applicable L/C Disbursement, the payment
then due from the Borrower in respect thereof and such Lender’s Pro Rata Share
thereof.

 

(d)       (i)         By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) by an Issuing Lender, and
without any further action on the part of such Issuing Lender or the Lenders,
such Issuing Lender hereby grants to each Lender (other than the respective
Issuing Lender), and each Lender (other than the respective Issuing Lender)
hereby acquires from such Issuing Lender, a participation in such Letter of
Credit equal to such Lender’s Pro Rata Share of the aggregate amount available
to be drawn under such Letter of Credit.  Each Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of any Event
of Default or Unmatured Event of Default or reduction or termination of the
applicable Total Commitments; provided that no Lender shall be required to
purchase a participation in a Letter of Credit pursuant to this
Section 2.10(d) if (x) the conditions set forth in Section 3.2 would not be
satisfied in respect of a credit extension at the time such Letter of Credit was
issued and (y) the Required Lenders shall have so notified such Issuing Lender
in writing and shall not have subsequently determined that the circumstances
giving rise to such conditions not being satisfied no longer exist; provided
further that the obligation of the Lenders

 

- 44 -

--------------------------------------------------------------------------------


 

to participate in Letters of Credit issued prior to the Maturity Date and
remaining outstanding thereafter shall continue solely to the extent that the
Borrower shall have defaulted in its obligation to cash collateralize such
Letters of Credit on the Maturity Date as required by Section 2.8(a).

 

(ii)        In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Agent, for account of
the respective Issuing Lender, such Lender’s Pro Rata Share of each L/C
Disbursement made by such Issuing Lender in respect of Letters of Credit
promptly upon the request of such Issuing Lender at any time from the time of
such L/C Disbursement until such L/C Disbursement is reimbursed or cash
collateralized by the Borrower or at any time after any reimbursement payment or
cash collateral is required to be refunded to the Borrower for any reason.  Such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.  Each such payment shall be made in the same manner as provided in
Section 2.6(e) with respect to Loans made by such Lender (and
Sections 2.6(e) and (f) shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Agent shall promptly pay to such Issuing
Lender the amounts so received by it from the Lenders.  Promptly following
receipt by the Agent of any payment from the Borrower pursuant to
Section 2.10(c), the Agent shall distribute such payment to such Issuing Lender
or, to the extent that the Lenders have made payments pursuant to this paragraph
to reimburse such Issuing Lender, then to such Lenders and such Issuing Lender
as their interests may appear.  Any payment made by a Lender pursuant to this
paragraph to reimburse an Issuing Lender for any L/C Disbursement shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such L/C Disbursement.

 

(e)        The Borrower’s obligation to reimburse L/C Disbursements as provided
in paragraph (c) of this Section shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, or any term
or provision therein, (ii) any draft or other document presented under a Letter
of Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the respective Issuing Lender under a Letter of Credit against presentation of a
draft or other document that does not comply strictly with the terms of such
Letter of Credit, and (iv) any other event or circumstance whatsoever, whether
or not similar to any of the foregoing, that might, but for the provisions of
this Section, constitute a legal or equitable discharge of the Borrower’s
obligations hereunder (other than payment in full by the Borrower).

 

Neither the Agent, the Lenders, any Issuing Lender, any Agent-Related Person nor
any Lender-Related Person, shall have any liability or responsibility by reason
of or in connection with the issuance or transfer of any Letter of Credit by an
Issuing Lender or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of such Issuing Lender; provided that the foregoing
shall not be construed to excuse such Issuing Lender from liability to the
Borrower to the extent of any direct damages (as opposed to

 

- 45 -

--------------------------------------------------------------------------------


 

consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by such Issuing Lender’s gross negligence or willful misconduct
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  The parties hereto expressly agree that:

 

(i)         an Issuing Lender may accept documents that appear on their face to
be in substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;

 

(ii)        an Issuing Lender shall have the right, in its sole discretion, to
decline to accept such documents and to make such payment if such documents are
not in strict compliance with the terms of such Letter of Credit; and

 

(iii)       this sentence shall establish the standard of care to be exercised
by an Issuing Lender when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof (and the
parties hereto hereby waive, to the extent permitted by applicable law, any
standard of care inconsistent with the foregoing).

 

(f)        Any and all charges, commissions, fees, and costs incurred by an
Issuing Lender relating to Letters of Credit shall be Lender Group Expenses for
purposes of this Agreement and immediately shall be reimbursable by Borrower to
Agent for the account of such Issuing Lender; it being acknowledged and agreed
by Borrower that, as of the Restatement Effective Date, the issuance charge
imposed by an Issuing Lender is 0.25% per annum times the undrawn amount of each
Letter of Credit, and that an Issuing Lender also imposes a schedule of charges
for amendments, extensions, drawings, and renewals.

 

(g)        If the Borrower shall be required to cash collateralize Letter of
Credit Usage pursuant to Section 2.3, Section 2.8, Section 2.9 or Section 7.2,
the Borrower shall immediately deposit into a segregated collateral account or
accounts (herein, collectively, the “Letter of Credit Collateral Account”) in
the name and under the dominion and control of the Agent cash denominated in the
currency of the Letter of Credit under which such Letter of Credit Usage arises
in an amount equal to the amount required under Section 2.3, Section 2.8(a),
Section 2.9 or Section 7.2, as applicable.  Such deposit shall be held by the
Agent as collateral in the first instance for the Letter of Credit Usage for the
applicable Issuing Lender(s) under this Agreement, and for these purposes the
Borrower hereby grants a security interest to the Agent for the benefit of the
Lenders and the other Issuing Lenders in the Letter of Credit Collateral Account
and in any financial assets (as defined in the Uniform Commercial Code) or other
property held therein.

 

2.11     Fees.

 

(a)        Commitment Fee.  A commitment fee shall be due and payable quarterly
in arrears, on the first day of each quarter, in an amount equal to the
Applicable Margin times the result of (i) the Maximum Revolver Amount at such
time, less (ii) the sum of (A) the

 

- 46 -

--------------------------------------------------------------------------------


 

average Daily Balance of Advances that were outstanding during the immediately
preceding quarter, plus (B) the average Daily Balance of the Letter of Credit
Usage during the immediately preceding quarter.

 

(b)        Fee Letter Fees.  Borrower shall pay as and when due and payable
under the terms of each Fee Letter, the fees set forth therein.

 

2.12     Maintenance of Records; Effect.  Each Lender shall maintain in
accordance with its usual practice records evidencing the indebtedness of the
Borrower to such Lender resulting from each Loan made by such Lender, including
the amounts and currency of principal and interest payable and paid to such
Lender from time to time hereunder. The Agent shall maintain records in which it
shall record (i) the amount and Currency of each Loan made hereunder, the type
thereof and each Interest Period therefor, (ii) the amount and currency of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount and currency of any sum
received by the Agent hereunder for account of the Lenders and each Lender’s
share thereof. The entries made in the records maintained pursuant to this
Section shall be prima facie evidence, absent obvious error, of the existence
and amounts of the obligations recorded therein; provided that the failure of
any Lender or the Agent to maintain such records or any error therein shall not
in any manner affect the obligation of the Borrower to repay the Obligations in
accordance with the terms of this Agreement.

 

2.13     Increased Costs.

 

(a)        Increased Costs Generally.  If any Change in Law shall:

 

(i)         impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the LIBOR Rate) or any Issuing Lender; or

 

(ii)        impose on any Lender or any Issuing Lender or the London interbank
market any other condition (other than Excluded Taxes, Indemnified Taxes or
Other Taxes of such Lender or Issuing Lender covered under Section 2.23)
affecting this Agreement or LIBOR Rate Loans made by such Lender or any Letter
of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Rate Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or such
Issuing Lender of participating in, issuing or maintaining any Letter of Credit
or to reduce the amount of any sum received or receivable by such Lender or the
Issuing Lender hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or such Issuing Lender, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Lender, as the case may be, for such additional costs incurred or reduction
suffered.

 

(b)        Capital Requirements.  If any Lender or any Issuing Lender determines
that any Change in Law regarding capital or liquidity requirements has or would
have

 

- 47 -

--------------------------------------------------------------------------------


 

the effect of reducing the rate of return on such Lender’s or such Issuing
Lender’s capital or on the capital of such Lender’s or such Issuing Lender’s
holding company, if any, as a consequence of this Agreement or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by such Issuing Lender, to a level below that which such Lender
or such Issuing Lender or such Lender’s or such Issuing Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Lender’s policies and the policies of such Lender’s or
such Issuing Lender’s holding company with respect to capital adequacy or
liquidity), then from time to time the Borrower will pay to such Lender or such
Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Lender or such Lender’s or such Issuing
Lender’s holding company for any such reduction suffered.

 

(c)        Certificates from Lenders.  A certificate of a Lender or an Issuing
Lender setting forth the amount or amounts necessary to compensate such Lender
or such Issuing Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or such Issuing Lender, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(d)       Notice: Delay in Requests.  Each Lender and Issuing Lender agrees to
use reasonable efforts to notify the Borrower upon becoming aware of any Change
in Law giving rise to a right to compensation pursuant to this Section. 
Notwithstanding the foregoing, no failure or delay on the part of any Lender or
Issuing Lender to give any such notice to the Borrower or to demand compensation
pursuant to this Section shall constitute a waiver of such Lender’s or Issuing
Lender’s right to demand such compensation or otherwise form the basis of any
liability of such Lender or Issuing Lender to Borrower; provided that the
Borrower shall not be required to compensate a Lender or an Issuing Lender
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Lender, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Lender’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

2.14     Market Disruption and Alternate Rate of Interest.

 

(a)        If at the time that the Agent shall seek to determine the relevant
Screen Rate on the Quotation Day for any Interest Period for a LIBOR Rate Loan
the applicable Screen Rate shall not be available for such Interest Period
and/or for the applicable Currency with respect to such LIBOR Rate Loan for any
reason and the Agent shall determine that it is not possible to determine the
Interpolated Rate (which conclusion shall be conclusive and binding absent
manifest error), then the applicable Reference Bank Rate shall be the Base LIBOR
Rate for such Interest Period for such LIBOR Rate Loan; provided, however, if
less than two Reference Banks shall supply a rate to the Agent for purposes of
determining the Base LIBOR Rate for such LIBOR Rate Loan then (i) if such
Advance shall be requested in Dollars, such Advance shall be made as a Base Rate
Loan at the Base Rate and (ii) if such Advance shall be requested in any
Alternative Currency either, at Borrower’s election, (A) any Request for

 

- 48 -

--------------------------------------------------------------------------------


 

Borrowing that requests a LIBOR Rate Loan denominated in the affected Currency
shall be ineffective or (B) for each Lender the Base LIBOR Rate for such LIBOR
Rate Loan shall be the cost to such Lender to fund its pro rata share of such
LIBOR Rate Loan (from whatever source and using whatever methodologies as such
Lender may select in its reasonable discretion).

 

(b)        If prior to the commencement of any Interest Period for a LIBOR Rate
Loan (the Currency of such Loan herein called the “Affected Currency”) the Agent
is advised by the Required Lenders that the LIBOR Rate or the Base LIBOR Rate,
as applicable, for a Loan in the applicable currency or for the applicable
Interest Period will not adequately and fairly reflect the cost to such Lenders
of making or maintaining their Loans included in such Advance for such Interest
Period then, if the Affected Currency is Dollars, the Agent shall give notice
thereof to the Borrower and the Lenders by telephone or telecopy as promptly as
practicable thereafter and, until the Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Request for Conversion/Continuation that requests the conversion of any
Revolver Commitment to, or continuation of any Revolver Commitment as, a LIBOR
Rate Loan shall be ineffective and (ii) any Request for Borrowing or Request for
Conversion/Continuation shall be made as a Base Rate Loan.  If the Affected
Currency is an Alternative Currency, then either, at Borrower’s election (A) any
Request for Borrowing that requests a LIBOR Rate Loan in such Affected Currency
shall be ineffective and any Request for Conversion/Continuation of a LIBOR Rate
Loan denominated in such Affected Currency shall be ineffective and, on the last
day of the then current Interest Period, such LIBOR Rate Loan shall be prepaid
by the Borrower, together with accrued and unpaid interest thereon and all other
amounts payable by the Borrower under this Agreement or (B) for each Lender the
Base LIBOR Rate for such LIBOR Rate Loan shall be the cost to such Lender to
fund its pro rata share of such LIBOR Rate Loan (from whatever source and using
whatever methodologies as such Lender may select in its reasonable discretion).

 

2.15     Illegality.  Notwithstanding any other provision of this Agreement, in
the event that it becomes unlawful for any Lender or its Applicable Lending
Office to honor its obligation to make or maintain LIBOR Rate Loans in any
Currency hereunder, then such Lender shall promptly notify the Borrower thereof
(with a copy to the Agent), such Lender’s obligation to make, convert or
continue LIBOR Rate Loans in such Currency shall be suspended until such time as
such Lender may again make or maintain LIBOR Rate Loans in such Currency, and if
applicable law shall so mandate, such Lender’s LIBOR Rate Loans in such Currency
shall be prepaid by the Borrower, together with accrued and unpaid interest
thereon and all other amounts payable by the Borrower under this Agreement, on
or before such date as shall be mandated by such applicable law.

 

2.16     Place of Loans.  Nothing herein shall be deemed to obligate the Lenders
(or Agent on behalf thereof) to obtain the funds to make any Loan in any
particular place or manner and nothing herein shall be deemed to constitute a
representation by Agent or any Lender that it has obtained or will obtain such
funds in any particular place or manner.

 

2.17     Survivability.  Borrower’s obligations under Section 2.13 hereof shall
survive repayment of the Loans made hereunder and termination of the Revolver
Commitments for a period of 90 days after such repayment and termination.

 

- 49 -

--------------------------------------------------------------------------------


 

2.18     Increase in Revolver Commitments.

 

(a)        Administrative Entity may, by written notice to Agent and the
Lenders, elect to request increases in the existing Revolver Commitments and the
Maximum Revolver Amount (each increase that satisfies the terms and conditions
of this Section 2.18, an “Approved Increase”) by an aggregate amount, for all
such increases under this Section 2.18, that does not exceed $250,000,000.00. 
Each Approved Increase shall be in a minimum principal amount of $5,000,000
unless otherwise agreed by Agent.  Each such notice shall specify (i) the amount
of the proposed increase, if any, to the existing Revolver Commitments and the
Maximum Revolver Amount, (ii) the date on which such increase shall become
effective (the “Increase Effective Date”), and (iii) the identity of each Lender
or other Eligible Transferee to whom Administrative Entity proposes any portion
of such increased or new Revolver Commitments be allocated and the amounts of
such allocations; provided that any Lender or other Eligible Transferee
approached to provide all or a portion of the increased or new Revolver
Commitments may elect or decline, in its sole discretion, to provide such
increased or new Revolver Commitment and Maximum Revolver Amount, and the
Revolver Commitments, the Maximum Revolver Amount, and the Total Commitments
shall only be increased to the extent of Revolver Commitments agreed to be
provided by Lenders or Eligible Transferees.  Any Eligible Transferee who agrees
to provide such increased or new Revolver Commitment and Maximum Revolver Amount
shall execute a joinder agreement to which such Eligible Transferee and Agent
(whose consent thereto shall not be unreasonably withheld or delayed) are party
(the “Increase Joinder”).  If such proposed Lender agrees to execute an Increase
Joinder in connection with an Approved Increase, such Increase Joinder may,
without the consent of any other Lender, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the opinion of Agent, to effect the provisions of this Section 2.18.  In
connection with any such Approved Increase, Borrower shall execute and deliver
to Agent (with sufficient additional originals thereof for each Lender) a new
Form U-1 (together with such other documentation as Agent shall reasonably
request, if any) in order to enable Agent and the Lenders to comply with any of
the requirements under Regulations T, U or X of the Federal Reserve Board. 
Unless otherwise specifically provided herein, all references in this Agreement
and any other Loan Document to Loans shall be deemed, unless the context
otherwise requires, to include Loans made pursuant to the increased Revolver
Commitments made pursuant to this Section 2.18.

 

(b)        The increased Revolver Commitments and Maximum Revolver Amount with
respect to an Approved Increase shall become effective as of such Increase
Effective Date; provided that each of the conditions set forth in Section 3.2
shall be satisfied.

 

(c)        The terms and provisions of Loans made pursuant to an Approved
Increase shall be identical to the terms and provisions applicable to the
relevant Loans made immediately prior to such Increase Effective Date.

 

(d)       To the extent any Advances or Letters of Credit are outstanding on the
Increase Effective Date when the Revolver Commitments and the Maximum Revolver
Amount are increased, each of the Lenders having a Revolver Commitment prior to
the Increase Effective Date (the “Revolver Pre-Increase Lenders”) shall assign
to any Lender which is acquiring a new or additional Revolver Commitment on the
Increase Effective Date (the

 

- 50 -

--------------------------------------------------------------------------------


 

“Revolver Post-Increase Lenders”), and such Revolver Post-Increase Lenders shall
purchase from each Revolver Pre-Increase Lender, at the principal amount
thereof, such interests in the Advances and participation interests in Letters
of Credit on such Increase Effective Date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Advances and
participation interests in Letters of Credit will be held by Revolver
Pre-Increase Lenders and Revolver Post-Increase Lenders ratably in accordance
with their Pro Rata Share after giving effect to such increased Revolver
Commitments.

 

(e)        The Loans and Revolver Commitments established pursuant to this
Section shall constitute Loans and Revolver Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the guarantees and security interests created by the Loan
Documents.

 

2.19     Exchange Rates; Currency Equivalents.

 

(a)        At any time, any reference in the definition of the term “Alternative
Currency” or in any other provision of this Agreement to the currency of any
particular nation means the lawful currency of such nation at such time whether
or not the name of such currency is the same as it was on the Restatement
Effective Date.  The outstanding principal amount of any Loan or Letter of
Credit that is denominated in any Alternative Currency shall be deemed to be the
Dollar Equivalent of the amount of the Alternative Currency of such Loan or
Letter of Credit.  Wherever in this Agreement in connection with a Loan or
Letter of Credit an amount, such as a required minimum or multiple amount, is
expressed in Dollars, but such Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest 1,000 units of such
Alternative Currency).

 

(b)        Each obligation hereunder of any party hereto that is denominated in
the national currency of a state that is not a Participating Member State on the
Restatement Effective Date shall, effective from the date on which such state
becomes a Participating Member State, be redenominated in euro in accordance
with the legislation of the European Union applicable to the European Monetary
Union; provided that, if and to the extent that any such legislation provides
that any such obligation of any such party payable within such Participating
Member State by crediting an account of the creditor can be paid by the debtor
either in euros or such national currency, such party shall be entitled to pay
or repay such amount either in Euros or in such national currency.  If the basis
of accrual of interest or fees expressed in this Agreement with respect to an
Alternative Currency of any country that becomes a Participating Member State
after the date on which such currency becomes an Alternative Currency shall be
inconsistent with any convention or practice in the interbank market for the
basis of accrual of interest or fees in respect of the euro, such convention or
practice shall replace such expressed basis effective as of and from the date on
which such state becomes a Participating Member State; provided that, with
respect to any Loan denominated in such currency that is outstanding immediately
prior to such date, such replacement shall take effect at the end of the
Interest Period therefor.

 

- 51 -

--------------------------------------------------------------------------------


 

(c)        Without prejudice to the respective liabilities of the Borrower to
the Lenders and the Lenders to the Borrower under or pursuant to this Agreement,
each provision of this Agreement shall be subject to such reasonable changes of
construction as the Agent may from time to time, in consultation with the
Borrower, reasonably specify to be necessary or appropriate to reflect the
introduction or changeover to the euro in any country that becomes a
Participating Member State after the Restatement Effective Date; provided that,
the Agent shall provide the Borrower and the Lenders with prior notice of the
proposed change with an explanation of such change in sufficient time to permit
the Borrower and the Lenders an opportunity to respond to such proposed change.

 

2.20     Joint and Several Liability of Each of the Entities Comprising
Borrower.

 

(a)        Each of the entities comprising Borrower expects to derive benefit,
directly or indirectly, from each of the Loans made to each of the entities
comprising Borrower since the successful operation of each of the entities
comprising Borrower is dependent on the continued successful performance of the
integrated group.  Each of the entities comprising Borrower is accepting joint
and several liability hereunder and under the other Loan Documents in
consideration thereof, in consideration of the financial accommodations to be
provided by the Lender Group under this Agreement, for the mutual benefit,
directly and indirectly, of each of the entities comprising Borrower and in
consideration of the undertakings of the each of the other entities comprising
Borrower to accept joint and several liability for the Obligations.

 

(b)        Each of the entities comprising Borrower, jointly and severally,
hereby irrevocably and unconditionally accepts, not merely as a surety but also
as a co-debtor, joint and several liability with the each of the other entities
comprising Borrower, with respect to the payment and performance of all of the
Obligations (including any Obligations arising under this Section 2.20), it
being the intention of the parties hereto that all the Obligations shall be the
joint and several obligations of each of the entities comprising Borrower
without preferences or distinction among them.

 

(c)        If and to the extent that any of the entities comprising Borrower
shall fail to make any payment with respect to any of the Obligations as and
when due or to perform any of the Obligations in accordance with the terms
thereof, then in each such event each of the other entities comprising Borrower
will make such payment with respect to, or perform, such Obligation.

 

(d)       The Obligations of each of the entities comprising Borrower under the
provisions of this Section 2.20 constitute the absolute and unconditional, full
recourse Obligations of each of the entities comprising Borrower enforceable
against each of the entities comprising Borrower to the full extent of its
properties and assets, irrespective of the validity, regularity or
enforceability of this Agreement or any other circumstances whatsoever.

 

(e)        Except as otherwise expressly provided in this Agreement, each of the
entities comprising Borrower, solely with respect to any action taken or not
taken by the other entity comprising Borrower, hereby waives notice of
acceptance of its joint and several liability, notice of any Advances or Letters
of Credit issued under or pursuant to this Agreement, notice of the occurrence
of any Unmatured Event of Default, Event of Default, or of any demand

 

- 52 -

--------------------------------------------------------------------------------


 

for any payment under this Agreement, notice of any action at any time taken or
omitted by Agent or Lenders under or in respect of any of the Obligations, any
requirement of diligence or to mitigate damages and, generally, to the extent
permitted by applicable law, all demands, notices and other formalities of every
kind in connection with this Agreement (except as otherwise provided in this
Agreement).  Each of the entities comprising Borrower, solely with respect to
any action taken or not taken by the other entity comprising Borrower, hereby
assents to, and waives notice of, any extension or postponement of the time for
the payment of any of the Obligations, the acceptance of any payment of any of
the Obligations, the acceptance of any partial payment thereon, any waiver,
consent or other action or acquiescence by Agent or Lenders at any time or times
in respect of any default by any of the entities comprising Borrower in the
performance or satisfaction of any term, covenant, condition or provision of
this Agreement, any and all other indulgences whatsoever by Agent or Lenders in
respect of any of the Obligations, and the taking, addition, substitution or
release, in whole or in part, at any time or times, of any security for any of
the Obligations or the addition, substitution or release, in whole or in part,
of any of the entities comprising Borrower.  Without limiting the generality of
the foregoing, each of the entities comprising Borrower assents to any other
action or delay in acting or failure to act on the part of any Agent or Lender
with respect to the failure by any of the entities comprising Borrower to comply
with any of its respective Obligations, including, without limitation, any
failure strictly or diligently to assert any right or to pursue any remedy or to
comply fully with applicable laws or regulations thereunder, which might, but
for the provisions of this Section 2.20 afford grounds for terminating,
discharging or relieving any of the entities comprising Borrower, in whole or in
part, from any of its Obligations under this Section 2.20, it being the
intention of each of the entities comprising Borrower that, so long as any of
the Obligations hereunder remain unsatisfied, the Obligations of each of the
entities comprising Borrower under this Section 2.20 shall not be discharged
except by payment in full (or cash collateralization, cancellation or expiration
in the case of Letters of Credit).  The Obligations of each of the entities
comprising Borrower under this Section 2.20 shall not be diminished or rendered
unenforceable by any winding up, reorganization, arrangement, liquidation,
reconstruction or similar proceeding with respect to any of the entities
comprising Borrower or any Agent or Lender.

 

(f)        Each of the entities comprising Borrower represents and warrants to
Agent and Lenders that such entity comprising Borrower is currently informed of
the financial condition of each of the other entities comprising Borrower and of
all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations.  Each of the entities comprising
Borrower further represents and warrants to Agent and Lenders that such entity
comprising Borrower has read and understands the terms and conditions of the
Loan Documents.  Each of the entities comprising Borrower hereby covenants that
such entity comprising Borrower will continue to keep informed of Borrowers’
financial condition, the financial condition of other guarantors, if any, and of
all other circumstances which bear upon the risk of nonpayment or nonperformance
of the Obligations.

 

(g)        Each of the entities comprising Borrower waives all rights and
defenses arising out of an election of remedies by Agent or any Lender, even
though that election of remedies, such as a nonjudicial foreclosure with respect
to security for a guaranteed obligation, has destroyed Agent’s or such Lender’s
rights of subrogation and reimbursement

 

- 53 -

--------------------------------------------------------------------------------


 

against such entity comprising Borrower by the operation of Section 580(d) of
the California Code of Civil Procedure or otherwise.

 

(h)        The provisions of this Section 2.20 are made for the benefit of
Agent, Lenders and their respective successors and assigns, and may be enforced
by it or them from time to time as permitted by the terms of this Agreement
against any or all of the entities comprising Borrower as often as occasion
therefor may arise and without requirement on the part of Agent, Lender,
successor or assign first to marshal any of its or their claims or to exercise
any of its or their rights against any of the entities comprising Borrower or to
exhaust any remedies available to it or them against any of the entities
comprising Borrower or to resort to any other source or means of obtaining
payment of any of the Obligations hereunder or to elect any other remedy.  The
provisions of this Section 2.20 shall remain in effect until all of the
Obligations shall have been paid in full (or cash collateralized, cancelled or
expired in the case of Letters of Credit) or otherwise fully satisfied.  If at
any time, any payment, or any part thereof, made in respect of any of the
Obligations, is rescinded or must otherwise be restored or returned by Agent or
any Lender upon the insolvency, bankruptcy or reorganization of any of the
entities comprising Borrower, or otherwise, the provisions of this Section 2.20
will forthwith be reinstated in effect, as though such payment had not been
made.

 

(i)         Each of the entities comprising Borrower hereby waives any of its
rights of contribution or subrogation against any of the other entities
comprising Borrower with respect to any liability incurred by it hereunder or
under any of the other Loan Documents, any payments made by it to Agent or
Lenders with respect to any of the Obligations or any collateral security
therefor.

 

2.21     [Reserved].

 

2.22     2.21 [Reserved].Defaulting Lenders.  Notwithstanding any provision of
this Agreement to the contrary, if any Lender becomes a Defaulting Lender, then
the following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)        commitment fees pursuant to Section 2.11(a) shall cease to accrue on
the unfunded portion of the Revolver Commitment of such Defaulting Lender;

 

(b)        the Revolving Credit Facility Usage and Letter of Credit Usage of
such Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 11.2); provided,
that this clause (b) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender affected thereby;

 

(c)        if any Letter of Credit Usage exists at the time such Lender becomes
a Defaulting Lender then:

 

(i)         all or any part of the Letter of Credit Usage of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Pro Rata Share but only to the extent the sum of all
non-Defaulting Lenders’ Revolving Credit Facility Usage plus such Defaulting
Lender’s Letter of Credit Usage does not

 

- 54 -

--------------------------------------------------------------------------------


 

exceed the total of all non-Defaulting Lenders’ Revolver Commitments and
provided that at no time shall the sum of any Lender’s aggregate Advances and
such Lender’s Pro Rata Share of the aggregate Letter of Credit Usage exceed such
Lender’s Revolver Commitment;

 

(ii)        if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within two Business Days
following notice by the Agent, cash collateralize for the benefit of each
Issuing Lender only the Borrower’s obligations corresponding to such Defaulting
Lender’s Letter of Credit Usage in accordance with the procedures set forth in
Section 2.10;

 

(iii)       if the Borrower cash collateralizes any portion of such Defaulting
Lender’s Letter of Credit Usage pursuant to clause (ii) above, the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.3(g) with respect to such Defaulting Lender’s Letter of Credit Usage
during the period such Defaulting Lender’s Letter of Credit Usage is cash
collateralized;

 

(iv)       if the Letter of Credit Usage of the non-Defaulting Lenders is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Section 2.11(a) and Section 2.3(g) shall be adjusted in accordance
with such non-Defaulting Lenders’ Pro Rata Share; and

 

(v)        if all or any portion of such Defaulting Lender’s Letter of Credit
Usage is neither reallocated nor cash collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of any Issuing
Lender or any other Lender hereunder, all letter of credit fees payable under
Section 2.3(g) with respect to such Defaulting Lender’s Letter of Credit Usage
shall be payable to the respective Issuing Lender until and to the extent that
such Letter of Credit Usage is reallocated and/or cash collateralized; and

 

(vi)       so long as such Lender is a Defaulting Lender, an Issuing Lender
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure and the Defaulting Lender’s then
outstanding Letter of Credit Usage will be 100% covered by the Revolver
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 2.22(c), and participating
interests in any newly issued or increased Letter of Credit shall be allocated
among non-Defaulting Lenders in a manner consistent with Section 2.22(c)(i) (and
such Defaulting Lender shall not participate therein).

 

If (a) a Bankruptcy Event with respect to a parent of any Lender shall occur
following the Restatement Effective Date and for so long as such event shall
continue or (b) an Issuing Lender has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, such Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, or an Issuing Lender
shall have entered into arrangements with the Borrower or such Lender,
satisfactory to such Issuing Lender to defease any risk to it in respect of such
Lender hereunder.

 

In the event that the Agent, the Borrower, and such Issuing Lender each agrees
that a Defaulting Lender has adequately remedied all matters that caused such
Lender to be a

 

- 55 -

--------------------------------------------------------------------------------


 

Defaulting Lender, then the Letter of Credit Usage of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment and on such date
such Lender shall purchase at par such of the Loans of the other Lenders as the
Agent shall determine may be necessary in order for such Lender to hold such
Loans in accordance with its Pro Rata Share.

 

2.23     Taxes.

 

(a)        Any and all payments by or on account of any obligation of the
Borrower hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Agent, each Lender or each Issuing Lender (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

 

(b)        In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c)        The Borrower shall indemnify the Agent, each Lender and each Issuing
Lender, within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Agent, such Lender or such Issuing
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower hereunder (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender or an Issuing Lender, or by the Agent on
its own behalf or on behalf of a Lender or an Issuing Lender, shall be
conclusive absent manifest error.

 

(d)       As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Agent the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Agent

 

(e)        Each Foreign Lender shall deliver to the Borrower and the Agent on
the date on which such Foreign Lender becomes a Lender under any Loan Document
(and from time to time thereafter upon the reasonable request of the Borrower or
the Agent), two original copies of whichever of the following is applicable: 
(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN (or any subsequent versions
thereof or successors thereto) establishing an exemption from, or reduction of,
U.S. federal withholding tax pursuant to the “interest” article of such tax
treaty and (2) with

 

- 56 -

--------------------------------------------------------------------------------


 

respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN (or any subsequent versions thereof or successors thereto)
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty,
(ii) duly completed copies of Internal Revenue Service Form W-8ECI (or any
subsequent versions thereof or successors thereto), (iii) in the case of a
Foreign Lender claiming the benefits of the exemption for portfolio interest
under section 871(h) or 881(c) of the Code, (x) a certificate to the effect that
such Foreign Lender qualifies for such exemption and (y) duly completed copies
of Internal Revenue Service Form W-8BEN (or any subsequent versions thereof or
successors thereto), (iv) duly completed copies of Internal Revenue Service
Form W-8IMY, together with forms and certificates described in clauses
(i) through (iii) above (and Forms W-9 and additional Form W-8IMYs) as may be
required or (v) any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in tax duly completed together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower to determine the withholding or deduction required to be made.  In
addition, in each of the foregoing circumstances, each Foreign Lender shall
deliver such forms, if legally entitled to deliver such forms, promptly upon the
obsolescence, expiration or invalidity of any form previously delivered by such
Foreign Lender.  Each Foreign Lender shall promptly notify the Borrower (or such
other relevant Loan Party) at any time it determines that it is no longer in a
position to provide any previously delivered certificate to the Borrower (or any
other form of certification adopted by the United States or other taxing
authorities for such purpose).

 

(f)        Any Lender shall deliver to the Borrower and the Agent on or prior to
the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter as prescribed by applicable law or upon the request of
the Borrower or the Agent), duly executed and properly completed copies of
Internal Revenue Service Form W-9 or W-8, as applicable, certifying that it is
not subject to U.S. federal backup withholding.

 

(g)        If a payment made to a Foreign Lender under any Loan Document would
be subject to U.S. federal withholding Tax imposed by FATCA if such Foreign
Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Foreign Lender shall deliver to the Borrower and the Agent, at
the time or times prescribed by law and at such time or times reasonably
requested by the Borrower or the Agent, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Agent as may be necessary for the applicable withholding agent to comply with
its obligations under FATCA, to determine that such Foreign Lender has complied
with such Foreign Lender’s obligations under FATCA or to determine the amount to
deduct and withhold from such payment.

 

(h)        If the Agent or a Lender determines, in its sole discretion, that it
has received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay over such refund to
the Borrower (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section with respect to the Taxes or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Agent or such Lender and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund); provided that
the Borrower, upon the

 

- 57 -

--------------------------------------------------------------------------------


 

request of the Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Agent or such Lender in the event the Agent or
such Lender is required to repay such refund to such Governmental Authority. 
This Section shall not be construed to require the Agent or any Lender to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to the Borrower or any other Person.

 

(i)         For purposes of determining withholding Taxes imposed under FATCA,
from and after August 5, 2015, the Borrower and the Administrative Agent shall
treat (and the Lenders hereby authorize the Administrative Agent to treat) this
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i) or 1.471-2T(b)(2)(i).

 

2.24     Mitigation of Obligations.  If any Lender or Issuing Lender requests
compensation under Section 2.13, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.23, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
or obligations in respect of any Letters of Credit issued hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or Issuing Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Sections 2.13 or 2.23, as the case may be, in the future and (ii) would not
subject such Lender or Issuing Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender or Issuing Lender.  The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or Issuing Lender in connection with any such designation or assignment.

 

ARTICLE III

 

CONDITIONS TO LOANS

 

3.1       Conditions Precedent to the Restatement Effective Date.  The
obligation of each Lender to make its initial extension of credit hereunder and
the occurrence of the Restatement Effective Date is subject to the fulfillment,
to the reasonable satisfaction of Agent and each Lender and its counsel, of each
of the following conditions on or before November 30, 2014:

 

(a)        Borrower shall have executed and delivered to Agent the Disclosure
Statement required under this Agreement.  The form and content of the Disclosure
Statement shall be reasonably satisfactory to the Lenders;

 

(b)        Agent shall have received this Agreement, the Agent Fee Letter, the
Confirmation Agreement and each other Loan Document not previously delivered to
it, each duly executed and delivered by each party thereto;

 

(c)        Agent shall have received the written opinions, dated the Restatement
Effective Date, of counsel to the Loan Parties, with respect to this Agreement,
which written opinions shall be in form and substance as set forth in
Exhibit 3.1(c);

 

- 58 -

--------------------------------------------------------------------------------


 

(d)       Agent shall have received a certificate of status with respect to each
Loan Party dated within 30 days of the date of effectiveness of this Agreement,
or confirmed by facsimile, if facsimile confirmation is available, each such
certificate to be issued by the Secretary of State of Delaware, and which
certificates shall indicate that the applicable Loan Party is in good standing
in such State;

 

(e)        Agent shall have received a copy of each Loan Party’s Governing
Documents, certified by a Responsible Officer with respect to Borrower, which
certificate shall be in form and substance as set forth in Exhibit 3.1(f);

 

(f)        Agent shall have received a copy of the resolutions or the unanimous
written consents with respect to each Loan Party, certified as of the
Restatement Effective Date by a Responsible Officer, authorizing (A) the
transactions contemplated by the Loan Documents to which such Loan Party is or
will be a party, and (B) the execution, delivery and performance by such Loan
Party of each Loan Document to which it is or will be a party and the execution
and delivery of the other documents to be delivered by it in connection herewith
and therewith, which certificate shall be in form and substance as set forth in
Exhibit 3.1(f);

 

(g)        Agent shall have received a signature and incumbency certificate of
the Responsible Officer with respect to each Loan Party executing this Agreement
and the other Loan Documents not previously delivered to Agent to which it is a
party, certified by a Responsible Officer, which certificate shall be in form
and substance as set forth in Exhibit 3.1(f);

 

(h)        Borrower shall have paid all Lender Group Expenses incurred in
connection with the transactions evidenced by this Agreement and all fees due on
the Restatement Effective Date pursuant to any Fee Letter;

 

(i)         Agent shall have received a certificate executed by a Responsible
Officer with respect to Borrower to the effect that the Loan Parties have
obtained all orders, consents, approvals, and other authorizations and has made
all filings and other notifications (governmental or otherwise) required in
connection with the Loan Documents, other than orders, consents, approvals,
authorizations, or filings the failure to obtain or file, as applicable, which
could not reasonably be expected to have a Material Adverse Effect on the Loan
Parties, taken as a whole;

 

(j)         Agent shall have received the audited financial reports prepared by
Ares Holdings Inc. and Ares Investments LLC containing a statement of financial
condition, and statements of operations, calculated for each such Person and its
respective Subsidiaries on a Stand Alone basis which deconsolidates funds
required to be consolidated under GAAP, including a market value report
regarding each of its respective Investments, for the fiscal year ending
December 31, 2013, certified by a Responsible Officer with respect to such
Person as being a true and correct copy thereof, and which shall be in form and
substance reasonably satisfactory to Agent;

 

(k)        no litigation, inquiry, other action or proceeding (governmental or
otherwise), or injunction or other restraining order shall be pending or overtly
threatened that

 

- 59 -

--------------------------------------------------------------------------------


 

could reasonably be expected to have, in the reasonable opinion of Agent:  (i) a
Material Adverse Effect on the ability of the Loan Parties, taken as a whole, to
repay the Loans and the Letters of Credit, or (ii) a material adverse effect on
the Loan Parties, taken as a whole;

 

(l)         Borrower shall execute and deliver to Agent (with sufficient
additional originals thereof for each Lender) a Form U-1 (together with such
other documentation as Agent shall reasonably request, if any) in order to
enable Agent and the Lenders to comply with any of the requirements under
Regulations T, U or X of the Federal Reserve Board;

 

(m)       [Reserved];

 

(n)        an IPO Event (including the primary and secondary offerings) with net
proceeds of not less than $250,000,000.00 shall have been consummated; and

 

(o)        the conditions in Sections 3.2(a) and (b) shall be satisfied on and
as of the Restatement Effective Date.

 

3.2       Conditions Precedent to All Extensions of Credit.  The obligation of
the Lender Group (or any member thereof) to make any Loan hereunder (or to
issue, extend or renew any Letter of Credit or extend any other credit
hereunder) is subject to the fulfillment, at or prior to the time of the making
of such extension of credit, of each of the following conditions:

 

(a)        the representations and warranties of Loan Parties contained in this
Agreement and the other Loan Documents shall be true and correct in all material
respects on and as of the date of such extension of credit as though made on and
as of such date (provided that, to the extent that such representations and
warranties specifically refer to an earlier date, they shall be true and correct
in all material respects as of such earlier date; provided, further that, any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects on
such respective dates);

 

(b)        no Event of Default or Unmatured Event of Default shall have occurred
and be continuing on the date of such extension of credit, nor shall either
result from the making of such extension of credit;

 

(c)        no event or development has occurred which could reasonably be
expected to result in a Material Adverse Effect with respect to the Loan
Parties, taken as a whole;

 

(d)       Borrower shall have delivered to Agent a Request for Borrowing
pursuant to the terms of Section 2.6 hereof or in the case of any Letter of
Credit, a request therefor in accordance with Section 2.10; and

 

(e)        the proceeds of such extension of credit (including any Letter of
Credit) shall have been, and shall be (after giving effect to such requested
extension of credit), used to (i) refinance existing Debt owed pursuant to the
Existing Credit Agreement, (ii) fund certain fees, costs and expenses incurred
in connection with this Agreement and the other Loan Documents, (iii) finance
Permitted Investments, (iv) finance the ongoing working capital needs

 

- 60 -

--------------------------------------------------------------------------------


 

and general corporate purposes of the Borrower including, without limitation, to
finance acquisitions otherwise permitted hereunder or (v) effect any other
Distribution permitted hereunder, provided that the proceeds shall not be
available to repay any Debt that is junior or structurally subordinated to the
Obligations.  Such use of proceeds shall be evidenced on the Request for
Borrowing delivered to Lender pursuant to the terms of Section 2.6 hereof.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF BORROWER

 

Borrower makes the following representations and warranties which, except as set
forth in the Disclosure Statement with a specific reference to the Section of
this Article IV affected thereby, shall be true, correct, and complete in all
material respects as of the Restatement Effective Date, at and as of the date of
each Loan, and at and as of the date of each issuance of, renewal of, or
amendment to any Letter of Credit (other than technical amendments to any Letter
of Credit that do not change the maturity date thereof, the face amount thereof,
the amount of any fees or other charges with respect thereto, or any other
material term set forth therein), as though made on and as of the date of the
making of such Loan or at and as of the date of such issuance of, renewal of, or
amendment to any Letter of Credit (other than technical amendments to any Letter
of Credit that do not change the maturity date thereof, the face amount thereof,
the amount of any fees or other charges with respect thereto, or any other
material term set forth therein) (provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date; provided,
further that, any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct in all respects on such respective dates) and such representations and
warranties shall survive the execution and delivery of this Agreement and the
making of the Loans and the issuance of the Letters of Credit:

 

4.1       Due Organization.  Borrower is a duly organized and validly existing
limited partnership in good standing under the laws of the State of Delaware and
is duly qualified to conduct business in all jurisdictions where its failure to
do so could reasonably be expected to have a Material Adverse Effect on
Borrower.  Each Guarantor is a duly organized and validly existing limited
liability company, corporation, or limited partnership, as applicable, in good
standing under the laws of the state of its organization and is duly qualified
to conduct business in all jurisdictions where its failure to do so could
reasonably be expected to have a Material Adverse Effect on the Loan Parties,
taken as a whole.

 

4.2       Interests in Loan Parties.

 

(a)        As of the Restatement Effective Date, all of the interests in each
Loan Party are owned by the Persons identified in the Disclosure Statement.  As
of the Restatement Effective Date, the Subsidiaries listed in the Disclosure
Statement include all of the Significant Restricted Subsidiaries (other than the
Loan Parties or any Foreign Subsidiaries).

 

- 61 -

--------------------------------------------------------------------------------


 

(b)        Borrower may amend the Disclosure Statement with respect to this
Section 4.2 to reflect changes that would not, individually or in the aggregate
result in a Change of Control Event.

 

4.3       Requisite Power and Authorization.  Borrower has all requisite limited
partnership power to execute and deliver this Agreement and the other Loan
Documents to which it is a party, and to borrow the sums provided for in this
Agreement.  Each Guarantor has all requisite limited liability company,
corporate, or limited partnership power to execute and deliver the Loan
Documents to which it is a party.  Each Loan Party has all governmental
licenses, authorizations, consents, and approvals necessary to own and operate
its Assets and to carry on its businesses as now conducted and as proposed to be
conducted, other than licenses, authorizations, consents, and approvals that are
not currently required or the failure to obtain which could not reasonably be
expected to have a Material Adverse Effect on the Loan Parties, taken as a
whole.  The execution, delivery, and performance of this Agreement and the other
Loan Documents have been duly authorized by Borrower and all necessary limited
partnership action in respect thereof has been taken, and the execution,
delivery, and performance thereof do not require any consent or approval of any
other Person that has not been obtained.  The execution, delivery, and
performance of the Loan Documents to which it is a party have been duly
authorized by each Guarantor and all necessary limited liability company,
corporate, or limited partnership action in respect thereof has been taken, and
the execution, delivery, and performance of the Loan Documents to which a
Guarantor is a party do not require any consent or approval of any other Person
that has not been obtained.

 

4.4       Binding Agreements.  This Agreement and the other Loan Documents to
which Borrower is a party, when executed and delivered by Borrower, will
constitute, the legal, valid, and binding obligations of Borrower, enforceable
against Borrower in accordance with their terms, and the Loan Documents to which
the Guarantors are a party, when executed and delivered by the Guarantors, as
applicable, will constitute, the legal, valid, and binding obligations of the
Guarantors, as applicable, enforceable against the Guarantors, as applicable, in
accordance with their terms, in each case except as the enforceability hereof or
thereof may be affected by:  (a) bankruptcy, insolvency, reorganization,
moratorium, or other similar laws affecting the enforcement of creditors’ rights
generally, and (b) equitable principles of general applicability.

 

4.5       Other Agreements.  The execution, delivery, and performance by
Borrower of this Agreement and the other Loan Documents to which it is a party,
and the execution, delivery and performance by each of the Guarantors of the
Loan Documents to which they are a party, do not and will not:  (a) violate
(i) any provision of any federal (including the Exchange Act), state, or local
law, rule, or regulation (including Regulations T, U, and X of the Federal
Reserve Board) binding on any Loan Party, (ii) any order of any domestic
governmental authority, court, arbitration board, or tribunal binding on any
Loan Party, or (iii) the Governing Documents of any Loan Party, or
(b) contravene any provisions of, result in a breach of, constitute (with the
giving of notice or the lapse of time) a default under, or result in the
creation of any Lien upon any of the Assets of any Loan Party pursuant to, any
Contractual Obligation of any Loan Party, or (c) require termination of any
Contractual Obligation of any Loan Party, or (d) constitute a tortious
interference with any Contractual Obligation of any Loan Party, in each

 

- 62 -

--------------------------------------------------------------------------------


 

case, except as could not reasonably be expected to have a Material Adverse
Effect on the Loan Parties, taken as a whole.

 

4.6       Litigation; Adverse Facts.

 

(a)        There is no action, suit, proceeding, or arbitration (irrespective of
whether purportedly on behalf of any Loan Party) at law or in equity, or before
or by any federal, state, municipal, or other governmental department,
commission, board, bureau, agency, or instrumentality, domestic or foreign,
pending or, to the actual knowledge of Borrower, threatened in writing against
or affecting any Loan Party, that could reasonably be expected to have a
Material Adverse Effect on the Loan Parties, taken as a whole, or could
reasonably be expected to materially and adversely affect such Person’s ability
to perform its obligations under the Loan Documents to which it is a party
(including Borrower’s ability to repay any or all of the Loans when due);

 

(b)        None of the Loan Parties is:  (i) in violation of any applicable law
in a manner that could reasonably be expected to have a Material Adverse Effect
on the Loan Parties, taken as a whole, or (ii) subject to or in default with
respect to any final judgment, writ, injunction, decree, rule, or regulation of
any court or of any federal, state, municipal, or other governmental department,
commission, board, bureau, agency, or instrumentality, domestic or foreign, in a
manner that could reasonably be expected to have a Material Adverse Effect on
the Loan Parties, taken as a whole, or could reasonably be expected to
materially and adversely affect such Person’s ability to perform its obligations
under the Loan Documents to which it is a party (including Borrower’s ability to
repay any or all of the Loans when due); and

 

(c)        (i) there is no action, suit, proceeding or, to the best of
Borrower’s knowledge, investigation pending or, to the best of Borrower’s
knowledge, threatened in writing against or affecting any Loan Party that
questions the validity or the enforceability of this Agreement or other the Loan
Documents, and (ii) there is no action, suit, or proceeding pending against or
affecting any Loan Party pursuant to which, on the date of the making of any
Loan hereunder or on the date of each issuance of, renewal of, or amendment to
any Letter of Credit (other than technical amendments to any Letter of Credit
that do not change the maturity date thereof, the face amount thereof, the
amount of any fees or other charges with respect thereto, or any other material
term set forth therein), there is in effect a binding injunction that could
reasonably be expected to materially and adversely affect the validity or
enforceability of this Agreement or the other Loan Documents.

 

4.7       Government Consents.  Other than such as may have previously been
obtained, filed, or given, as applicable, no consent, license, permit, approval,
or authorization of, exemption by, notice to, report to or registration, filing,
or declaration with, any governmental authority or agency is required in
connection with the execution, delivery, and performance by the Loan Parties of
the Loan Documents to which they are a party, in each case, except as could not
reasonably be expected to have a Material Adverse Effect on the Loan Parties,
taken as a whole.

 

4.8       Title to Assets; Liens.  Except for Permitted Liens, all of the Assets
of the Loan Parties are free from all Liens of any nature whatsoever.  Except
for Permitted Liens, the

 

- 63 -

--------------------------------------------------------------------------------


 

Loan Parties have good and sufficient title to all of their respective Assets
reflected in their books and records as being owned by them or their nominee. 
Neither this Agreement, nor any of the other Loan Documents, nor any transaction
contemplated under any such agreement will affect any right, title, or interest
of any Loan Party in and to any of the Assets of any Loan Party in a manner that
could reasonably be expected to have a Material Adverse Effect on the Loan
Parties, taken as a whole.

 

4.9       Payment of Taxes.  All tax returns and reports of the Loan Parties
(and all taxpayers with which any Loan Party is or has been consolidated or
combined) required to be filed by it has been timely filed (inclusive of any
permitted extensions), and all Taxes, assessments, fees, amounts required to be
withheld and paid to a Governmental Authority and all other governmental charges
upon the Loan Parties, and upon their Assets, income, and franchises, that are
due and payable have been paid, except to the extent that:  (a) the failure to
file such returns or reports, or pay such Taxes, assessments, fees, or other
governmental charges, as applicable, could not reasonably be expected to have a
Material Adverse Effect on the Loan Parties, taken as a whole, or (b) other than
with respect to Taxes, assessments, charges or claims which have become a
federal tax Lien upon any of any Loan Party’s Assets, such Tax, assessment,
charge, or claim is being contested, in good faith, by appropriate proceedings
promptly instituted and diligently conducted, and an adequate reserve or other
appropriate provision, if any, shall have been made as required in order to be
in conformity with GAAP.  Borrower does not know of any proposed, asserted, or
assessed tax deficiency against it or any Guarantor that, if such deficiency
existed and had to be rectified, could reasonably be expected to have a Material
Adverse Effect on the Loan Parties, taken as a whole.

 

4.10     Governmental Regulation.

 

(a)        Borrower and its Subsidiaries are not, nor immediately after the
application by Borrower of the proceeds of the Loans will they be, required to
be registered as an “investment company” under the Investment Company Act of
1940, as amended.  Each Ares Fund that is required to be registered as an
“investment company” under the Investment Company Act of 1940, as amended, is so
registered.

 

(b)        Borrower and each of its Subsidiaries and their respective members,
partners, officers, directors, other employees (in their capacity as employees),
to the extent required under applicable law, are duly registered as an
investment adviser or an associated person of an investment adviser, as
applicable, under the Investment Advisers Act of 1940, as amended (and has been
so registered at all times when such registration has been required by
applicable law with respect to the services provided for Borrower’s Subsidiaries
and for the Ares Funds).

 

(c)        Borrower and each of its Subsidiaries, to the extent required under
applicable law, are duly registered as a broker-dealer or as a member of a
self-regulatory organization, such as FINRA (and has been so registered at all
times when such registration has been required by applicable law with respect to
the services provided for Borrower’s Subsidiaries and for the Ares Funds).

 

- 64 -

--------------------------------------------------------------------------------


 

(d)       Borrower, each of its Subsidiaries, and each of their respective
members, partners, officers, directors and other employees (in their capacity as
employees), as the case may be, to the extent required under applicable law, is
registered, licensed or qualified as a broker-dealer, broker-dealer
representative, a registered representative, or agent in any State of the United
States or with the SEC (and has been so registered, licensed or qualified at all
times when such registration, license, or qualification has been required by
applicable law with respect to the services provided for Borrower’s Subsidiaries
and for the Ares Funds).  Other than Borrower, its Subsidiaries, their
respective officers, directors and employees, and other Persons in connection
with subadvisory arrangements, there are no other Persons who act in the
capacity as an investment adviser (as such term is defined in the Investment
Advisers Act of 1940, as amended) or an associated person of an investment
adviser, in each case with respect to any of the Ares Funds.

 

(e)        No Loan Party is subject to regulation under the Federal Power Act or
any federal, state, or local law, rule, or regulation generally limiting its
ability to incur Debt.

 

4.11     Disclosure.  No representation or warranty of any Loan Party contained
in this Agreement or any other document, certificate, or written statement
furnished to Agent or any Lender by or on behalf of Borrower with respect to the
business, operations, Assets, or condition (financial or otherwise) of the Loan
Parties for use solely in connection with the transactions contemplated by this
Agreement (other than projections (if any), pro forma financial statements and
budgets) contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements contained herein or
therein, taken as a whole and in light of the circumstances under which they
were made, not materially misleading.  There is no fact actually known to
Borrower (other than matters of a general economic nature) that Borrower
believes reasonably could be expected to have a Material Adverse Effect on the
Loan Parties, taken as a whole, that has not been disclosed herein or in such
other documents, certificates, and statements furnished to Agent or any Lender
for use in connection with the transactions contemplated hereby.

 

4.12     Debt.  Neither any Loan Party nor any of their respective Subsidiaries
has any Debt outstanding other than Debt permitted by Section 6.1 hereof.

 

4.13     Existing Defaults.  No Loan Party is in default in the performance,
observance or fulfillment of any of the obligations, contained in any
Contractual Obligation applicable to it, and no condition exists which, with or
without the giving of notice or the lapse of time, would constitute a default
under such Contractual Obligation, except, in any such case, where the
consequences, direct or indirect, of such default or defaults, if any, could not
reasonably be expected to have a Material Adverse Effect on the Loan Parties,
taken as a whole.

 

4.14     No Default; No Material Adverse Effect.

 

(a)        No Event of Default or Unmatured Event of Default has occurred and is
continuing or would result from any proposed Loan or Letter of Credit.

 

(b)        No event or development has occurred which could reasonably be
expected to result in a Material Adverse Effect with respect to the Loan
Parties, taken as a whole.

 

- 65 -

--------------------------------------------------------------------------------


 

4.15     Reserved.

 

Reserved.  [Intentionally Omitted]

 

4.16     Reserved.  [Intentionally Omitted]

 

4.17     Governing Documents of the Guarantors.  As of the Restatement Effective
Date, true, correct and complete copies of each Loan Party’s Governing Documents
have been provided to the Agent and each Lender.

 

4.18     Anti-Corruption Laws and Sanctions.  The Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions in all material
respects, and the Borrower, its Subsidiaries and, to the knowledge of the
Borrower, their respective officers and employees and the Borrower’s directors
and agents, are in compliance with Anti-Corruption Laws and applicable Sanctions
in all material respects.  None of the Borrower, any Subsidiary or to the
knowledge of the Borrower, any of their respective Affiliates, directors,
officers or employees, any agent of the Borrower that will act in any capacity
in connection with or benefit from the credit facility established hereby, is a
Sanctioned Person.  No Loan or Letter of Credit, use of proceeds or other
transaction contemplated by this Agreement will violate Anti-Corruption Laws or
applicable Sanctions.

 

4.19     EEA Financial Institutions.  No Loan Party is an EEA Financial
Institution.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS OF BORROWER

 

Borrower covenants and agrees that, so long as any portion of the Revolver
Commitment under this Agreement shall be in effect and until payment, in full,
of the Loans, with interest accrued and unpaid thereon, all other Obligations
(including Obligations in respect of Letters of Credit, unless all such Letters
of Credit are cancelled, expire or are cash collateralized in accordance with
the provisions of Section 2.8(a) hereof) and all other amounts due hereunder,
and except as set forth in the Disclosure Statement with specific reference to
the Section of this Article V affected thereby concerning matters which do not
conform to the covenants of this Article V, Borrower will do, and (except in the
case of the covenants set forth in Sections 5.2(a), (b), (c), (d) and (e), which
covenants shall be performed by the Borrower) will cause the other Loan Parties
and their Restricted Subsidiaries (and, in the case of Sections 5.3, 5.4 and
5.5, each Designated Subsidiary) to do, each and all of the following:

 

5.1       Accounting Records and Inspection.  Maintain adequate financial and
accounting books and records in accordance with sound business practices and, to
the extent so required, GAAP consistently applied, and permit any representative
of Agent (and after the occurrence and during the continuance of an Event of
Default, a representative of each Lender) upon reasonable notice to Borrower, at
any time during usual business hours, to inspect, audit, and examine such books
and records and to make copies and take extracts therefrom, and to

 

- 66 -

--------------------------------------------------------------------------------


 

discuss its affairs, financing, and accounts with Borrower’s or the applicable
Subsidiary’s officers and independent public accountants; provided, that
Borrower shall only be obligated to reimburse Agent for the reasonable
documented, out-of-pocket expenses for one such inspection, audit or examination
performed by such representative per calendar year absent the occurrence and
continuance of an Event of Default.  Subject to Section 9.11, Borrower shall
furnish Agent with any information reasonably requested by Agent regarding PTP’s
or its Subsidiaries’ business or finances promptly upon request.

 

5.2       Financial Statements and Other Information.

 

Furnish to Agent:

 

(a)        Within 120 days after the end of each fiscal year of Administrative
Entity, (i) an annual report containing consolidated statements of financial
condition as of the end of such fiscal year, and consolidated statements of
operations and cash flows for PTP (or, at the sole election of the Loan Parties,
the Loan Parties and their Subsidiaries on a Stand Alone Basis) for the year
then ended (“Annual Financial Statements”), prepared in accordance with
accounting principles generally accepted in the United States, which shall be
accompanied by a report and an unqualified opinion under generally accepted
auditing standards of independent certified public accountants of recognized
standing selected by Administrative Entity and reasonably satisfactory to Agent
(which opinion shall be without (1) a “going concern” or like qualification or
exception, (2) any qualification or exception as to the scope of such audit, or
(3) any qualification which relates to the treatment or classification of any
item and which, as a condition to the removal of such qualification, would
require an adjustment to such item, the effect of which would be to cause any
noncompliance with the provisions of Section 6.13); provided that, to the extent
the Loan Parties have not elected to provide Annual Financial Statements of the
Loan Parties and their Subsidiaries on a Stand Alone Basis, so long as PTP is
subject to the reporting requirements of the Exchange Act, the filing of PTP’s
report on Form 10-K for such fiscal year shall satisfy the requirements of this
clause (i), so long as such Form 10-K is concurrently furnished (which may be by
a link to a website containing such document sent by automated electronic
notification) to the Agent upon filing thereof, and (ii) a reconciliation (that
may be part of the financial statements) prepared by a Financial Officer of PTP
or its general partner (if applicable) and indicating the differences between
(x) the statement of financial condition and statement of operations referred to
in clause (i) above and (y) the unaudited statement of financial condition and
statement of operations of the Loan Parties and their consolidated Subsidiaries
on a Stand Alone Basis in respect of such year and, unless otherwise separately
provided, as between such consolidated Subsidiaries, a reconciliation between
the Restricted Subsidiaries of the Loan Parties and any Person that is not a
Restricted Subsidiary of a Loan Party (such reconciliation, the “LP Annual
Financial Statements”).

 

(b)        Within 60 days after the end of each of the first three quarters of
each fiscal year of Administrative Entity (other than the first financial report
provided under this clause (b), which shall be provided within 90 days of the
IPO Event), (i) a financial report containing consolidated statements of
financial condition, consolidated statements of operations and cash flows for
PTP (or, at the sole election of the Loan Parties, the Loan Parties and their
Subsidiaries on a Stand Alone Basis) for the period then ended (“Quarterly
Financial Statements”); provided that, to the extent the Loan Parties have not
elected to provide Quarterly

 

- 67 -

--------------------------------------------------------------------------------


 

Financial Statements of the Loan Parties and their Subsidiaries on a Stand Alone
Basis, so long as PTP is subject to the reporting requirements of the Exchange
Act, the filing of PTP’s report on Form 10-Q for such fiscal quarter shall
satisfy the requirements of this clause (i), so long as such Form 10-Q is
concurrently furnished (which may be by a link to a website containing such
document sent by automated electronic notification) to the Agent upon filing
thereof, and, (ii) a reconciliation (that may be part of the financial
statements) prepared by a Financial Officer of PTP or its general partner (if
applicable) and indicating the differences between (x) the statement of
financial condition and statement of operations referred to in clause (i) above
and (y) the unaudited statement of financial condition and statement of
operations of the Loan Parties and their consolidated Subsidiaries on a Stand
Alone Basis in respect of such year and, unless otherwise separately provided,
as between such consolidated Subsidiaries, a reconciliation between the
Restricted Subsidiaries of the Loan Parties and any Person that is not a
Restricted Subsidiary of a Loan Party (such reconciliation, the “LP Quarterly
Financial Statements”).

 

(c)        Promptly upon the filing thereof, all material documents filed by PTP
with the SEC (which may be by a link to a website containing such document sent
by automated electronic notification);

 

(d)       Substantially concurrent with the delivery of the financial reports
described above in clauses (a) and (b) of this Section 5.2, a Compliance
Certificate duly executed by the chief financial officer of Administrative
Entity (1) stating that (i) he or she has individually reviewed the provisions
of this Agreement and the other Loan Documents, (ii) the financial statements
contained in such report have been prepared in accordance with GAAP (except in
the case of reports required to be delivered pursuant to clause (b) above, for
the lack of footnotes and being subject to year-end audit adjustments) and
fairly present in all material respects the financial condition of PTP and its
Subsidiaries, (iii) the LP Annual Financial Statements or LP Quarterly Financial
Statements, as the case may be (or, solely to the extent delivered in any
period, the annual financial statements or quarterly financial statements, as
the case may be, of the Loan Parties and their Subsidiaries on a Stand Alone
Basis) fairly present in all material respects the financial condition and
statement of operations of the Loan Parties and their consolidated Restricted
Subsidiaries on a Stand Alone Basis in respect of such period other than as
provided in any reconciliation for that period, (iv) consistent with past
practice, a review of the activities of PTP and its Subsidiaries during such
year or quarterly period, as the case may be, has been made by or under such
individual’s supervision, with a view to determining whether the Loan Parties
have fulfilled all of their respective obligations under this Agreement, and the
other Loan Documents, and (v) no Loan Party is in default in the observance or
performance of any of the provisions hereof or thereof, or if any Loan Party
shall be so in default, specifying all such defaults and events of which such
individual may have knowledge, (2) to the extent information is available in
PTP’s public disclosure and reasonably requested by Agent, attaching a schedule
thereto that sets forth, on an Ares Fund by Ares Fund basis, the Assets Under
Management for such Ares Fund, (3) attaching a schedule thereto that sets forth
a listing of each Ares Fund that has closed during the period covered by this
Compliance Certificate to the extent not previously disclosed, (4) solely to the
extent that agreements executed in connection with the closing of any Ares Fund
noted in the preceding clause (3) provide for the deferral of the payment of
Management Fees, attaching a schedule thereto that sets forth on a one-time
basis for any such Ares Fund, a listing of the portion of the Management Fees
that have been so agreed to be so deferred and (5) attaching a schedule thereto
that sets forth a calculation of Adjusted

 

- 68 -

--------------------------------------------------------------------------------


 

EBITDA for the most recent four quarter period, including reasonable detail of
each component of Adjusted EBITDA as set forth in the definition thereof and
reasonable detail of any portion of Management Fees or ARCC Part I Fees included
in Adjusted EBITDA that is contributed by a Designated Subsidiary;

 

(e)        if not otherwise provided pursuant to clause (a) or (b), above, as
applicable, then, substantially contemporaneously with each quarterly and
year-end financial report required by clauses (a) and (b) of this Section 5.2, a
certificate of the chief financial officer of Administrative Entity separately
identifying and describing all material Contingent Obligations of the Loan
Parties;

 

(f)        notice, as soon as possible and, in any event, within 5 days after
Borrower has knowledge, of:  (i) the occurrence of any Event of Default or any
Unmatured Event of Default; or (ii) any default or event of default as defined
in any evidence of Debt of Borrower or under any material agreement, indenture,
or other instrument under which such Debt has been issued, irrespective of
whether such Debt is accelerated or such default waived.  In any such event,
Borrower also shall supply Agent with a statement from a Responsible Officer of
Borrower, setting forth the details thereof and the action that Borrower
proposes to take with respect thereto; provided, that Borrower shall not be
required to provide any information that reasonably would be expected to result
in a waiver of any attorney-client privilege of Borrower;

 

(g)        as soon as practicable, any written report pertaining to material
items in respect of Borrower’s internal control matters submitted to Borrower by
its independent accountants in connection with each annual audit of the
financial condition of Borrower;

 

(h)        as soon as practicable, written notice of any condition or event
which has resulted or could reasonably be expected to result in:  (i) a Material
Adverse Effect on the Loan Parties, taken as a whole; or (ii) a breach of, or
noncompliance with, any term, condition, or covenant contained in this Agreement
or any other Loan Document, or (iii) a breach of, or noncompliance with, any
term, condition, or covenant of any Contractual Obligation of any Loan Party
that, in the case of clauses (ii) and (iii), would result in an Event of Default
hereunder;

 

(i)         promptly upon becoming aware of any Person’s seeking to obtain or
threatening to seek to obtain a decree or order for relief with respect to any
Loan Party in an involuntary case under any applicable bankruptcy, insolvency,
or other similar law now or hereafter in effect, a written notice thereof
specifying what action Borrower is taking or proposes to take with respect
thereto;

 

(j)         promptly, copies of all amendments to the Governing Documents of any
Loan Party except for (i) immaterial amendments or waivers permitted by such
Governing Documents not requiring the consent of the holders of the Securities
in the applicable Loan Party, or (ii) amendments or waivers which would not,
either individually or collectively, be materially adverse to the interests of
the Lender Group;

 

(k)        prompt notice of:

 

- 69 -

--------------------------------------------------------------------------------


 

(i)         all legal or arbitral proceedings, and all proceedings by or before
any governmental or regulatory authority or agency, against or, to the knowledge
of Borrower, threatened in writing against or affecting any Loan Party which, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect on the Loan Parties, taken as a whole, or on the timely payment of the
principal of or interest on the Loans, or the enforceability of this Agreement
or the other Loan Documents, or the rights and remedies of the Lender Group
hereunder or thereunder, as applicable;

 

(ii)        the acquisition by any Loan Party of any Margin Securities;

 

(iii)       the issuance by any United States federal or state court or any
United States federal or state regulatory authority of any injunction, order, or
other restraint prohibiting, or having the effect of prohibiting or delaying,
the making of the Loans or issuing Letters of Credit, or the institution of any
litigation or similar proceeding seeking any such injunction, order, or other
restraint, in each case, of which Borrower or any of its Subsidiaries has
knowledge; and

 

(l)         reasonably promptly, such other information and data (other than
monthly financial statements) with respect to the Loan Parties, as from time to
time may be reasonably requested by Agent or any Lender (including any
information reasonably requested by Agent or such Lender to enable Agent or such
Lender to comply with any of the requirements under Regulations T, U or X of the
Federal Reserve Board).

 

5.3       Existence.  Except as expressly permitted by Section 6.6 (which
Section 6.6, for purposes of this Section 5.3, shall be interpreted to also
apply to Designated Subsidiaries in each case where such Section 6.6 is
applicable to Restricted Subsidiaries), preserve and keep in full force and
effect, at all times, its existence unless (i) such Subsidiary does not have
assets or other property with a fair market value as of such date that exceeds
$500,000 in the aggregate or (ii) such Subsidiary is wound up or dissolved as a
result of the Fund applicable to such Subsidiary being wound up or dissolved.

 

5.4       Payment of Taxes and Claims.  Pay all Taxes, assessments, and other
governmental charges imposed upon it or any of its Assets or in respect of any
of its businesses, incomes, or Assets before any penalty or interest accrues
thereon, and all claims (including claims for labor, services, materials, and
supplies) for sums which have become due and payable and which by law have or
may become a Lien upon any of its Assets, prior to the time when any penalty or
fine shall be incurred with respect thereto; provided, however, that, unless
such Taxes, assessments, charges, or claims have become a federal tax Lien on
any of its Assets, no such Tax, assessment, charge, or claim need be paid if the
same is being contested, in good faith, by appropriate proceedings promptly
instituted and diligently conducted and if an adequate reserve or other
appropriate provision, if any, shall have been made there for as required in
order to be in conformity with GAAP.

 

5.5       Compliance with Laws.  Comply with all laws, regulations and orders of
any Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except, in
each case, where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse

 

- 70 -

--------------------------------------------------------------------------------


 

Effect.  The Borrower will maintain in effect and enforce policies and
procedures reasonably designed to ensure compliance in all material respects by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions.

 

5.6       Further Assurances.  At any time or from time to time upon the request
of Agent, Borrower shall, and shall cause each other Loan Party to, execute and
deliver such further documents and do such other acts and things as Agent may
reasonably request in order to effect fully the purposes of this Agreement or
the other Loan Documents and to provide for payment of the Loans made hereunder,
with interest thereon, in accordance with the terms of this Agreement.

 

5.7       Additional Loan Parties.  (a) Within 20 days after a Material
Operating Group Entity is formed or acquired or such person becomes a Material
Operating Group Entity, as applicable, notify the Agent of such occurrence, and,
within 30 days following such notification, cause such Material Operating Group
Entity to (i) become a Loan Party by delivering to the Agent a Loan Party
Joinder Agreement executed by such new Loan Party, (ii) deliver to the Agent a
certificate of such Material Operating Group Entity, substantially in the form
of the certificates delivered pursuant to Section 3.1(e) through (g) on the
Restatement Effective Date, with appropriate insertions and attachments, and
(iii) if reasonably requested by the Agent, deliver to the Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from Latham & Watkins LLP or other counsel, reasonably
satisfactory to the Agent.  Any document, agreement, or instrument executed or
issued pursuant to this Section 5.7 shall be a Loan Document.

 

(b) Notwithstanding the foregoing, if such new Material Operating Group Entity
is a Foreign Subsidiary of PTP (which, for purposes of this Section 5.7(b) shall
include any Subsidiary all or substantially all of the assets of which are
equity interests (or equity and debt interests) in a Foreign Subsidiary), then
the Loan Parties shall not be required to comply with Section 5.7(a) if
(i) compliance could reasonably result in any material adverse tax consequence
to the Loan Parties or the IPO Entity, or (ii) could cause any Loan Party to
have an inclusion in income under Section 956 of the Code.

 

5.8       Obligation to Upstream Management Fees and Incentive Fees. 
(a) Borrower shall ensure that each Restricted Subsidiary (other than any
Foreign Subsidiary) that is not a Loan Party promptly, and in any event within 2
Business Days of receipt thereof, distributes to a Loan Party all cash
Management Fees received by such Restricted Subsidiary; and promptly, and in any
event within 10 Business Days of receipt thereof, distributes to a Loan Party
all cash Incentive Fees received by such Restricted Subsidiary.

 

(b)  Borrower shall ensure that any amounts included in the calculation of
Adjusted EBITDA and attributable to any Person that is not a Loan Party or
Restricted Subsidiary of a Loan Party shall be distributed to a Loan Party.

 

5.9       Foreign Qualification.  Borrower shall duly qualify to conduct
business in all jurisdictions where its failure to do so could reasonably be
expected to have a Material Adverse Effect on Borrower, and each Guarantor shall
duly qualify to conduct business in all

 

- 71 -

--------------------------------------------------------------------------------


 

jurisdictions where its failure to do so could reasonably be expected to have a
Material Adverse Effect on the Loan Parties taken as a whole.

 

5.10     Designated Subsidiaries.  Administrative Entity may at any time after
the Amendment No. 5 Effective Date designate any Subsidiary of a Loan Party as a
Designated Subsidiary; provided that (a) immediately before and after such
designation, no Event of Default or Unmatured Event of Default shall have
occurred and be continuing, (b) immediately before and after such designation,
the Borrower shall be in pro-forma compliance with Section 6.13, and (c) not
later than 15 days after such designation, the Administrative Entity shall
deliver to Agent and the Lenders an officer’s certificate designating such
Subsidiary as either a CLO Management Subsidiary or an Unrestricted Subsidiary
and confirming that such designation is in compliance with the terms of this
Agreement.

 

ARTICLE VI

 

NEGATIVE COVENANTS OF BORROWER

 

Borrower covenants and agrees that, so long as any portion of the Revolver
Commitment under this Agreement shall be in effect and until payment, in full,
of the Loans, with interest accrued and unpaid thereon, all other Obligations
(including Obligations in respect of Letters of Credit, unless all such Letters
of Credit are cancelled, expire or are cash collateralized in accordance with
the provisions of Section 2.8(a) hereof) and all other amounts due hereunder,
and except as set forth in the Disclosure Statement with specific reference to
the Section of this Article VI affected thereby concerning matters which do not
conform to the covenants of this Article VI, Borrower will not do, and will not
permit any Restricted Subsidiary (and, solely with respect to Sections 6.1, 6.2,
6.11 and 6.12, any Designated Subsidiary) to do any of the following:

 

6.1       Debt.  Create, incur, assume, permit, guarantee, or otherwise become
or remain, directly or indirectly, liable with respect to any Debt, except:

 

(a)        Debt evidenced by this Agreement and the other Loan Documents;

 

(b)        Debt incurred by any Loan Party, provided that at the time of
incurrence of such Debt and after giving pro-forma effect thereto, the Borrower
would be in compliance with Section 6.13 and so long as no Unmatured Event of
Default or Event of Default has occurred and is continuing at the time of such
incurrence, provided further, that the Loan Parties shall cause any Debt
incurred pursuant to this clause (b) and owed to any Subsidiary or any other
Subordinated Creditor (as defined in the Intercompany Subordination Agreement)
to be subordinated to the Loans on substantially the same terms as set forth in
the Intercompany Subordination Agreement;

 

(c)        Contingent Obligations resulting from the endorsement of instruments
for collection in the ordinary course of business;

 

(d)       Debt of (i) any Subsidiary to a Loan Party, (ii) any Loan Party to any
other Loan Party, (iii) any Restricted Subsidiary of a Loan Party to any other
Restricted

 

- 72 -

--------------------------------------------------------------------------------


 

Subsidiary of a Loan Party or (iv) any Subsidiary that is not a Restricted
Subsidiary of a Loan Party to any other Subsidiary that is not a Loan Party;

 

(e)        Debt which may be deemed to exist pursuant to any performance bonds,
surety bonds, statutory bonds, appeal bonds or similar obligations incurred in
the ordinary course of business;

 

(f)        Debt in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts incurred in the ordinary course of
business;

 

(g)        guaranties in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of Loan Parties and their
Subsidiaries;

 

(h)        Debt of a Loan Party or any of its Subsidiaries under any Hedging
Agreement so long as such Hedging Agreements are used solely as a part of its
normal business operations as a risk management strategy or hedge against
changes resulting from market operations and not as a means to speculate for
investment purposes on trends and shifts in financial or commodities markets;

 

(i)         Debt of any Loan Party or Subsidiary under Back-to-Back Lending
Facilities, in an aggregate principal amount not to exceed $50,000,000;

 

(j)         Debt incurred in the ordinary course of business under incentive,
non-compete, consulting, deferred compensation, or other similar arrangements
incurred by any Loan Party or Subsidiary;

 

(k)        Debt incurred in the ordinary course of business with respect to the
financing of insurance premiums;

 

(l)         Debt in respect of taxes, assessments or governmental charges to the
extent that payment thereof shall not at the time be required to be made
hereunder; and

 

(m)       other Debt of the Subsidiaries (other than any Loan Party) in an
aggregate principal amount for all such Subsidiaries not to exceed $40,000,000
at any one time and so long as no Unmatured Event of Default or Event of Default
has occurred and is continuing at the time of incurrence of any such other Debt;

 

(n)        Debt incurred by any CLO Management Subsidiary in connection with, or
otherwise to finance (directly or indirectly) any Investment made to comply with
any regulatory requirements (including, without limitation, risk retention
requirements) provided that any such Debt is non-recourse to any Loan Party or
any Restricted Subsidiary (provided, that an Unrestricted Subsidiary shall only
be liable for such Debt to the extent such Debt is permitted pursuant to clause
(p) of this Section 6.1);

 

(o)        guaranties by Loan Parties or other Subsidiaries in respect of real
estate lease obligations incurred in the ordinary course of business;

 

- 73 -

--------------------------------------------------------------------------------


 

(p)                              Debt (not to exceed $300,000,000 at any one
time) incurred by any Unrestricted Subsidiary provided that any such Debt is
non-recourse to any Loan Party or any Restricted Subsidiary (provided, that a
CLO Management Subsidiary shall only be liable for such Debt to the extent such
Debt is permitted pursuant to clause (n) of this Section 6.1); and

 

(q)                              Purchase Money Debt.

 

6.2                            Liens.  Create, incur, assume, or permit to
exist, directly or indirectly, any Lien on or with respect to any of its Assets,
of any kind, whether now owned or hereafter acquired, or any income or profits
therefrom, except Permitted Liens.

 

6.3                            Investments.  Make or own, directly or
indirectly, any Investment in any Person, except Permitted Investments; provided
that no Investments shall be permitted to be incurred (other than any Permitted
Investments in or to a Loan Party) so long as an Event of Default under Sections
7.1(a), 7.1(b)(i) (solely with respect to a breach of Section 6.13), 7.1(d),
7.1(e), 7.1(f), or 7.1(g) has occurred and is continuing.

 

6.4                            [Reserved.]

 

6.5                            Dividends.  If an Event of Default or Unmatured
Event of Default has occurred and is continuing or would result from any of the
following, or if any Distribution (as defined below) could reasonably be
expected to result in a violation of any applicable provisions of Regulations T,
U or X of the Federal Reserve Board, Borrower shall not make or declare,
directly or indirectly, any dividend (in cash, return of capital, or any other
form of Assets) on, or make any other payment or distribution on account of, or
set aside Assets for a sinking or other similar fund for the purchase,
redemption, or retirement of, or redeem, purchase, retire, or otherwise acquire
any interest of any class of equity interests in Borrower, whether now or
hereafter outstanding, or grant or issue any warrant, right, or option
pertaining thereto, or other security convertible into any of the foregoing, or
make any other distribution in respect thereof, either directly or indirectly,
whether in cash or Assets or in obligations (collectively, a “Distribution”),
except for (w) irrespective of whether an Event of Default has occurred and is
continuing or would result therefrom, any Distributions by any Loan Party or any
Restricted Subsidiary to any other Loan Party, including any distribution
required by Section 5.8, irrespective of whether an Event of Default or an
Unmatured Event of Default has occurred and is continuing or would result
therefrom, to make any Permitted Tax Distribution.

 

6.6                            Restriction on Fundamental Changes.  Change its
name, change the nature of its business, enter into any merger, consolidation,
reorganization, or recapitalization, or reclassify its partnership interests
(whether limited or general) or membership interests, as applicable, or convey,
sell, assign, lease, transfer, or otherwise dispose of, in one transaction or a
series of transactions, all or any part of its business or Assets, whether now
owned or hereafter acquired, or acquire any business or Assets from, or capital
stock of, or be a party to any acquisition of, any other Person except for
purchases of inventory and other property to be sold or used in the ordinary
course of business.

 

Notwithstanding the foregoing provisions of this Section:

 

- 74 -

--------------------------------------------------------------------------------


 

(a)                               a Loan Party or any Restricted Subsidiary may
sell or otherwise transfer Assets in accordance with the provisions of
Section 6.7 hereof;

 

(b)                              a Loan Party or any Restricted Subsidiary may
make Investments in accordance with the provisions of Section 6.3 hereof;

 

(c)                               a Loan Party or any Restricted Subsidiary may
acquire any business or Assets (other than Investments, which for the avoidance
of doubt, may be permitted under clause (b) above) from any Person to the extent
that (i) the Distribution by Borrower of the cash, Cash Equivalents or other
Assets used to fund such acquisition would not have violated this Agreement and
(ii) such acquisition would not otherwise result in an Event of Default or an
Unmatured Event of Default;

 

(d)                             a Loan Party or any Restricted Subsidiary may
change its name or corporate, partnership or limited liability structure so long
as, in the case of any change by a Loan Party, the Administrative Entity
provides written notice thereof to Agent on or before the date that is 45 days
after the date when such name or structure change occurs;

 

(e)                               any Person may merge, consolidate or
reorganize with and into a Loan Party or any Restricted Subsidiary, provided
that (i) if such transaction involves a Loan Party, a Loan Party is the sole
surviving entity of such merger, consolidation or reorganization and on or prior
to the consummation of such merger, consolidation or reorganization, such Loan
Party expressly reaffirms its Obligations, if any, to the Lender Group under
this Agreement and the other Loan Documents to which it is a party (provided, in
the case of any Loan Party other than the Borrower, such reaffirmation may be
provided within 5 Business Days of the consummation of such transaction), and
(ii) the consummation of such merger, consolidation or reorganization does not
result in a Change of Control Event; and

 

(f)                                any Restricted Subsidiary may liquidate,
wind-up or dissolve, in each case, in the ordinary course of business,
consistent with past practice and to the extent not otherwise material to the
Loan Parties and their Restricted Subsidiaries; provided that all of the
proceeds of such liquidation, winding up or dissolution allocable to the direct
or indirect ownership in such Subsidiary of Borrower or any other Loan Party are
distributed to the direct or indirect holder of such Subsidiary’s Securities
(pro rata based on ownership at the time of such liquidation, wind-up or
dissolution) or to a Loan Party or a wholly owned Subsidiary of a Loan Party.

 

6.7                            Sale of Assets.  Sell, assign, transfer, convey,
or otherwise dispose of all or any substantial part of its property or business
or any material Assets (determined by reference to the combined financial
condition of the Loan Parties and each Restricted Subsidiary) except that any
Loan Party or Restricted Subsidiary may dispose of any property (including any
investment) (a) in the ordinary course of business and consistent with past
practices or so long as such disposition would not reasonably be expected to
have a Material Adverse Effect, (b) so long as such disposition would not
reasonably be expected to have a Material Adverse Effect, to any Person in the
ordinary course pursuant to the terms of a Benefit Plan and (c) so long as such
disposition would not reasonably be expected to have a Material Adverse Effect,
in connection

 

- 75 -

--------------------------------------------------------------------------------


 

with the transactions contemplated by the agreements set forth on the Disclosure
Statement effected in connection with the IPO Event.

 

6.8                            Transactions with Shareholders and Affiliates. 
Enter into or permit to exist, directly or indirectly, any transaction
(including the purchase, sale, lease, or exchange of any Asset or the rendering
of any service) with any holder of 5% or more of any class of equity interests
of Borrower or any of its Subsidiaries or Affiliates, or with any Affiliate of
Borrower or of any such holder, in each case other than a Loan Party, on terms
taken as a whole that are less favorable to Borrower than those terms that might
be obtained at the time from Persons who are not such a holder, Subsidiary, or
Affiliate, or if such transaction is not one in which terms could be obtained
from such other Person, on terms that are not negotiated in good faith on an
arm’s length basis.  Prior to Borrower or any of its Restricted Subsidiaries
engaging in any such transaction described in this Section 6.8, other than
transactions in de minimis amounts, Borrower shall determine that such
transaction has been negotiated in good faith and on an arm’s length basis.  In
no event shall the foregoing restrictive covenant apply to (a) debt permitted
under Section 6.1, (b) Permitted Investments, (c) the execution, delivery and
performance of the agreements evidencing the obligation to pay the Management
Fees, (d) transactions contemplated by the agreements set forth on the
Disclosure Statement effected in connection with the IPO Event, (e) transactions
in the ordinary course pursuant to the terms of a Benefit Plan, (f) any
investment in a Fund, (g) transactions involving the use, transfer, or other
disposition of any Assets, to the extent that (i) the Distribution by Borrower
of such Assets would not have violated this Agreement and (ii) such use,
transfer, or other disposition would not otherwise result in an Event of Default
or an Unmatured Event of Default or (h) transactions approved by the conflicts
committee of the board of directors of PTP ((or similar governing body) of the
general partner of PTP (or of the PTP, as applicable) (which committee shall be
comprised of at least one independent member of such board of directors (or
similar governing body)).

 

6.9                            Conduct of Business.  Engage in any business
other than the businesses in which it is permitted to conduct under its
Governing Documents (as in effect on the Restatement Effective Date), or any
businesses or activities substantially similar or related thereto.

 

6.10                    Amendments or Waivers of Certain Documents; Actions
Requiring the Consent of Agent.  Without the prior written consent of Agent and
the Required Lenders, which consent shall not unreasonably be withheld or
delayed, agree to any amendment to or waiver of the terms or provisions of its
Governing Documents except for:  (i) immaterial amendments or waivers permitted
by such Governing Documents not requiring the consent of the holders of the
Securities in the applicable Loan Party or Restricted Subsidiary, or
(ii) amendments or waivers which would not, either individually or collectively,
be materially adverse to the interests of the Lender Group.

 

6.11                    Use of Proceeds.  Use the proceeds of the Loans made and
Letters of Credit issued hereunder for any purpose inconsistent with
Section 3.2(e) hereof.  The Borrower will not request any Loan or Letter of
Credit, and the Borrower shall not use, and shall procure that its Subsidiaries
and its or their respective directors, officers, employees and agents shall not
use, the proceeds of any Loan or Letter of Credit (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to

 

- 76 -

--------------------------------------------------------------------------------


 

any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (C)  in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

 

6.12                    Margin Regulation.  Use any portion of the proceeds of
any of the Loans or Letters of Credit in any manner which could reasonably be
expected to cause the Loans, the Letters of Credit, the application of such
proceeds, or the transactions contemplated by this Agreement to violate
Regulations T, U or X of the Federal Reserve Board, or any other regulation of
such board, or to violate the Exchange Act, or to violate the Investment Company
Act of 1940.

 

6.13                    Financial Covenants.

 

(a)                               Management Fees.  Permit Borrower’s
Subsidiaries or the Ares Funds during any twelve month period, commencing with
the twelve month period ending March 31, 2014, to defer payment or fail to pay
in cash as a result of a Triggering Event with respect to the applicable Ares
Fund (or amend or otherwise modify any agreement evidencing any obligation to
pay Management Fees as a result of a Triggering Event with respect to the
applicable Ares Fund, to the extent that any such amendment or modification,
together with any such deferral or failure to pay Management Fees in cash
described above, would result in a failure to pay in cash) Management Fees equal
to 10% or more of all of the Management Fees (taken as a whole) that, as
required to be reported under GAAP, otherwise would have been due and payable to
any Loan Party during such twelve month period.

 

(b)                              Debt to Adjusted EBITDA.  Permit the ratio of
(i) the total outstanding amount of Debt of the Loan Parties and the Restricted
Subsidiaries on a Stand Alone Basis as of the last day of any four fiscal
quarter period of PTP, commencing with the four fiscal quarter period ending
March 31, 2014, to (ii) the Adjusted EBITDA of the Loan Parties and the
Restricted Subsidiaries on a Stand Alone Basis for such period, to be greater
than 4.00:1.00.

 

(c)                               Assets Under Management.  Permit Assets Under
Management at any time to be less than the sum of (i) $32,982,000,000 plus
(ii) 75% of all New Management Fee Assets.

 

6.14                    Restrictive Agreements.  The Borrower will not, and will
not permit any Loan Party, or any Restricted Subsidiary, to, directly or
indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon the ability
of any Restricted Subsidiary to pay in cash any Management Fees to the Loan
Parties, the ability to make or repay loans or advances to the Borrower or any
of its Restricted Subsidiaries or to guarantee Debt of any Loan Party or any of
its Restricted Subsidiaries or the ability in any material respect to pay
dividends or other distributions with respect to any of its Securities, provided
that: the foregoing shall not apply to (x) restrictions existing on the Closing
Date, (y) restrictions and conditions imposed by law, rule or regulation or by
this Agreement or other Loan Documents and (z) customary restrictions and
conditions contained in agreements relating to the sale of any property pending
such sale, provided that such restrictions and

 

- 77 -

--------------------------------------------------------------------------------


 

conditions apply only to the property that is to be sold and such sale is
permitted under this Agreement.

 

6.15                    CLO Management Subsidiaries.  Permit any CLO Management
Subsidiary to engage in any business other than the management, servicing,
administration or similar function performed in connection with a Fund and the
holding of Investments in a Fund or other CLO Management Subsidiary and
activities reasonably related thereto (including, without limitation, the
incurrence of Debt to finance such Investments).

 

ARTICLE VII

 

EVENTS OF DEFAULT AND REMEDIES

 

7.1                            Events of Default.  The occurrence of any one or
more of the following events, acts, or occurrences shall constitute an event of
default (“Event of Default”) hereunder:

 

(a)                               Failure to Make Payments When Due.

 

(i)                                  Borrower shall fail to pay any amount owing
hereunder with respect to the principal of any of the Loans (or cash
collateralize or reimburse obligations in respect of any Letter of Credit) when
such amount is due, whether at stated maturity, by acceleration, or otherwise;

 

(ii)                              Borrower shall fail to pay, within 5 days of
the date when due, any amount owing hereunder with respect to interest on any of
the Loans or with respect to any other amounts (including fees, costs, or
expenses), other than principal (or cash collateralization or reimbursement
obligations in respect of Letters of Credit), payable in connection herewith;

 

(b)                              Breach of Certain Covenants.

 

(i)                                  Borrower shall fail to perform or comply
with any covenant, term, or condition contained in Article VI of this Agreement;

 

(ii)                              [Reserved];

 

(iii)                          Borrower shall fail to perform or comply with any
covenant, term, or condition contained in Section 5.1, 5.2(a), 5.2(b), 5.2(c),
5.2(d), 5.2(e), 5.2(f), 5.6, or 5.9 and such failure shall not have been
remedied or waived within 10 days after the occurrence thereof; or

 

(iv)                          any Loan Party shall fail to perform or comply
with any other covenant, term, or condition contained in this Agreement or other
Loan Documents to which it is a party and such failure shall not have been
remedied or waived within 30 days after receipt of notice from Agent of the
occurrence thereof; provided, however, that this clause (iv) shall not apply
to:  (1) the covenants, terms, or conditions referred to in subsections (a) and
(c) of this Section 7.1; or (2) the covenants, terms, or conditions referred to
in clause (i), (ii) or (iii) above of this subsection (b);

 

- 78 -

--------------------------------------------------------------------------------


 

(c)                               Breach of Representation or Warranty.  Any
financial statement, representation, warranty, or certification made or
furnished by Borrower under this Agreement or in any statement, document,
letter, or other writing or instrument furnished or delivered by or on behalf of
PTP or any Loan Party to Agent or any Lender pursuant to or in connection with
this Agreement or any other Loan Document to which it is a party, or as an
inducement to the Lender Group to enter into this Agreement or any other Loan
Document shall have been false, incorrect, or incomplete in any material respect
when made, effective, or reaffirmed, as the case may be;

 

(d)                             Involuntary Bankruptcy.

 

(i)                                  If an involuntary case seeking the
liquidation or reorganization of PTP or any Loan Party or Significant Restricted
Subsidiary under Chapter 7 or Chapter 11, respectively, of the Bankruptcy Code
or any similar proceeding shall be commenced against PTP or any Loan Party or
Significant Restricted Subsidiary under any other applicable law and any of the
following events occur:  (1) such Person consents to the institution of the
involuntary case or similar proceeding; (2) the petition commencing the
involuntary case or similar proceeding is not timely controverted; (3) the
petition commencing the involuntary case or similar proceeding is not dismissed
within 60 days of the date of the filing thereof; provided, however, that,
during the pendency of such period, the Lender Group shall be relieved of its
obligation to make additional Loans; (4) an interim trustee is appointed to take
possession of all or a substantial portion of the Assets of any Loan Party or
Significant Restricted Subsidiary; or (5) an order for relief shall have been
issued or entered therein;

 

(ii)                              A decree or order of a court having
jurisdiction in the premises for the appointment of a receiver, liquidator,
sequestrator, custodian, trustee, or other officer having similar powers over
PTP, any Loan Party or Significant Restricted Subsidiary to take possession of
all or a substantial portion of its Assets shall have been entered and, within
45 days from the date of entry, is not vacated, discharged, or bonded against,
provided, however, that, during the pendency of such period, the Lender Group
shall be relieved of their obligation to make additional Loans;

 

(e)                               Voluntary Bankruptcy.  PTP or any Loan Party
shall institute a voluntary case seeking liquidation or reorganization under
Chapter 7 or Chapter 11, respectively, of the Bankruptcy Code; PTP or any Loan
Party or Significant Restricted Subsidiary shall file a petition, answer, or
complaint or shall otherwise institute any similar proceeding under any other
applicable law, or shall consent thereto; PTP or any Loan Party or Significant
Restricted Subsidiary shall consent to the conversion of an involuntary case to
a voluntary case; or PTP or any Loan Party or Significant Restricted Subsidiary
shall consent or acquiesce to the appointment of a receiver, liquidator,
sequestrator, custodian, trustee, or other officer with similar powers to take
possession of all or a substantial portion of its Assets; PTP, any Loan Party or
Significant Restricted Subsidiary shall generally fail to pay debts as such
debts become due or shall admit in writing its inability to pay its debts
generally; or any Loan Party or Significant Restricted Subsidiary shall make a
general assignment for the benefit of creditors;

 

(f)                                Dissolution.  Any order, judgment, or decree
shall be entered decreeing the dissolution of PTP or any Loan Party or
Significant Restricted Subsidiary, and such order shall remain undischarged or
unstayed for a period in excess of 45 days;

 

- 79 -

--------------------------------------------------------------------------------


 

(g)                              Change of Control.  A Change of Control Event
shall occur;

 

(h)                              Judgments and Attachments.  Any Loan Party or
Significant Restricted Subsidiary shall suffer any money judgment, writ, or
warrant of attachment, or similar process involving payment of money in an
amount, net of any portion thereof that is covered by or recoverable by such
Loan Party under applicable insurance policies (if any) in excess of $50,000,000
and shall not discharge, vacate, bond, or stay the same within a period of
30 days;

 

(i)                                  Guaranty.  If the obligation of any
Guarantor under the Guaranty is limited or terminated by operation of law or any
Guarantor thereunder, except to the extent permitted by the terms of the Loan
Documents;

 

(j)                                  Material Agreements.  If there is a default
in any material agreement to which Borrower or any Restricted Subsidiary is a
party and such default (a) involves Debt in an aggregate principal amount equal
to $50,000,000 or more and (b) either (i) occurs at the final maturity of the
obligations thereunder, or (ii) results in a right by the other party thereto,
irrespective of whether exercised, to accelerate the maturity of Borrower’s or
any Restricted Subsidiary’s obligations thereunder or to terminate such
agreement;

 

(k)                              Intercompany Subordination Agreement.  If any
Loan Party makes any payment on account of Debt that has been contractually
subordinated under the Intercompany Subordination Agreement, except to the
extent such payment is permitted by the terms of the Intercompany Subordination
Agreement;

 

(l)                                  [Reserved].

 

(m)                          Loan Documents.  Any provision of any Loan Document
shall at any time for any reason be declared to be null and void, or the
validity or enforceability thereof shall be contested by any Loan Party, or a
proceeding shall be commenced by any Loan Party, or by any Governmental
Authority having jurisdiction over any Loan Party, seeking to establish the
invalidity or unenforceability thereof, or any Loan Party shall deny that any
Loan Party has any liability or obligation purported to be created under any
Loan Document; and

 

7.2                            Remedies.  Upon the occurrence of an Event of
Default:

 

(a)                               If such Event of Default arises under
subsections (d) or (e) of Section 7.1 hereof, then the Revolver Commitments
hereunder immediately shall terminate and all of the Obligations owing hereunder
or under the other Loan Documents automatically shall become immediately due and
payable (including without limitation the cash collateralization of the Letters
of Credit in accordance with Section 2.8(a) hereof), without presentment,
demand, protest, notice, or other requirements of any kind, all of which are
hereby expressly waived by Borrower; and

 

(b)                              In the case of any other Event of Default that
has occurred and is continuing, the Agent at the request of the Required
Lenders, by written notice to Borrower, may declare the Revolver Commitments
hereunder terminated and all of the Obligations owing hereunder or under the
Loan Documents to be, and the same immediately shall become due and payable
(including without limitation the cash collateralization of the Letters of
Credit in

 

- 80 -

--------------------------------------------------------------------------------


 

accordance with the provisions hereof), without presentment, demand, protest,
further notice, or other requirements of any kind, all of which are hereby
expressly waived by Borrower.

 

Upon acceleration, Agent (without notice to or demand upon Borrower, which are
expressly waived by Borrower to the fullest extent permitted by law), shall be
entitled to proceed to protect, exercise, and enforce the Lender Group’s rights
and remedies hereunder or under the other Loan Documents, or any other rights
and remedies as are provided by law or equity.  Agent may determine, in its sole
discretion, the order and manner in which the Lender Group’s rights and remedies
are to be exercised.  All payments received by Agent shall be applied in
accordance with Section 2.3(d)(i).

 

ARTICLE VIII

 

EXPENSES AND INDEMNITIES

 

8.1                            Expenses.  Irrespective of whether any Loans are
made hereunder, Borrower agrees to pay on demand any and all Lender Group
Expenses.

 

8.2                            Indemnity.

 

(a)                               In addition to the payment of expenses
pursuant to Section 8.1 hereof, and irrespective of whether the transactions
contemplated hereby are consummated, Borrower agrees to indemnify, exonerate,
defend, pay, and hold harmless the Agent-Related Persons, the Lender-Related
Persons, and each Participant (collectively the “Indemnitees” and individually
as “Indemnitee”) from and against any and all liabilities, obligations, losses,
damages, penalties, actions, causes of action, judgments, suits, claims, costs,
expenses, and disbursements of any kind or nature whatsoever (including, the
reasonable fees and disbursements of counsel for such Indemnitees in connection
with any investigation, administrative, or judicial proceeding, whether such
Indemnitee shall be designated a party thereto), that may be imposed on,
incurred by, or asserted against such Indemnitee, in any manner relating to or
arising out of the Total Commitments, the use or intended use of the proceeds of
the Loans, Letters of Credit or the consummation of the transactions
contemplated by this Agreement, including any matter relating to or arising out
of the filing or recordation of any of the Loan Documents which filing or
recordation is done based upon information supplied by Borrower to Agent and its
counsel (the “Indemnified Liabilities”); provided, however, that Borrower shall
have no obligation hereunder to any Indemnitee to the extent that such
Indemnified Liabilities are found in a final non-appealable judgment by a court
of competent jurisdiction to have resulted from the fraud, gross negligence or
willful misconduct of such Indemnitee.  Each Indemnitee will promptly notify
Borrower of each event of which it has knowledge which may give rise to a claim
under the indemnification provisions of this Section 8.2.  To the extent that
the undertaking to indemnify, pay, and hold harmless set forth in the preceding
sentence may be unenforceable because it is violative of any law or public
policy, Borrower shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities that is permissible under
applicable law.  The obligations of Borrower under this Section 8.2 shall
survive the termination of this Agreement and the discharge of Borrower’s other
obligations hereunder.

 

- 81 -

--------------------------------------------------------------------------------


 

(b)                              Reimbursement by Lenders.  To the extent that
the Borrower fails to pay any amount required to be paid by it to the Agent or
an Issuing Lender under Section 8.2(a), each Lender severally agrees to pay to
the Agent or such Issuing Lender, as the case may be, such Lender’s Pro Rata
Share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the Agent or
such Issuing Lender in its capacity as such.

 

(c)                               Waiver of Consequential Damages, Etc.  To the
extent permitted by applicable law, the Borrower shall not assert, and hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, any Loan or Letter
of Credit or the use of the proceeds thereof.  Without limiting the foregoing,
no Indemnitee referred to in subsection (a) above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

 

ARTICLE IX

 

ASSIGNMENT AND PARTICIPATIONS

 

9.1                            Assignments and Participations.

 

(a)                               With the consent of Administrative Entity
(which consent of Administrative Entity shall not be (x) required if an Event of
Default has occurred and is continuing, or (y) other than with respect to Direct
Competitors, unreasonably withheld, conditioned or delayed), any Lender may
assign and delegate to one or more assignees (each an “Assignee”) that are
Eligible Transferees all, or any ratable part of all, of the Obligations, the
Revolver Commitments, the Loans and the other rights and obligations of such
Lender hereunder and under the other Loan Documents, in a minimum amount of
$5,000,000 (or the remaining amount of any Lender’s Revolver Commitment or
amount of Loans, if less); provided, however, that Borrower and Agent may
continue to deal solely and directly with such Lender in connection with the
interest so assigned to an Assignee until (i) written notice of such assignment,
together with payment instructions, addresses, and related information including
any documentation required pursuant to Section 2.23(e), (f) and (g) with respect
to the Assignee, have been given to Administrative Entity and Agent by such
Lender and the Assignee, (ii) such Lender and its Assignee have delivered to
Administrative Entity and Agent an Assignment and Acceptance, fully executed and
delivered by each party thereto, and (iii) the assigning Lender or Assignee has
paid to Agent for Agent’s separate account a processing fee in the amount of
$3,500.  Anything contained herein to the contrary notwithstanding, the payment
of any fees shall not be required and the Assignee need not be an Eligible
Transferee and the consent of Administrative Entity shall not be required if
such assignment is in connection with any merger,

 

- 82 -

--------------------------------------------------------------------------------


 

consolidation, sale, transfer, or other disposition of all or any substantial
portion of the business or loan portfolio of the assigning Lender.

 

(b)                              From and after the date that Agent notifies the
assigning Lender (with a copy to Borrower) that it has received an executed
Assignment and Acceptance satisfying clause (a) above and payment of the
above-referenced processing fee, (i) the Assignee thereunder shall be a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment and Acceptance, shall have the rights
and obligations of a Lender under the Loan Documents, and (ii) the assigning
Lender shall, to the extent that rights and obligations hereunder and under the
other Loan Documents have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights (except with respect to Section 8.2 hereof)
and be released from any future obligations under this Agreement (and in the
case of an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement and the other
Loan Documents, such Lender shall cease to be a party hereto and thereto), and
such assignment shall effect a novation between Borrower and the Assignee;
provided, however, that nothing contained herein shall release any assigning
Lender from obligations that survive the termination of this Agreement,
including such assigning Lender’s obligations under Section 8.2(b) of this
Agreement relating to any period prior to the effectiveness of such assignment.

 

(c)                               Immediately upon Agent’s receipt of the
required processing fee payment and the fully executed Assignment and Acceptance
satisfying clause (a) above, this Agreement shall be deemed to be amended to the
extent, but only to the extent, necessary to reflect the addition of the
Assignee and the resulting adjustment of the Revolver Commitments or the Loans
arising therefrom.  The Revolver Commitment and the Loans allocated to each
Assignee shall reduce such Revolver Commitments or Loans of the assigning Lender
pro tanto.

 

(d)                             Any Lender may at any time sell to one or more
commercial banks, financial institutions, or other Persons not Affiliates of
such Lender and who are not Direct Competitors (a “Participant”) participating
interests in its Obligations, its Loans, the Revolver Commitment, and the other
rights and interests of that Lender (the “Originating Lender”) hereunder and
under the other Loan Documents; provided, however, that (i) the Originating
Lender shall remain a “Lender” for all purposes of this Agreement and the other
Loan Documents and the Participant receiving the participating interest in the
Obligations, the Loans, the Revolver Commitments, and the other rights and
interests of the Originating Lender hereunder shall not constitute a “Lender”
hereunder or under the other Loan Documents and the Originating Lender’s
obligations under this Agreement shall remain unchanged, (ii) the Originating
Lender shall remain solely responsible for the performance of such obligations,
(iii) Borrower, Agent, and the Lenders shall continue to deal solely and
directly with the Originating Lender in connection with the Originating Lender’s
rights and obligations under this Agreement and the other Loan Documents,
(iv) no Lender shall transfer or grant any participating interest under which
the Participant has the right to approve any amendment to, or any consent or
waiver with respect to, this Agreement or any other Loan Document, except to the
extent such amendment to, or consent or waiver with respect to this Agreement or
of any other Loan Document would (A) extend the final maturity date of the
Obligations hereunder in which such Participant is participating, (B) reduce the
interest rate applicable to the Obligations hereunder in which such Participant
is participating, (C) release all or substantially all of the

 

- 83 -

--------------------------------------------------------------------------------


 

guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender, or (E) change
the amount or due dates of scheduled principal repayments or prepayments or
premiums, and (v) all amounts payable by Borrower hereunder shall be determined
as if such Lender had not sold such participation, except that, if amounts
outstanding under this Agreement are due and unpaid, or shall have been declared
or shall have become due and payable upon the occurrence of an Event of Default,
each Participant shall be deemed to have the right of set off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement.  The rights of any Participant only shall be
derivative through the Originating Lender with whom such Participant
participates and no Participant shall have any rights under this Agreement or
the other Loan Documents or any direct rights as to the other Lenders, Agent,
Borrower, its Subsidiaries, or otherwise in respect of the Obligations.  No
Participant shall have the right to participate directly in the making of
decisions by the Lenders among themselves. Each Originating Lender shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Revolver Commitments or other obligations under the Loan Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any commitments, loans or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.

 

(e)                               In connection with any such assignment or
participation or proposed assignment or participation, a Lender may, subject to
the provisions of Section 11.11,  disclose all documents and information which
it now or hereafter may have relating to Borrower and its Subsidiaries and their
respective businesses.

 

(f)                                Any other provision in this Agreement
notwithstanding, any Lender may at any time create a security interest in, or
pledge, all or any portion of its rights under and interest in this Agreement in
favor of any Federal Reserve Bank in accordance with Regulation A of the Federal
Reserve Bank or U.S. Treasury Regulation 31 CFR §203.24 or any other central
bank having jurisdiction over such Lender, and such Federal Reserve Bank or
other central bank may enforce such pledge or security interest in any manner
permitted under applicable law.

 

9.2                            Successors.  This Agreement shall bind and inure
to the benefit of the respective successors and assigns of each of the parties;
provided, however, that Borrower may not assign this Agreement or any rights or
duties hereunder without the Lenders’ prior written consent and any prohibited
assignment shall be absolutely void ab initio.  No consent to assignment by the
Lenders shall release Borrower from its Obligations.  A Lender may assign this
Agreement and the other Loan Documents and its rights and duties hereunder and
thereunder pursuant to Section 9.1 hereof and, except as expressly required
pursuant to Section 9.1 hereof, no consent or approval by Borrower is required
in connection with any such assignment.

 

- 84 -

--------------------------------------------------------------------------------


 

ARTICLE X

 

AGENT; THE LENDER GROUP

 

10.1                    Appointment and Authorization of Agent.  Each of the
Lenders and each of the Issuing Lenders hereby irrevocably appoints Agent as its
agent and authorizes the Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Agent by the terms hereof, together
with such actions and powers as are reasonably incidental thereto.

 

The bank serving as the Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not the Agent, and such bank and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if it were not the
Agent hereunder.

 

The Agent shall not have any duties or obligations except those expressly set
forth herein.  Without limiting the generality of the foregoing, (a) the Agent
shall not be subject to any fiduciary or other implied duties, regardless of
whether an Unmatured Event of Default or Event of Default has occurred and is
continuing, (b) the Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Agent is required to exercise in
writing as directed by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 11.2), and (c) except as expressly set forth herein, the Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Agent or any of its
Affiliates in any capacity.  The Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 11.2) or in the absence of its own
gross negligence or willful misconduct.  The Agent shall be deemed not to have
knowledge of any Unmatured Event of Default or Event of Default unless and until
written notice thereof is given to the Agent by the Borrower or a Lender, and
the Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Agent.

 

The Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person.  The Agent also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon.  The Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants

 

- 85 -

--------------------------------------------------------------------------------


 

and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

 

The Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by the Agent.  The Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties.  The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Agent.

 

Subject to the appointment and acceptance of a successor Agent as provided in
this paragraph, the Agent may resign at any time by notifying the Lenders, the
Issuing Lenders and the Borrower.  Upon any such resignation, the Required
Lenders shall have the right, with the consent of the Borrower not to be
unreasonably withheld or delayed (or if an Event of Default has occurred and is
continuing, in consultation with the Borrower), to appoint a successor.  If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may, on behalf of the Lenders and
the Issuing Lenders, appoint a successor Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank.  Upon the
acceptance of its appointment as Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Agent, and the retiring Agent shall be discharged from
its duties and obligations hereunder.  The fees payable by the Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor.  After the Agent’s
resignation hereunder, the provisions of this Article X and Sections 8.1 and 8.2
shall continue in effect for the benefit of such retiring Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while it was acting as Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Agent or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any related agreement or any document furnished hereunder or
thereunder.

 

10.2                    [Reserved].

 

10.3                    Reports and Information.  By becoming a party to this
Agreement, each Lender:

 

(a)                               is deemed to have requested that Agent furnish
such Lender, promptly after it becomes available, a copy of each document
delivered to Agent pursuant to Sections 5.2(a), (b), (c), (d) and (f)(i) (each a
“Report” and collectively, “Reports”), and Agent shall so furnish each Lender
with such Reports,

 

- 86 -

--------------------------------------------------------------------------------


 

(b)                              expressly agrees and acknowledges that Agent
does not (i) make any representation or warranty as to the accuracy of any
Report, and (ii) shall not be liable for any information contained in any
Report, and

 

(c)                               agrees to keep all Reports and other material,
non-public information regarding PTP and its Subsidiaries and their operations,
assets, and existing and contemplated business plans in a confidential manner in
accordance with Section 11.11.

 

In addition to the foregoing: (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Borrower to Agent that has not been contemporaneously
provided by Borrower to such Lender, and, upon receipt of such request, Agent
promptly shall provide a copy of same to such Lender, and (y) to the extent that
Agent is entitled, under any provision of the Loan Documents, to request
additional reports or information from Borrower, any Lender may, from time to
time, reasonably request Agent to exercise such right as specified in such
Lender’s notice to Agent, whereupon Agent promptly shall request of Borrower the
additional reports or information reasonably specified by such Lender, and, upon
receipt thereof from Borrower, Agent promptly shall provide a copy of same to
such Lender.

 

10.4                    Set Off; Sharing of Payments.

 

(a)                               If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured.  The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

 

(b)                              If, at any time or times any Lender shall
receive (i) by payment, foreclosure, setoff, or otherwise, any payments with
respect to the Obligations, except for any such proceeds or payments received by
such Lender from Agent pursuant to the terms of this Agreement, or (ii) payments
from Agent in excess of such Lender’s ratable portion of all such distributions
by Agent, such Lender promptly shall (1) turn the same over to Agent, in kind,
and with such endorsements as may be required to negotiate the same to Agent, or
in immediately available funds, as applicable, for the account of all of the
Lenders and for application to the Obligations in accordance with the applicable
provisions of this Agreement, or (2) purchase, without recourse or warranty, an
undivided interest and participation in the Obligations owed to the other
Lenders so that such excess payment received shall be applied ratably as among
the Lenders in accordance with their Pro Rata Shares; provided, however, that to
the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest

 

- 87 -

--------------------------------------------------------------------------------


 

except to the extent that such purchasing party is required to pay interest in
connection with the recovery of the excess payment.

 

10.5                    Payments by Agent to the Lenders.  All payments to be
made by Agent to the Lenders shall be made by bank wire transfer of immediately
available funds pursuant to such wire transfer instructions as each party may
designate for itself by written notice to Agent.  Concurrently with each such
payment, Agent shall identify whether such payment (or any portion thereof)
represents principal, premium, fees, or interest of the Obligations.

 

10.6                    Several Obligations; No Liability.  Notwithstanding that
certain of the Loan Documents now or hereafter may have been or will be executed
only by or in favor of Agent in its capacity as such, and not by or in favor of
the Lenders, any and all obligations on the part of Agent (if any) to make any
credit available hereunder shall constitute the several (and not joint)
obligations of the respective Lenders on a ratable basis, according to their
respective Revolver Commitments, to make an amount of such credit not to exceed,
in principal amount, at any one time outstanding, the amount of their respective
Revolver Commitments.  Nothing contained herein shall confer upon any Lender any
interest in, or subject any Lender to any liability for, or in respect of, the
business, assets, profits, losses, or liabilities of any other Lender.  Each
Lender shall be solely responsible for notifying its Participants of any matters
relating to the Loan Documents to the extent any such notice may be required,
and no Lender shall have any obligation, duty, or liability to any Participant
of any other Lender.  No member of the Lender Group shall have any liability for
the acts of any other member of the Lender Group.  No Lender shall be
responsible to Borrower or any other Person for any failure by any other Lender
to fulfill its obligations to make credit available hereunder, nor to advance
for it or on its behalf in connection with its Revolver Commitment, nor to take
any other action on its behalf hereunder or in connection with the financing
contemplated herein.

 

ARTICLE XI

 

MISCELLANEOUS

 

11.1                    No Waivers, Remedies.  No failure or delay on the part
of Agent or any Lender, or the holder of any interest in this Agreement in
exercising any right, power, privilege, or remedy under this Agreement or any of
the other Loan Documents shall impair or operate as a waiver thereof, nor shall
any single or partial exercise of any such right, power, privilege, or remedy
preclude any other or further exercise thereof or the exercise of any other
right, power, privilege, or remedy.  The waiver of any such right, power,
privilege, or remedy with respect to particular facts and circumstances shall
not be deemed to be a waiver with respect to other facts and circumstances.  The
remedies provided for under this Agreement or the other Loan Documents are
cumulative and are not exclusive of any remedies that may be available to Agent
or any Lender, or the holder of any interest in this Agreement at law, in
equity, or otherwise.

 

11.2                    Waivers and Amendments.  No amendment or waiver of any
provision of this Agreement (other than an amendment pursuant to and in
accordance with Section 2.18) or any other Loan Document (other than any Fee
Letter), and no consent with respect to any departure by Borrower therefrom,
shall be effective unless the same shall be in writing and signed by the
Required Lenders (or by Agent at the written request of the Required Lenders)
and

 

- 88 -

--------------------------------------------------------------------------------


 

Borrower and then any such waiver or consent shall be effective, but only in the
specific instance and for the specific purpose for which given; provided,
however, that no such waiver, amendment, or consent shall:

 

(a)                               increase or extend any Revolver Commitment of
any Lender without the written consent of such Lender; provided that no
amendment, modification or waiver of any condition precedent, covenant, Event of
Default or Unmatured Event of Default shall constitute an increase in any
Revolver Commitment of any Lender,

 

(b)                              postpone or delay any date fixed by this
Agreement or any other Loan Document for any payment of principal, interest,
fees, or other amounts due hereunder or under any other Loan Document without
the written consent of each Lender adversely affected thereby,

 

(c)                               reduce the principal of, or the rate of
interest on, any loan or other extension of credit hereunder, or reduce any fees
or other amounts payable hereunder or under any other Loan Document without the
written consent of each Lender adversely affected thereby,

 

(d)                             change “Pro Rata Share” or Sections 2.3 or 10.4
in a manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender adversely affected thereby,

 

(e)                               amend or modify this Section or any provision
of this Agreement providing for consent or other action by all Lenders without
the written consent of each Lender,

 

(f)                                change the definition of “Required Lenders”
without the written consent of each Lender, or

 

(g)                              other than as permitted by Article XII, release
any Loan Party from any obligation for the payment of money without the written
consent of each Lender, and

 

provided further, however, that no amendment, waiver or consent shall, unless in
writing and signed by Agent or the respective Issuing Lender, as applicable,
affect the rights or duties of Agent or such Issuing Lender, as applicable,
under this Agreement or any other Loan Document.  The foregoing notwithstanding,
any amendment, modification, waiver, consent, termination, or release of, or
with respect to, any provision of this Agreement or any other Loan Document that
relates only to the relationship of the Lender Group among themselves, and that
does not affect the rights or obligations of Borrower, shall not require consent
by or the agreement of Borrower.  The foregoing to the contrary notwithstanding,
an amendment to this Agreement to effectuate an Approved Increase shall only
require the consent of Borrower, the Agent and the new Lender and shall not
require the consent of any other Lender.

 

If any action to be taken by the Lender Group or Agent hereunder requires the
greater than majority or unanimous consent, authorization, or agreement of all
Lenders, and a Lender (“Holdout Lender”) fails to give its consent,
authorization, or agreement or if any Lender is a Defaulting Lender hereunder,
then Agent or, if no Event of Default has occurred and is continuing, Borrower,
upon at least 5 Business Days’ prior irrevocable notice to the Holdout Lender or
Defaulting Lender, may permanently replace the Holdout Lender or Defaulting
Lender

 

- 89 -

--------------------------------------------------------------------------------


 

with one or more substitute Lenders (each, a “Replacement Lender”), and the
Holdout Lender or Defaulting Lender shall have no right to refuse to be replaced
hereunder.  Such notice to replace the Holdout Lender or Defaulting Lender shall
specify an effective date for such replacement, which date shall not be later
than 15 Business Days after the date such notice is given.  Prior to the
effective date of such replacement, the Holdout Lender or Defaulting Lender, as
applicable, and each Replacement Lender shall execute and deliver an Assignment
and Acceptance, subject only to the Holdout Lender or such Defaulting Lender
being repaid its share of the outstanding Obligations (including an assumption
of its Pro Rata Share of any participation in any Letter of Credit Usage)
without any premium or penalty of any kind whatsoever.  If the Holdout Lender or
Defaulting Lender shall refuse or fail to execute and deliver any such
Assignment and Acceptance prior to the effective date of such replacement, the
Holdout Lender or Defaulting Lender shall be deemed to have executed and
delivered such Assignment and Acceptance.  The replacement of any Holdout Lender
or Defaulting Lender shall be made in accordance with the terms of Section 9.1. 
Until such time as the Replacement Lenders shall have acquired all of the
Obligations, the Revolver Commitments, and the other rights and obligations of
the Holdout Lender or Defaulting Lender hereunder and under the other Loan
Documents, the Holdout Lender or Defaulting Lender, as applicable, shall remain
obligated to make its Pro Rata Share of Loans and to purchase a participation in
each Letter of Credit, in accordance with this Agreement.

 

11.3                    Notices.  Except as otherwise provided herein, all
notices, demands, instructions, requests, and other communications required or
permitted to be given to, or made upon, any party hereto shall be in writing and
(except for financial statements and certain other documents to be furnished
pursuant hereto, which may be sent as provided herein) shall be personally
delivered or sent by registered or certified mail, postage prepaid, return
receipt requested, or by courier, electronic mail (at such e-mail addresses as a
party may designate in accordance herewith), or facsimile and shall be deemed to
be given for purposes of this Agreement on the day that such writing is received
by the Person to whom it is to be sent pursuant to the provisions of this
Agreement.  Unless otherwise specified in a notice sent or delivered in
accordance with the foregoing provisions of this Section 11.3, notices, demands,
requests, instructions, and other communications in writing shall be given to or
made upon the respective parties hereto at their respective addresses (or to
their respective facsimile numbers) indicated on Exhibit 11.3 attached hereto.

 

11.4                    Successors and Assigns.  This Agreement shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and permitted assigns; provided, however, that Borrower may not
assign or transfer any interest or rights hereunder without the prior written
consent of Agent and the Lenders and any such prohibited assignment or transfer
shall be absolutely void.

 

11.5                    Headings.  Article and Section headings used in this
Agreement and the table of contents preceding this Agreement are for convenience
of reference only and shall neither constitute a part of this Agreement for any
other purpose nor affect the construction of this Agreement.

 

11.6                    Execution in Counterparts; Effectiveness.  This
Agreement may be executed in any number of counterparts and by different parties
on separate counterparts, each of

 

- 90 -

--------------------------------------------------------------------------------


 

which, when executed and delivered, shall be deemed to be an original, and all
of which, when taken together, shall constitute but one and the same Agreement. 
Delivery of an executed counterpart of this Agreement by facsimile or other
electronic method of transmission shall be equally as effective as delivery of
an original executed counterpart of this Agreement.  Any party delivering an
executed counterpart of this Agreement by facsimile or other electronic method
of transmission also shall deliver an original executed counterpart of this
Agreement but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Agreement.  The
foregoing shall apply to each other Loan Document mutatis mutandis.

 

11.7                    GOVERNING LAW.  EXCEPT AS SPECIFICALLY SET FORTH IN ANY
OTHER LOAN DOCUMENT:  (A) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE
DEEMED TO HAVE BEEN MADE IN THE STATE OF NEW YORK; AND (B) THE VALIDITY OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND THE CONSTRUCTION, INTERPRETATION,
AND ENFORCEMENT HEREOF AND THEREOF, AND THE RIGHTS OF THE PARTIES THERETO SHALL
BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

 

11.8                    JURISDICTION AND VENUE.  TO THE EXTENT THEY MAY LEGALLY
DO SO, THE PARTIES HERETO AGREE THAT ALL ACTIONS, SUITS, OR PROCEEDINGS ARISING
BETWEEN ANY MEMBER OF THE LENDER GROUP OR BORROWER IN CONNECTION WITH THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN THE
STATE OR FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK. 
BORROWER AND EACH MEMBER OF THE LENDER GROUP, TO THE EXTENT THEY MAY LEGALLY DO
SO, HEREBY WAIVE ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 11.8 AND STIPULATE THAT THE STATE AND FEDERAL
COURTS LOCATED IN THE STATE OF NEW YORK SHALL HAVE IN PERSONAM JURISDICTION AND
VENUE OVER SUCH PERSON FOR THE PURPOSE OF LITIGATING ANY SUCH DISPUTE,
CONTROVERSY, OR PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS.  TO THE EXTENT PERMITTED BY LAW, SERVICE OF PROCESS
SUFFICIENT FOR PERSONAL JURISDICTION IN ANY ACTION AGAINST BORROWER MAY BE MADE
BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO ITS ADDRESS
INDICATED ON EXHIBIT 11.3 ATTACHED HERETO.

 

11.9                    WAIVER OF TRIAL BY JURY.  BORROWER AND EACH MEMBER OF
THE LENDER GROUP, TO THE EXTENT THEY MAY LEGALLY DO SO, HEREBY EXPRESSLY WAIVE
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION, CAUSE OF ACTION, OR
PROCEEDING ARISING UNDER OR WITH RESPECT TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS, OR IN ANY WAY CONNECTED WITH, OR RELATED TO, OR INCIDENTAL TO, THE
DEALINGS OF THE PARTIES HERETO WITH RESPECT TO

 

- 91 -

--------------------------------------------------------------------------------


 

THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS RELATED HERETO
OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
IRRESPECTIVE OF WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE.  TO THE EXTENT
THEY MAY LEGALLY DO SO, BORROWER AND EACH MEMBER OF THE LENDER GROUP HEREBY
AGREE THAT ANY SUCH CLAIM, DEMAND, ACTION, CAUSE OF ACTION, OR PROCEEDING SHALL
BE DECIDED BY A COURT TRIAL WITHOUT A JURY AND THAT ANY PARTY HERETO MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 11.9 WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE OTHER PARTY OR PARTIES HERETO TO WAIVER OF ITS OR
THEIR RIGHT TO TRIAL BY JURY.

 

11.10            Independence of Covenants.  All covenants under this Agreement
and other Loan Documents shall be given independent effect so that if a
particular action or condition is not permitted by any one covenant, the fact
that it would be permitted by another covenant, shall not avoid the occurrence
of an Event of Default or Unmatured Event of Default if such action is taken or
condition exists.

 

11.11            Confidentiality.  Agent and Lenders each individually (and not
jointly or jointly and severally) agree that material, non-public information
regarding PTP, the Loan Parties and their respective Subsidiaries, their
operations, assets, and existing and contemplated business plans shall be
treated by Agent and the Lenders in a confidential manner, used only in
connection with this Agreement and in compliance with applicable laws, including
United States federal or state securities laws, and shall not be disclosed by
Agent and the Lenders to Persons who are not parties to this Agreement, except: 
(a) to attorneys for and other advisors, accountants, auditors, and consultants
to any member of the Lender Group, (b) to Subsidiaries and Affiliates of any
member of the Lender Group and any of their respective officers, directors,
employees, counsel, accountants, auditors and other representatives; provided
that in the case of clause (a) and (b), such Persons to whom such disclosure is
made will be informed of the confidential nature of such information and
instructed to keep such information confidential, (c) as may be required by
statute, decision, or judicial or administrative order, rule, regulation or any
Governmental Authority (other than any state, federal or foreign authority or
examiner regulating banks or banking); provided that, to the extent it may
lawfully do so, Agent or any such Lender shall notify Borrower of such
requirement prior to any disclosure of such information to a party that Agent or
such Lender reasonably believes may not keep such information confidential and
shall reasonably cooperate with Borrower in any lawful effort by Borrower to
prevent or limit such disclosure or otherwise protect the confidentiality of
such information, (d) as may be agreed to in advance by Borrower or its
Subsidiaries or as requested or required by any Governmental Authority (other
than any state, federal or foreign authority or examiner regulating banks or
banking) pursuant to any subpoena or other legal process; provided that, to the
extent it may lawfully do so, Agent or any such Lender shall notify Borrower of
such requirement prior to any disclosure of such information to a party that
Agent or such Lender reasonably believes may not keep such information
confidential and shall reasonably cooperate with Borrower in any lawful effort
by Borrower to prevent or limit such disclosure or otherwise protect the
confidentiality of such information, (e) as requested or required by any state,
federal or foreign regulatory or other authority or examiner regulating banks or
banking, (f) as to any such information that is or becomes generally available
to the public (other than as a result of

 

- 92 -

--------------------------------------------------------------------------------


 

prohibited disclosure by Agent or the Lenders), (g) in connection with any
assignment, prospective assignment, sale, prospective sale, participation or
prospective participations, or pledge or prospective pledge of any Lender’s
interest under this Agreement, provided that any such assignee, prospective
assignee, purchaser, prospective purchaser, participant, prospective
participant, pledgee, or prospective pledgee is reasonably expected to be a
permitted assignee, purchaser, participant, or pledgee hereof shall have agreed
in writing to receive such information hereunder subject to the terms of this
Section, and (i) in connection with any litigation or other adversary proceeding
involving parties hereto which such litigation or adversary proceeding involves
claims related to the rights or duties of such parties under this Agreement or
the other Loan Documents.  The provisions of this Section 11.11 shall survive
for 2 years after the payment in full of the Obligations. Notwithstanding the
foregoing, confidential information shall not include, as to any Agent or
Lender, information independently developed by such Person or its Affiliates,
information that was in such Person’s and/or Affiliates possession prior to the
Restatement Effective Date and was not known by such Person or its Affiliates to
be from a confidential source and information that is provided to such Person
and/or its Affiliates after the Restatement Effective Date from any source
without a known obligation of confidentiality to the Borrower and its
Affiliates.

 

11.12            Complete Agreement.  This Agreement, together with the exhibits
hereto, the Disclosure Statement, and the other Loan Documents is intended by
the parties hereto as a final expression of their agreement and is intended as a
complete statement of the terms and conditions of their agreement with respect
to the subject matter of this Agreement and shall not be contradicted or
qualified by any other agreement, oral or written, before the Restatement
Effective Date.

 

11.13            USA Patriot Act Notice.  Each Lender hereby notifies the Loan
Parties that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56) signed into law October 26, 2001 (the “USA Patriot Act”), it may
be required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of such Loan Party and
other information that will allow such Lender to identify such Loan Party in
accordance with the USA Patriot Act.

 

11.14            No Novation.  Borrower, the Lenders and Agent hereby agree that
this Agreement amends and restates the Existing Credit Agreement in its entirety
(and therefore, this Agreement shall not constitute or effectuate a novation
thereof) and all Loans, Letters of Credit and other Obligations of the Loan
Parties outstanding under the Existing Credit Agreement as of the Closing Date
shall be deemed to be Loans, Letters of Credit and Obligations outstanding under
this Agreement (and the Borrower and each Guarantor hereby assume all such
Obligations) without further action by any Person except as otherwise expressly
modified by this Agreement and the other Loan Documents.  The rights and duties
of Ares and AIH (as predecessors in interest to the Borrower), Agent, and the
Lenders with respect to all matters relating to time periods prior to the
Restatement Effective Date shall be determined in accordance with the terms of
the Existing Credit Agreement, and the rights and duties of Borrower, Agent, and
the Lenders with respect to all matters relating to time periods from and after
the Restatement Effective Date shall be determined in accordance with the
provisions of this Agreement and the Loan Documents.  This Agreement does not
extinguish the obligations for the payment of money outstanding under the
Existing Credit Agreement (including without

 

- 93 -

--------------------------------------------------------------------------------


 

limitation, Section 12.8) or discharge or release the obligations or the liens
or priority of any mortgage, pledge, security agreement or any other security
therefor.  Nothing herein contained shall be construed as a substitution or
novation of the obligations outstanding under the Existing Credit Agreement or
instruments securing the same, which shall remain in full force and effect,
except as modified hereby (including without limitation, Section 12.8) or by
instruments executed concurrently herewith.  Except as expressly set forth
herein (including without limitation, Section 12.8), nothing in this Agreement
shall be construed as a release or other discharge of any Loan Party from any of
their obligations or liabilities under the Existing Credit Agreement.

 

11.15            Judgment Currency.  This is an international loan transaction
in which the specification of Dollars or any Alternative Currency, as the case
may be (the “Specified Currency”), and payment in New York City or the country
of the Specified Currency, as the case may be (the “Specified Place”), is of the
essence, and the Specified Currency shall be the currency of account in all
events relating to Loans or reimbursement obligations denominated in the
Specified Currency.  The payment obligations of the Borrower under this
Agreement shall not be discharged or satisfied by an amount paid in another
currency or in another place, whether pursuant to a judgment or otherwise, to
the extent that the amount so paid on conversion to the Specified Currency and
transfer to the Specified Place under normal banking procedures does not yield
the amount of the Specified Currency at the Specified Place due hereunder.  If
for the purpose of obtaining judgment in any court it is necessary to convert a
sum due hereunder in the Specified Currency into another currency (the “Second
Currency”), the rate of exchange that shall be applied shall be the rate at
which in accordance with normal banking procedures the Agent could purchase the
Specified Currency with the Second Currency on the Business Day next preceding
the day on which such judgment is rendered.  The obligation of the Borrower in
respect of any such sum due from it to the Agent or any Lender hereunder or
under any other Loan Document (in this Section called an “Entitled Person”)
shall, notwithstanding the rate of exchange actually applied in rendering such
judgment, be discharged only to the extent that on the Business Day following
receipt by such Entitled Person of any sum adjudged to be due hereunder in the
Second Currency such Entitled Person may in accordance with normal banking
procedures purchase and transfer to the Specified Place the Specified Currency
with the amount of the Second Currency so adjudged to be due; and the Borrower
hereby, as a separate obligation and notwithstanding any such judgment, agrees
to indemnify such Entitled Person against, and to pay such Entitled Person on
demand, in the Specified Currency, the amount (if any) by which the sum
originally due to such Entitled Person in the Specified Currency hereunder
exceeds the amount of the Specified Currency so purchased and transferred.

 

11.16            Ares Holdings as Agent for Each Entity Comprising the
Borrower.  Each of the entities comprising the Borrower hereby appoints Ares
Holdings as its agent, attorney-in-fact and representative (the “Administrative
Entity”) for the purpose of (i) making any borrowing requests or other requests
required under this Agreement, (ii) the giving and receipt of notices by and to
Borrower under this Agreement, (iii) the delivery of all documents, reports,
financial statements and written materials required to be delivered by Borrower
under this Agreement, and (iv) all other purposes incidental to any of the
foregoing.  Each entity comprising Borrower agrees that any action taken by Ares
Holdings as Administrative Entity shall be binding upon such entity to the same
extent as if directly taken by such entity.  Each of the entities comprising

 

- 94 -

--------------------------------------------------------------------------------


 

the Borrower hereby jointly and severally hereby indemnifies the Indemnitees and
holds the Indemnitees harmless as set forth in Section 8.2 hereof.

 

11.17            No Fiduciary Duties.  Each of the Loan Parties hereby
acknowledges and agrees that none of the Agent, the Issuing Lenders nor any
Lender has any fiduciary relationship with or duty to such Loan Party arising
out of or in connection with this Agreement or any of the other Loan Documents,
and the relationship between the Agent, the Issuing Lenders and Lenders, on the
one hand, and such Loan Party, on the other hand, in connection herewith or
therewith is solely that of creditor and debtor.

 

11.18            Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)  the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)  the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i)  a reduction in full or in part or cancellation of any such liability;

 

(ii)  a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

 

(iii)  the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

ARTICLE XII

 

GUARANTY

 

12.1                    Guaranty of Payment. Subject to Section 12.7, each
Guarantor hereby unconditionally and irrevocably and jointly and severally
guarantees to the Agent, for the benefit of the Lenders and the Issuing Lenders,
the prompt payment of the Obligations in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration or otherwise). Any payment
hereunder shall be made at such place and in the same currency as such relevant
Obligation is payable. This guaranty is a guaranty of payment and not solely of
collection and is a continuing guaranty and shall apply to all Obligations
whenever arising.

 

- 95 -

--------------------------------------------------------------------------------


 

12.2                    Obligations Unconditional. (a) Guarantee Absolute.  The
obligations of the Guarantors under this Article XII are primary, absolute and
unconditional, joint and several, irrespective of the value, genuineness,
validity, regularity or enforceability of the obligations of the Loan Parties
under this Agreement, the other Loan Documents or any other agreement or
instrument referred to herein or therein, or any substitution, release or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor other than payment in full of the
Obligations, it being the intent of this Section 12.2 that the obligations of
the Guarantors hereunder shall be absolute and unconditional, joint and several,
under any and all circumstances and shall apply to any and all Obligations now
existing or in the future arising. Without limiting the generality of the
foregoing, it is agreed that the occurrence of any one or more of the following
shall not affect the enforceability of this Agreement in accordance with its
terms or affect, limit, reduce, discharge, terminate, alter or impair the
liability of the Guarantors hereunder, which shall remain absolute and
unconditional as described above:

 

(i)                                  at any time or from time to time, without
notice to the Guarantors, the time for any performance of or compliance with any
of the Obligations shall be extended, or such performance or compliance shall be
waived;

 

(ii)                              any of the acts mentioned in any of the
provisions of this Agreement, the other Loan Documents or any other agreement or
instrument referred to herein or therein shall be done or omitted;

 

(iii)                          the maturity of any of the Obligations shall be
accelerated, or any of the Obligations shall be modified, supplemented or
amended in any respect, or any right under this Agreement, the other Loan
Documents or any other agreement or instrument referred to herein or therein
shall be waived or any other guarantee of any of the Obligations or any security
therefor shall be released or exchanged in whole or in part or otherwise dealt
with;

 

(iv)                          any application by any member of the Lender Group
of the proceeds of any other guaranty of or insurance for any of the Obligations
to the payment of any of the Obligations;

 

(v)                              any settlement, compromise, release,
liquidation or enforcement by any member of the Lender Group of any of the
Obligations;

 

(vi)                          the giving by any member of the Lender Group of
any consent to the merger or consolidation of, the sale of substantial assets
by, or other restructuring or termination of the corporate existence of, the
Borrower or any other Person, or to any disposition of any Securities by the
Borrower or any other Person;

 

(vii)                      the exercise by any member of the Lender Group of any
of their rights, remedies, powers and privileges under the Loan Documents;

 

(viii)                  the entering into any other transaction or business
dealings with the Borrower or any other Person; or

 

- 96 -

--------------------------------------------------------------------------------


 

(ix)                          any combination of the foregoing.

 

(b)                              Waiver of Defenses. The enforceability of this
Agreement and the liability of the Guarantors and the rights, remedies, powers
and privileges of the Lender Group under this Agreement shall not be affected,
limited, reduced, discharged or terminated, and each Guarantor hereby expressly
waives to the fullest extent permitted by law any defense now or in the future
arising, by reason of:

 

(i)                                  the illegality, invalidity or
unenforceability of any of the Obligations, any Loan Document or any other
agreement or instrument whatsoever relating to any of the Obligations;

 

(ii)                              any disability or other defense with respect
to any of the Obligations, including the effect of any statute of limitations,
that may bar the enforcement thereof or the obligations of such Guarantor
relating thereto;

 

(iii)                          the illegality, invalidity or unenforceability of
any other guaranty of or insurance for any of the Obligations;

 

(iv)                          the cessation, for any cause whatsoever, of the
liability of the Borrower or any Guarantor with respect to any of the
Obligations;

 

(v)                              any failure of any member of the Lender Group
to marshal assets, to pursue or exhaust any right, remedy, power or privilege it
may have against the Borrowers or any other Person, or to take any action
whatsoever to mitigate or reduce the liability of any Guarantor under this
Agreement, the Lender Group being under no obligation to take any such action
notwithstanding the fact that any of the Obligations may be due and payable and
that the Borrower may be in default of its obligations under any Loan Document;

 

(vi)                          any counterclaim, set-off or other claim which the
Borrower or any Guarantor has or claims with respect to any of the Obligations;

 

(vii)                      any failure of any member of the Lender Group to file
or enforce a claim in any bankruptcy, insolvency, reorganization or other
proceeding with respect to any Person;

 

(viii)                  any bankruptcy, insolvency, reorganization, winding-up
or adjustment of debts, or appointment of a custodian, liquidator or the like of
it, or similar proceedings commenced by or against the Borrower or any other
Person, including any discharge of, or bar, stay or injunction against
collecting, any of the Obligations (or any interest on any of the Obligations)
in or as a result of any such proceeding;

 

(ix)                          any action taken by any member of the Lender Group
that is authorized by this Section or otherwise in this Agreement or by any
other provision of any Loan Document, or any omission to take any such action;
or

 

- 97 -

--------------------------------------------------------------------------------


 

(x)                              any other circumstance whatsoever that might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor other than payment in full of the Obligations.

 

(c)                               Waiver of Counterclaim. The Guarantors
expressly waive, to the fullest extent permitted by law, for the benefit of the
Lender Group, any right of set-off and counterclaim with respect to payment of
its obligations hereunder, and all diligence, presentment, demand of payment or
performance, protest, notice of nonpayment or nonperformance, notice of protest,
notice of dishonor and all other notices or demands whatsoever, and any
requirement that any member of the Lender Group exhaust any right, power,
privilege or remedy or proceed against the Loan Parties under this Agreement,
the other Loan Documents or any other agreement or instrument referred to herein
or therein, or against any other Person under any other guarantee of, or
security for, any of the Obligations, and all notices of acceptance of this
Agreement or of the existence, creation, incurrence or assumption of new or
additional Obligations. Each Guarantor further expressly waives the benefit of
any and all statutes of limitation, to the fullest extent permitted by
applicable law.

 

(d)                             Other Waivers. Each Guarantor expressly waives,
to the fullest extent permitted by law, for the benefit of the Lender Group, any
right to which it may be entitled:

 

(i)                                  that the assets of the Borrower first be
used, depleted and/or applied in satisfaction of the Obligations prior to any
amounts being claimed from or paid by such Guarantor;

 

(ii)                              to require that the Borrower be sued and all
claims against the Borrower be completed prior to an action or proceeding being
initiated against such Guarantor; and

 

(iii)                          to have its obligations hereunder be divided
among the Guarantors, such that each Guarantor’s obligation would be less than
the full amount claimed.

 

12.3                    Modifications.  Each Guarantor agrees to the fullest
extent permitted by applicable law that (a) all or any part of any security
which hereafter may be held for the Obligations, if any, may be exchanged,
compromised or surrendered from time to time; (b) the Agent, the Lenders and the
Issuing Lenders shall not have any obligation to protect, perfect, secure or
insure any such security interests or Liens which hereafter may be held, if any,
for the Obligations or the properties subject thereto; (c) the time or place of
payment of the Obligations may be changed or extended, in whole or in part, to a
time certain or otherwise, and may be renewed or accelerated, in whole or in
part; (d) the Borrower and any other party liable for payment under this
Agreement may be granted indulgences generally; (e) any of the provisions of
this Agreement or any other Loan Document may be modified, amended or waived;
(f) any party liable for the payment thereof may be granted indulgences or be
released; and (g) any deposit balance for the credit of the Borrower or any
other party liable for the payment of the Obligations or liable upon any
security therefor may be released, in whole or in part, at, before or after the
stated, extended or accelerated maturity of the Obligations, all without notice
to or further assent by such Guarantor, which shall remain bound thereon,
notwithstanding any such

 

- 98 -

--------------------------------------------------------------------------------


 

exchange, compromise, surrender, extension, renewal, acceleration, modification,
indulgence or release.

 

12.4                    Waiver of Rights.  Each Guarantor expressly waives to
the fullest extent permitted by applicable law: (a) notice of acceptance of this
guaranty by the Agent, the Lenders and the Issuing Lenders, and of all Loans
made to the Borrower by the Lenders and Letters of Credit issued by the Issuing
Lenders; (b) presentment and demand for payment or performance of any of the
Obligations; (c) protest and notice of dishonor or of default (except as
specifically required in this Agreement) with respect to the Obligations or with
respect to any security therefor; (d) notice of the Lenders obtaining, amending,
substituting for, releasing, waiving or modifying any Lien, if any, hereafter
securing the Obligations, or the Agent’s, Lenders’ or Issuing Lenders’
subordinating, compromising, discharging or releasing such Liens, if any;
(e) all other notices to which the Borrower might otherwise be entitled in
connection with the guaranty evidenced by this Section 12.4; and (f) demand for
payment under this guaranty.

 

12.5                    Reinstatement. The obligations of each Guarantor under
this Section 12.5 shall be automatically reinstated if and to the extent that
for any reason any payment by or on behalf of any person in respect of the
Obligations is rescinded or must be otherwise restored by any holder of any of
the Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and each Guarantor agrees that it will indemnify
the Lenders on demand for all reasonable costs and expenses (including, without
limitation, reasonable fees and expenses of counsel) incurred by the Agent,
Lenders and Issuing Lenders in connection with such rescission or restoration,
including any such costs and expenses incurred in defending against any claim
alleging that such payment constituted a preference, fraudulent transfer or
similar payment under any bankruptcy, insolvency or similar law.

 

12.6                    Remedies. Each Guarantor agrees to the fullest extent
permitted by applicable law that, as between such Guarantor, on the one hand,
and the Agent, Lenders and Issuing Lenders, on the other hand, the Obligations
may be declared to be forthwith due and payable as provided in Article VII (and
shall be deemed to have become automatically due and payable in the
circumstances provided in Article VII) notwithstanding any stay, injunction or
other prohibition preventing such declaration (or preventing such Obligations
from becoming automatically due and payable) as against any other person and
that, in the event of such declaration (or such Obligations being deemed to have
become automatically due and payable), such Obligations (whether or not due and
payable by any other person) shall forthwith become due and payable by such
Guarantor.

 

12.7                    Limitation of Guaranty. Notwithstanding any provision to
the contrary contained herein, to the extent the obligations of a Guarantor
shall be adjudicated to be invalid or unenforceable for any reason (including,
without limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of such Guarantor
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation, the
Bankruptcy Code). Notwithstanding anything herein or in any other Loan Document,
the partners of the Loan Parties shall not be personally liable under this
Agreement or any other Loan Document.

 

- 99 -

--------------------------------------------------------------------------------


 

12.8                    Termination of Existing Guarantee.  As and effective
from the Restatement Effective Date, the obligations of the Guarantors (as
defined in the Existing Credit Agreement) under the Guaranty (as defined in the
Existing Credit Agreement) shall be terminated and of no further force or
effect.

 

 

 

[Signature pages to follow.]

 

- 100 -

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first set forth above.

 

 

ARES HOLDINGS L.P.,

 

a Delaware limited partnership, as Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

ARES DOMESTIC HOLDINGS L.P.,

 

a Delaware limited partnership, as Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

ARES INVESTMENTS L.P.,

 

a Delaware limited partnership, as Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

ARES REAL ESTATE HOLDINGS L.P.,

 

a Delaware limited partnership, as Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Agent and Lender

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

 

Bank Name:

 

 

     as a

 

Lender

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

Title:

 

 

[Signature Page to Amendment No. 6]

 

--------------------------------------------------------------------------------


 

 

ARES MANAGEMENT LLC,

 

 

 

as a Guarantor

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

ARES INVESTMENTS HOLDINGS LLC,

 

 

 

as a Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

ARES FINANCE CO. LLC,

 

 

 

as a Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

ARES FINANCE CO. II LLC,

 

 

 

as a Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

ARES OFFSHORE HOLDINGS L.P.,

 

 

 

as a Guarantor

 

 

 

By: Ares Offshore Holdings, Ltd., its General Partner

 

 

 

By:

 

 

 

Name:

 

 

 

--------------------------------------------------------------------------------


 

 

Title:

 

 

 

--------------------------------------------------------------------------------